--------------------------------------------------------------------------------


 


$220,000,000
 
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
 
Dated as of June 1, 2011
 
among
 
BREA EMERITUS LLC AND EACH OF ITS SUBSIDIARIES,
 
as Borrowers
 
THE LENDERS PARTY HERETO
 
and
 
GENERAL ELECTRIC CAPITAL CORPORATION,
 
as Administrative Agent and Collateral Agent
 
♦ ♦ ♦
 
GE CAPITAL MARKETS, INC.,
 
as Sole Lead Arranger and Bookrunner
 


 


 






 
 

--------------------------------------------------------------------------------

 
 
 
 
 
TABLE OF CONTENTS
 
Page
 
 
 


ARTICLE I
DEFINITIONS, INTERPRETATION AND ACCOUNTING TERMS 
2

 
 
Section 1.1
Defined Terms 
2

 
 
Section 1.2
Other Definitions 
26

 
 
Section 1.3
Accounting Terms and Principles 
26

 
 
Section 1.4
Payments 
26

 
 
Section 1.5
Interpretation 
26

 
ARTICLE II
THE FACILITIES 
27

 
 
Section 2.1
Disbursements 
27

 
 
Section 2.2
Maturity Date and Repayment of Loans 
30

 
 
Section 2.3
Optional Prepayments 
31

 
 
Section 2.4
Mandatory Payments 
31

 
 
Section 2.5
Default Interest; Fees 
32

 
 
Section 2.6
Application of Payments 
32

 
 
Section 2.7
Payments and Computations 
33

 
 
Section 2.8
Evidence of Debt 
34

 
 
Section 2.9
Suspension of LIBOR Rate 
35

 
 
Section 2.10
Breakage Costs; Increased Costs; Capital Requirements 
36

 
 
Section 2.11
Taxes 
37

 
 
Section 2.12
Substitution of Lenders 
40

 
 
Section 2.13
Release of Collateral 
41

 
ARTICLE III
CONDITIONS TO LOANS 
42

 
 
Section 3.1
Conditions Precedent to Funding 
42

 
 
Section 3.2
Determinations of Initial Borrowing Conditions 
44

 
ARTICLE IV
REPRESENTATIONS AND WARRANTIES 
45

 
 
Section 4.1
Corporate Existence; Compliance with Law 
45

 
 
Section 4.2
Loan and Related Documents 
47

 
 
Section 4.3
Ownership of the Borrowers 
47

 
 
Section 4.4
Financial Statements 
48

 
 
Section 4.5
Material Adverse Effect 
48

 
 
Section 4.6
Solvency 
48

 

 
 
i 

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS
(continued)
Page
 
 
Section 4.7
Litigation 
48

 
 
Section 4.8
Taxes 
49

 
 
Section 4.9
Margin Regulations 
49

 
 
Section 4.10
No Burdensome Obligations; No Defaults 
49

 
 
Section 4.11
Single Purpose Entity 
49

 
 
Section 4.12
Labor Matters 
50

 
 
Section 4.13
ERISA 
50

 
 
Section 4.14
Environmental Matters 
50

 
 
Section 4.15
Intellectual Property 
51

 
 
Section 4.16
Title; Real Property 
51

 
 
Section 4.17
Full Disclosure 
52

 
 
Section 4.18
Operation 
53

 
 
Section 4.19
Estoppel Certificates 
53

 
 
Section 4.20
Representations and Warranties on Leases 
53

 
 
Section 4.21
Approval Rights 
54

 
 
Section 4.22
Lease Covenants 
54

 
 
Section 4.23
Tenant Estoppels 
55

 
 
Section 4.24
Security Deposits 
55

 
ARTICLE V
FINANCIAL COVENANTS 
55

 
 
Section 5.1
Minimum Consolidated Project Yield 
55

 
ARTICLE VI
REPORTING COVENANTS 
56

 
 
Section 6.1
Financial Statements 
56

 
 
Section 6.2
Other Events 
59

 
 
Section 6.3
Copies of Notices and Reports 
59

 
 
Section 6.4
Taxes 
59

 
 
Section 6.5
Labor Matters 
59

 
 
Section 6.6
ERISA Matters 
60

 
 
Section 6.7
Environmental Matters 
60

 
 
Section 6.8
Other Information 
60

 
ARTICLE VII
AFFIRMATIVE COVENANTS 
60

 
 
 
 
ii 

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS
(continued)
Page

 
 
Section 7.1
Maintenance of Corporate Existence 
60

 
 
Section 7.2
Compliance with Laws and Healthcare Matters, Etc 
61

 
 
Section 7.3
Payment of Obligations 
62

 
 
Section 7.4
Maintenance of Property 
62

 
 
Section 7.5
Maintenance of Insurance 
63

 
 
Section 7.6
Keeping of Books 
66

 
 
Section 7.7
Access to Books and Property 
67

 
 
Section 7.8
Environmental 
67

 
 
Section 7.9
Use of Proceeds 
67

 
 
Section 7.10
Additional Collateral, Subsidiaries and Further Assurances 
67

 
 
Section 7.11
Interest Rate Contracts 
68

 
ARTICLE VIII
NEGATIVE COVENANTS 
69

 
 
Section 8.1
Indebtedness 
69

 
 
Section 8.2
Liens 
69

 
 
Section 8.3
Investments 
70

 
 
Section 8.4
Transfers 
70

 
 
Section 8.5
Restricted Payments 
71

 
 
Section 8.6
Prepayment of Indebtedness 
71

 
 
Section 8.7
Fundamental Changes 
72

 
 
Section 8.8
Change in Nature of Business 
72

 
 
Section 8.9
Transactions with Affiliates 
72

 
 
Section 8.10
Third-Party Restrictions on Indebtedness, Liens, Investments or Restricted
Payments 
72

 
 
Section 8.11
Modification of Certain Documents 
73

 
 
Section 8.12
Accounting Changes; Fiscal Year 
73

 
 
Section 8.13
Margin Regulations 
73

 
 
Section 8.14
Compliance with ERISA 
73

 
 
Section 8.15
Hazardous Materials 
73

 
ARTICLE IX
EVENTS OF DEFAULT 
74

 
 
Section 9.1
Definition 
74

 
 
 
iii 

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS
(continued)
Page

 
Section 9.2
Remedies 
75

 
ARTICLE X
THE ADMINISTRATIVE AGENT 
76

 
 
Section 10.1
Appointment and Duties 
76

 
 
Section 10.2
Binding Effect 
77

 
 
Section 10.3
Use of Discretion 
77

 
 
Section 10.4
Delegation of Rights and Duties 
77

 
 
Section 10.5
Reliance and Liability 
78

 
 
Section 10.6
Administrative Agent Individually 
79

 
 
Section 10.7
Lender Credit Decision 
79

 
 
Section 10.8
Expenses; Indemnities 
79

 
 
Section 10.9
Resignation of Administrative Agent 
80

 
 
Section 10.10
Release of Collateral 
81

 
 
Section 10.11
Additional Secured Parties 
82

 
ARTICLE XI
MISCELLANEOUS 
82

 
 
Section 11.1
Amendments, Waivers, Etc 
82

 
 
Section 11.2
Assignments and Participations; Binding Effect 
84

 
 
Section 11.3
Costs and Expenses 
87

 
 
Section 11.4
Indemnities 
88

 
 
Section 11.5
Survival 
89

 
 
Section 11.6
Limitation of Liability for Certain Damages 
89

 
 
Section 11.7
Lender-Creditor Relationship 
89

 
 
Section 11.8
Right of Setoff 
89

 
 
Section 11.9
Sharing of Payments, Reinstatement Etc 
90

 
 
Section 11.10
Marshaling; Payments Set Aside 
90

 
 
Section 11.11
Notices 
90

 
 
Section 11.12
Electronic Transmissions 
92

 
 
Section 11.13
Governing Law 
93

 
 
Section 11.14
Jurisdiction 
93

 
 
Section 11.15
Waiver of Jury Trial 
93

 
 
Section 11.16
Severability 
94

 
 
 
iv 

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS
(continued)
Page

 
Section 11.17
Execution in Counterparts 
94

 
 
Section 11.18
Entire Agreement 
94

 
 
Section 11.19
Use of Name 
94

 
 
Section 11.20
Non-Public Information; Confidentiality 
94

 
 
Section 11.21
Patriot Act Notice 
95

 
 
Section 11.22
Limitation of Liability 
95

 
 
Section 11.23
Actions in Concert 
95

 
 


 
v 

--------------------------------------------------------------------------------

 


 
 
SCHEDULES
 
Schedule I                           –        Commitments
Schedule II                          –       Allocated Loan Amounts
Schedule 2.2                        –       Amortization Schedule
Schedule 4.2                        –       Consents
Schedule 4.14                      –       Environmental Matters
Schedule 4.16                      –       Real Property and Beds
Schedule 7.2                        –       Provider Agreements and Licenses
Schedule 8.1(b)                   –       Existing Indebtedness and Existing
Hedging Agreements
Schedule 8.2                        –       Existing Liens
Schedule 8.3                        –       Existing Investments


EXHIBITS
 
Exhibit A                 –      List of Borrowers
Exhibit B                 –      Form of Assignment
Exhibit C                 –      Form of Compliance Certificate
Exhibit D                 –      Corporate Chart
Exhibit E                 –      Form of Note


 
 
vi 

--------------------------------------------------------------------------------

 


This SECOND AMENDED AND RESTATED CREDIT AGREEMENT, dated as of June 1, 2011, is
entered into among BREA EMERITUS LLC, a Delaware limited liability company (the
“Parent”), and each of its subsidiaries listed on Exhibit A hereto (each an
“SPE” and collectively with the Parent, the “Borrowers”), the Lenders (as
defined below), and GENERAL ELECTRIC CAPITAL CORPORATION (“GECC”), as
administrative agent and collateral agent for the Lenders (in such capacity, and
together with its successors and permitted assigns, the “Administrative Agent”).
 
 
W I T N E S S E T H:
 


WHEREAS, the parties have agreed to amend and restate that certain Amended and
Restated Credit Agreement, dated as of December 11, 2006, among the Parent, the
other Borrowers, the Westlake Borrower (as defined herein), the Administrative
Agent and GE Capital Markets, Inc. (the “Original Credit Agreement”), pursuant
to which the Lenders party thereto extended loans in the original principal
amount of $167,000,000;
 
WHEREAS, the Borrowers acknowledge and agree that the Liens (as defined in the
Original Credit Agreement) granted to GECC as Administrative Agent, for itself
and on behalf of the Lender pursuant to the Loan Documents (as defined in the
Original Credit Agreement), other than the Westlake Liens (as defined herein)
which have been released as of the date hereof, shall remain outstanding and in
full force and effect and shall continue to secure the Obligations (as defined
herein); and
 
WHEREAS, the Borrowers acknowledge and agree that (i) the Obligations (as
defined herein) represent, among other things, the amendment, restatement,
renewal, extension and modification of the Loan (as defined in the Original
Credit Agreement) arising in connection with the Original Credit Agreement and
the other Loan Documents (as defined in the Original Credit Agreement) executed
in connection therewith; (ii) the Loan Documents (as defined in the Original
Credit Agreement) executed in connection with the Original Credit Agreement and
the collateral pledged thereunder, other than the Westlake Collateral (as
defined herein), which has been released as of the date hereof, shall secure,
without interruption or impairment of any kind, all existing Indebtedness under
the Original Credit Agreement and the other Loan Documents (as defined in the
Original Credit Agreement), other than the Westlake Loan Documents (as defined
herein), which have been terminated as of the date hereof, executed in
connection therewith as so amended, restated, restructured, renewed, extended
and modified hereunder, together with all other Obligations hereunder; (iii) all
Liens evidenced by the Loan Documents (as defined in the Original Credit
Agreement) executed in connection with the Original Credit Agreement, other than
the Westlake Liens, are hereby ratified, confirmed and continued; and (iv) the
Loan Documents (as defined herein) shall restate, renew, extend, amend and
modify the Original Credit Agreement and the other Loan Documents (as defined in
the Original Credit Agreement), other than the Westlake Loan Documents, executed
in connection therewith; and
 
WHEREAS, the parties hereto intend that (i) the provisions of the Original
Credit Agreement and the other Loan Documents (as defined in the Original Credit
Agreement) executed in connection therewith, to the extent restated, renewed,
extended, amended and modified hereby are hereby superseded and replaced by the
provisions hereof and of the Loan
 
 
 

--------------------------------------------------------------------------------

 
 
 
Documents (as defined herein); and (ii) the Notes (as hereinafter defined) shall
amend, renew, extend, modify, replace, serve as a substitute for and supersede
in their entirety, but not extinguish the indebtedness arising under, the
promissory notes issued pursuant to the Original Credit Agreement;
 
NOW, THEREFORE, in consideration of the promises and covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties covenant and agree as
follows:
 
ARTICLE I
 
DEFINITIONS, INTERPRETATION AND ACCOUNTING TERMS
 
Section 1.1                      Defined Terms.  As used in this Agreement, the
following terms have the following meanings:
 


 
“Adjusted Actual Rent” means (a) all amounts collected from residents and
non-residential tenants of the Facilities, excluding nonrecurring income and
non-property related income (as determined by Administrative Agent in its sole
discretion) and income from residents and non-residential tenants that are
classified as “bad debt” under GAAP, and (b) other revenue for such period not
to exceed ten percent (10%) of the amounts included in clause (a) above for
laundry, vending, parking and other occupancy payments (but excluding late fees
and interest income) based upon collections for such period.
 
“Acquisition” means the acquisition by Emeritus of all the membership interests
in Parent held by BREA 806 LLC, a Delaware limited liability company, pursuant
to the Acquisition Agreement.
 
“Acquisition Agreement” means that certain Purchase and Sale Agreement made and
entered into as of May 4, 2011 by and between BREA 806 LLC as “Seller” and
Emeritus as “Purchaser.”
 
“Administrative Agent” has the meaning specified in the preamble hereto.
 
“Affected Lender” has the meaning specified in Section 2.12.
 
“Affiliate” means, with respect to any Person, each officer, director, general
partner or joint-venturer of such Person and any other Person that directly or
indirectly controls, is controlled by, or is under common control with, such
Person; provided, however, that no Secured Party shall be an Affiliate of any
Borrower; provided, further that no Person shall be deemed to be an Affiliate of
any Borrower or of Emeritus solely as a result of the common ownership or
control of such Person and of Emeritus by Daniel R. Baty.  For purpose of this
definition, “control” means the possession of either (a) the power to vote, or
the beneficial ownership of, 10% or more of the Voting Interests of such Person
or (b) the power to direct or cause the direction of the management and policies
of such Person, whether by contract or otherwise.
 


 
2

--------------------------------------------------------------------------------

 


 
“Agreement” means this Credit Agreement.
 
“Allocated Loan Amount” means, with respect to any Facility, the allocated
amounts set forth on Schedule II.
 
“Approved Fund” means, with respect to any Lender, any Person (other than a
natural Person) that (a) is or will be engaged in making, purchasing, holding or
otherwise investing in commercial loans and similar extensions of credit in the
ordinary course of its business and (b) is advised or managed by (i) such
Lender, (ii) any Affiliate of such Lender or (iii) any Person (other than an
individual) or any Affiliate of any Person (other than an individual) that
administers or manages such Lender.
 
“Assignment” means an assignment agreement entered into by a Lender, as
assignor, and any Person, as assignee, pursuant to the terms and provisions of
Section 11.2 (with the consent of any party whose consent is required by Section
11.2), accepted by the Administrative Agent, in substantially the form of
Exhibit B, or any other form approved by the Administrative Agent.
 
“As-Built Survey” shall mean those certain surveys issued in connection with the
Original Credit Agreement.
 
“Authorized Actuary” means a nationally recognized actuarial firm selected by
Borrowers.
 
“Base Rate” means, at any time, a rate per annum equal to the higher of (a) the
rate last quoted by The Wall Street Journal as the “base rate on corporate loans
posted by at least 75% of the nation’s largest banks” in the United States or,
if The Wall Street Journal ceases to quote such rate, the highest per annum
interest rate published by the Federal Reserve Board in Federal Reserve
Statistical Release H.15 (519) (Selected Interest Rates) as the “bank prime
loan” rate or, if such rate is no longer quoted therein, any similar rate quoted
therein (as determined by the Administrative Agent) or any similar release by
the Federal Reserve Board (as determined by the Administrative Agent) and (b)
the sum of 0.5% per annum and the Federal Funds Rate.
 
“Base Rate Loan” shall mean a Loan which bears interest based on the Base Rate.
 
“Benefit Plan” means any employee benefit plan as defined in Section 3(3) of
ERISA (whether governed by the laws of the United States or otherwise) to which
any Borrower incurs or otherwise has any obligation or liability.
 
“Borrowers” has the meaning specified in the preamble hereto.
 
“Borrowers’ Accountants” means KPMG LLP or other nationally-recognized
independent registered certified public accountants acceptable to the
Administrative Agent.
 
“Breakage Amount” means an amount, as reasonably calculated by any Lender, equal
to the amount of any losses, expenses, liabilities (including, without
limitation, any loss (including interest paid) and lost opportunity cost in
connection with the re-employment of such funds) that Lender or its Affiliates
may sustain in its capacity as a counterparty to any swap, collar, hedge or
other instrument relating specifically to the Loan as a result of any prepayment
of the Loan
 


 
3

--------------------------------------------------------------------------------

 
(regardless of the source of such prepayment and whether voluntary, by
acceleration or otherwise).
 
“Business Day” means any day of the year that is not a Saturday, Sunday or a day
on which banks are required or authorized to close in New York City and, when
determined in connection with determinations in respect of any LIBOR Rate or
LIBOR Rate Loan or any funding, conversion, continuation, Interest Period or
payment of any LIBOR Rate Loan, that is also a day on which dealings in Dollar
deposits are carried on in the London interbank market.
 
“Capital Expenditures” means, for any Person for any period, the aggregate of
all expenditures, whether or not made through the incurrence of Indebtedness, by
such Person and its Subsidiaries during such period for the acquisition, leasing
(pursuant to a Capital Lease), construction, replacement, repair, substitution
or improvement of fixed or capital assets or additions to equipment, in each
case required to be capitalized under GAAP on a Consolidated balance sheet of
such Person, excluding interest capitalized during construction.
 
“Capital Lease” means, with respect to any Person, any lease of, or other
arrangement conveying the right to use, any property (whether real, personal or
mixed) by such Person as lessee that has been or should be accounted for as a
capital lease on a balance sheet of such Person prepared in accordance with
GAAP.
 
“Cash Equivalents” means (a) any readily-marketable securities (i) issued by, or
directly, unconditionally and fully guaranteed or insured by the United States
federal government or (ii) issued by any agency of the United States federal
government the obligations of which are fully backed by the full faith and
credit of the United States federal government, (b) any readily-marketable
direct obligations issued by any other agency of the United States federal
government, any state of the United States or any political subdivision of any
such state or any public instrumentality thereof, in each case having a rating
of at least “A-1” from S&P or at least “P-1” from Moody’s, (c) any commercial
paper rated at least “A-1” by S&P or “P-1” by Moody’s and issued by any Person
organized under the laws of any state of the United States, (d) any
Dollar-denominated time deposit, insured certificate of deposit, overnight bank
deposit or bankers’ acceptance issued or accepted by (i) any Lender or (ii) any
commercial bank that is (A) organized under the laws of the United States, any
state thereof or the District of Columbia, (B) “adequately capitalized” (as
defined in the regulations of its primary federal banking regulators) and (C)
has Tier 1 capital (as defined in such regulations) in excess of $250,000,000
and (e) shares of any United States money market fund that (i) has substantially
all of its assets invested continuously in the types of investments referred to
in clause (a), (b), (c) or (d) above with maturities as set forth in the proviso
below, (ii) has net assets in excess of $500,000,000 and (iii) has obtained from
either S&P or Moody’s the highest rating obtainable for money market funds in
the United States; provided, however, that the maturities of all obligations
specified in any of clauses (a), (b), (c) and (d) above shall not exceed 365
days.
 
“CERCLA” means the United States Comprehensive Environmental Response,
Compensation, and Liability Act (42 U.S.C. §§ 9601 et seq.).
 
“Change of Control” means the occurrence of any of the following:  (a) the
Permitted Investors shall cease to own at least 51% and control legally and
beneficially all of the economic
 


 
4

--------------------------------------------------------------------------------

 

 
and voting rights of Parent, (b) Parent shall cease to own and control legally
and beneficially all of the economic and voting rights of any SPE, or (c) any
Facility ceases to be managed or operated by a Qualified Manager.
 
“Code” means the United States Internal Revenue Code of 1986.
 
“Collateral” means all property and interests in property and proceeds thereof
now owned or hereafter acquired by any Borrower and all Equity Interests of the
SPEs owned by the Parent and all Equity Interests of the Parent owned by the
Permitted Investors in or upon which a Lien is granted or purported to be
granted pursuant to any Loan Document.
 
“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Loans to the Borrowers on the Restatement Date, which commitment is in
the amount set forth opposite such Lender’s name on Schedule I under the caption
“Commitment”, as amended to reflect Assignments and as such amount may be
reduced pursuant to this Agreement.  The aggregate amount of the Commitments on
the date hereof equals $220,000,000.
 
“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.
 
“Consolidated” means, with respect to any Person, the accounts of such Person
and its Subsidiaries consolidated in accordance with GAAP.
 
“Consolidated Project Yield” means the ratio, expressed as a percentage, of (a)
annualized Net Operating Income from the Facilities, as determined by the
Administrative Agent for such period to (b) the outstanding balance of the Loan.
 
“Constituent Documents” means, with respect to any Person, collectively and, in
each case, together with any modification of any term thereof, (a) the articles
of incorporation, certificate of incorporation, constitution or certificate of
formation of such Person, (b) the bylaws, operating agreement or joint venture
agreement of such Person, (c) any other constitutive, organizational or
governing document of such Person, whether or not equivalent, and (d) any other
document setting forth the manner of election or duties of the directors,
officers or managing members of such Person or the designation, amount or
relative rights, limitations and preferences of any Equity Interest of such
Person.
 
“Contractual Obligation” means with respect to any Person, any provision of any
Security issued by such Person or of any document or undertaking to which such
Person is a party or by which it or any of its property is bound or to which any
of its property is subject, in each case, other than a Loan Document.
 
“Control Agreement” means, with respect to any deposit account, any securities
account, commodity account, securities entitlement or commodity contract, an
agreement, in form and substance satisfactory to the Administrative Agent, among
the Administrative Agent, the financial institution or other Person at which
such account is maintained or with which such entitlement or contract is carried
and the Borrower maintaining such account, effective to grant “control” (as
defined under the applicable UCC) over such account to the Administrative Agent.
 


 
5

--------------------------------------------------------------------------------

 




“Copyrights” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any Requirement of Law in or relating to copyrights and
all mask work, database and design rights, whether or not registered or
published, all registrations and recordations thereof and all applications in
connection therewith.
 
“Corporate Chart” means a document in form reasonably acceptable to the
Administrative Agent, and the form delivered to Administrative Agent prior to
the date hereof and attached as Exhibit D hereto, setting forth, as of a date
set forth therein, for each Person that is a Borrower, (a) the full legal name
of such Person, (b) the jurisdiction of organization and any organizational
number and tax identification number of such Person, (c) the authorized number
of shares or percentage, as the case may be, of each class of Equity Interests
of such Person, (d) the number and percentage of such outstanding shares for
each such class owned and (e) the owner of such Equity Interest.
 
“Customary Permitted Liens” means, with respect to any Person, any of the
following:
 
(a)           Liens (i) with respect to the payment of taxes, assessments or
other governmental charges or (ii) of suppliers, carriers, materialmen,
warehousemen, workmen or mechanics and other similar Liens, in each case imposed
by law or arising in the ordinary course of business, and, for each of the Liens
in clauses (i) and (ii) above, for amounts that are not yet due or that are
being contested in good faith by appropriate proceedings diligently conducted
and with respect to which, if being contested, adequate reserves or other
appropriate provisions are maintained on the books of such Person in accordance
with GAAP;
 
(b)           Liens of a collection bank on items in the course of collection
arising under Section 4-208 of the UCC as in effect in the State of New York or
any similar section under any applicable UCC or any similar Requirement of Law
of any foreign jurisdiction;
 
(c)           pledges or cash deposits made in the ordinary course of business
(i) in connection with workers’ compensation, unemployment insurance or other
types of social security benefits (other than any Lien imposed by ERISA),
(ii) to secure the performance of bids, tenders, leases (other than Capital
Leases) sales or other trade contracts (other than for the repayment of borrowed
money) or (iii) made in lieu of, or to secure the performance of, surety,
customs, reclamation or performance bonds (in each case not related to judgments
or litigation);
 
(d)           judgment liens (other than for the payment of taxes, assessments
or other governmental charges) securing judgments and other proceedings not
constituting an Event of Default under Section 9.1(e) and pledges or cash
deposits made in lieu of, or to secure the performance of, judgment or appeal
bonds in respect of such judgments and proceedings;
 
(e)           Liens (i) arising by reason of zoning restrictions, easements,
licenses, reservations, restrictions, covenants, rights-of-way, encroachments,
minor defects or irregularities in title (including leasehold title) and other
similar encumbrances on the use of real property or (ii) consisting of leases,
licenses or subleases granted by a lessor, licensor or sublessor on its property
(in each case other than Capital Leases) otherwise permitted under
Section 8.4(b) that, for each such Liens, do not, in the aggregate, materially
(x) impair the value
 


 
6

--------------------------------------------------------------------------------

 


or marketability of such real property or (y) interfere with the ordinary
conduct of the business conducted and proposed to be conducted at such real
property;
 
(f)           the title and interest of a lessor or sublessor in and to personal
property leased or subleased (other than through a Capital Lease), in each case
extending only to such personal property; and
 
(g)           Liens arising under the UCC in favor of the Seller of personal
property.
 
“Default” means any Event of Default and any event that, with the passing of
time or the giving of notice or both, would become an Event of Default.
 
“Disclosure Documents” means, collectively, (a) all confidential information
memoranda and related materials prepared in connection with the syndication of
the Facilities and (b) all other documents filed by any Borrower with the United
States Securities and Exchange Commission.
 
“Dollars” and the sign “$” each mean the lawful money of the United States of
America.
 
“Domestic Person” means any “United States person” under and as defined in
Section 770l(a)(30) of the Code.
 
“Electronic Fax” means any system used to receive or transmit faxes
electronically.
 
“Electronic Signature” means the process of attaching to or logically
associating with an Electronic Transmission an electronic symbol, encryption,
digital signature or process (including the name or an abbreviation of the name
of the party transmitting the Electronic Transmission) with the intent to sign,
authenticate or accept such Electronic Transmission.
 
“Electronic System” means any electronic system, including Intralinks® and any
other Internet or extranet-based site, whether such electronic system is owned,
operated or hosted by the Administrative Agent, any of its Related Persons or
any other Person, providing for access to data protected by passcodes or other
security system.
 
“Electronic Transmission” means each document, instruction, authorization, file,
information and any other communication transmitted, posted or otherwise made or
communicated by electronic mail or Electronic Fax, or otherwise to or from an
Electronic System or other equivalent service.
 
“Emeritus” means Emeritus Corporation, a Washington corporation.
 
“Environmental Indemnity” means that Amended and Restated Environmental
Indemnity dated as of the Restatement Date executed by Emeritus and the
Borrowers in favor of Administrative Agent.
 
“Environmental Laws” means all Requirements of Law and Permits imposing
liability or standards of conduct for or relating to the regulation and
protection of human health, safety, the environment and natural resources,
including CERCLA, the SWDA, the Hazardous Materials
 


 
7

--------------------------------------------------------------------------------

 


 Transportation Act (49 U.S.C. §§ 5101 et seq.), the Federal Insecticide,
Fungicide, and Rodenticide Act (7 U.S.C. §§ 136 et seq.), the Toxic Substances
Control Act (15 U.S.C. §§ 2601 et seq.), the Clean Air Act (42 U.S.C. §§ 7401
et seq.), the Federal Water Pollution Control Act (33 U.S.C. §§ 1251 et seq.),
the Occupational Safety and Health Act (29 U.S.C. §§ 651 et seq.), the Safe
Drinking Water Act (42 U.S.C. §§ 300(f) et seq.), all regulations promulgated
under any of the foregoing, all analogous Requirements of Law and Permits and
any environmental transfer of ownership notification or approval statutes,
including the Industrial Site Recovery Act (N.J. Stat. Ann. §§ 13:1K-6 et seq.).
 
“Environmental Liabilities” means all Liabilities (including costs of Remedial
Actions, natural resource damages and costs and expenses of investigation and
feasibility studies) that may be imposed on, incurred by or asserted against any
Borrower as a result of, or related to, any claim, suit, action, investigation,
proceeding or demand by any Person, whether based in contract, tort, implied or
express warranty, strict liability, criminal or civil statute or common law or
otherwise, arising under any Environmental Law or in connection with any Release
and resulting from the ownership, lease, sublease or other operation or
occupation of property by any Borrower, whether on, prior to, or after the date
hereof.
 
“Equity Equivalents” means all securities convertible into or exchangeable for
any Equity Interest or any other Equity Equivalent and all warrants, options or
other rights to purchase, subscribe for or otherwise acquire any Equity Interest
or any other Equity Equivalent, whether or not presently convertible,
exchangeable or exercisable.
 
“Equity Interest” means all shares of capital stock (whether denominated as
common stock or preferred stock), equity interests, beneficial, partnership or
membership interests, joint venture interests, participations or other ownership
or profit interests in or equivalents (regardless of how designated) of or in a
Person (other than an individual), whether voting or non-voting.
 
“ERISA” means the United States Employee Retirement Income Security Act of 1974.
 
“ERISA Affiliate” means, collectively, any Borrower, and any Person under common
control, or treated as a single employer, with any Borrower, within the meaning
of Section 414(b), (c), (m) or (o) of the Code.
 
“ERISA Event” means any of the following:  (a) a reportable event described in
Section 4043(b) of ERISA (or, unless the 30-day notice requirement has been duly
waived under the applicable regulations, Section 4043(c) of ERISA) with respect
to a Title IV Plan, (b) the withdrawal of any ERISA Affiliate from a Title IV
Plan subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer, as defined in Section 4001(a)(2) of ERISA, (c) the
complete or partial withdrawal of any ERISA Affiliate from any Multiemployer
Plan, (d) with respect to any Multiemployer Plan, the filing of a notice of
reorganization, insolvency or termination (or treatment of a plan amendment as
termination) under Section 4041A of ERISA, (e) the filing of a notice of intent
to terminate a Title IV Plan (or treatment of a plan amendment as termination)
under Section 4041 of ERISA, (f) the institution of proceedings to terminate a
Title IV Plan or Multiemployer Plan by the PBGC, (g) the failure to make any
required contribution to any Title IV Plan or Multiemployer Plan when due, (h)
the imposition of
 


 
8

--------------------------------------------------------------------------------

 


 a lien under Section 412 of the Code or Section 302 or 4068 of ERISA on any
property (or rights to property, whether real or personal) of any ERISA
Affiliate, (i) the failure of a Benefit Plan or any trust thereunder intended to
qualify for tax exempt status under Section 401 or 501 of the Code or other
Requirements of Law to qualify thereunder and (j) any other event or condition
that might reasonably be expected to constitute grounds under Section 4042 of
ERISA for the termination of, or the appointment of a trustee to administer, any
Title IV Plan or Multiemployer Plan or for the imposition of any liability upon
any ERISA Affiliate under Title IV of ERISA other than for PBGC premiums due but
not delinquent.
 
“Event of Default” has the meaning specified in Section 9.1.
 
“Existing Hedging Agreement” means that certain USD 125,250,000.00 notional
amount Hedging Agreement dated February 16, 2007, as amended and restated in its
entirety by a confirmation dated on the Restatement Date, among the Borrowers
and the Existing Hedging Counterparty, as in effect on the date hereof and
specifically excluding any modifications, renewals, replacements or extensions
thereof.
 
“Existing Hedging Counterparty” means  Merrill Lynch Capital Services, Inc., in
its capacity as counterparty pursuant to the Existing Hedging Agreement.
 
“Expenses” means actual and customary operating expenses related to the
Facilities on a stabilized accrual basis for the previous twelve (12) month
period (as reasonably adjusted by Administrative Agent and except as set forth
in the definition of Project Yield), including:  (i) recurring expenses (e.g.,
residential/non-residential tenant improvements, leasing commissions, carpeting
replacement, appliance and drapery replacement and such others as determined by
Administrative Agent), (ii) real estate taxes, (iii) management fees (whether
paid or not) in an amount not less than five percent (5%) of effective gross
income or the actual management fee paid, if higher, and (iv) a replacement
reserve (whether reserved or not) of not less than Three Hundred and No/100
Dollars ($300.00) per unit.
 
“Facilities” means, collectively, all long term care facilities, nursing homes,
rehabilitation facilities, assisted living facilities, independent living
facilities, hospice facilities or other healthcare facilities owned and operated
by any Borrower, as listed on Schedule 4.16 hereto.
 
“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as determined by the Administrative
Agent in its sole discretion.
 
“Federal Reserve Board” means the Board of Governors of the United States
Federal Reserve System and any successor thereto.
 
“Financial Statement” means each financial statement delivered pursuant to
Section 4.4 or 6.1.
 
“Fiscal Quarter” means each 3 calendar month period ending on March 31, June 30,
September 30 or December 31.
 
 
 
9

--------------------------------------------------------------------------------

 




“Fiscal Year” means the twelve month period ending on December 31.
 
“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time, set forth in the opinions and
pronouncements of the Accounting Principles Board and the American Institute of
Certified Public Accountants, in the statements and pronouncements of the
Financial Accounting Standards Board and in such other statements by such other
entity as may be in general use by significant segments of the accounting
profession that are applicable to the circumstances as of the date of
determination.  Subject to Section 1.3, all references to “GAAP” shall be to
GAAP applied consistently with the principles used in the preparation of the
Financial Statements described in Section 4.4(a).
 
“GECC” has the meaning specified in the preamble hereto.
 
“Governmental Authority” means any nation, sovereign or government, any state or
other political subdivision thereof, any agency, authority or instrumentality
thereof and any entity or authority lawfully exercising executive, legislative,
taxing, judicial, regulatory or administrative functions of or pertaining to
government, including any central bank, stock exchange, regulatory body,
arbitrator, public sector entity, supra-national entity (including the European
Union and the European Central Bank) and any self-regulatory organization
(including the National Association of Insurance Commissioners).
 
“Guaranty Obligation” means, as applied to any Person, any direct or indirect
liability, contingent or otherwise, of such Person for any Indebtedness, lease,
dividend or other obligation (the “primary obligation”) of another Person (the
“primary obligor”), if the purpose or intent of such Person in incurring such
liability, or the economic effect thereof, is to guarantee such primary
obligation or provide support, assurance or comfort to the holder of such
primary obligation or to protect or indemnify such holder against loss with
respect to such primary obligation, including (a) the direct or indirect
guaranty, endorsement (other than for collection or deposit in the ordinary
course of business), co-making, discounting with recourse or sale with recourse
by such Person of any primary obligation, (b) the incurrence of reimbursement
obligations with respect to any letter of credit or bank guarantee in support of
any primary obligation, (c) the existence of any Lien, or any right, contingent
or otherwise, to receive a Lien, on the property of such Person securing any
part of any primary obligation and (d) any liability of such Person for a
primary obligation through any Contractual Obligation (contingent or otherwise)
or other arrangement (i) to purchase, repurchase or otherwise acquire such
primary obligation or any security therefor or to provide funds for the payment
or discharge of such primary obligation (whether in the form of a loan, advance,
stock purchase, capital contribution or otherwise), (ii) to maintain the
solvency, working capital, equity capital or any balance sheet item, level of
income or cash flow, liquidity or financial condition of any primary obligor,
(iii) to make take-or-pay or similar payments, if required, regardless of
non-performance by any other party to any Contractual Obligation, (iv) to
purchase, sell or lease (as lessor or lessee) any property, or to purchase or
sell services, primarily for the purpose of enabling the primary obligor to
satisfy such primary obligation or to protect the holder of such primary
obligation against loss or (v) to supply funds to or in any other manner invest
in, such primary obligor (including to pay for property or services irrespective
of whether such property is received or such services are rendered); provided,
however, that “Guaranty Obligations” shall not include (x) endorsements for
collection or deposit in the ordinary course of business and (y) product
 


 
10

--------------------------------------------------------------------------------

 


 warranties given in the ordinary course of business.  The outstanding amount of
any Guaranty Obligation shall equal the outstanding amount of the primary
obligation so guaranteed or otherwise supported or, if lower, the stated maximum
amount for which such Person may be liable under such Guaranty Obligation.
 
“Hazardous Material” means any substance, material or waste that is classified,
regulated or otherwise characterized under any Environmental Law as hazardous,
toxic, a contaminant or a pollutant or by other words of similar meaning or
regulatory effect, including petroleum or any fraction thereof, asbestos,
polychlorinated biphenyls and radioactive substances.
 
“Healthcare Investigations” means any inquiries, investigations, probes, audits
or proceedings concerning the business affairs, practices, licensing or
reimbursement entitlements of any Borrower, Emeritus, in its capacity as the
manager of the Facilities, or any other manager or operator of the Facilities
(including, without limitation, inquiries involving the Comprehensive Error Rate
Testing and any inquiries, investigations, probes, audit or procedures initiated
by any Fiscal Intermediary/Medicare Administrator Contractor, Medicaid Integrity
Contractor, Recovery Audit Contractor, Program Safeguard Contractor, Zone
Program Integrity Contractor, Attorney General, Office of Inspector General,
Department of Justice or similar governmental agencies or contractors for such
agencies).
 
“Healthcare Laws” has the meaning specified in Section 7.2.
 
“Hedging Agreement” means any Interest Rate Contract, foreign exchange, swap,
option or forward contract, spot, cap, floor or collar transaction, any other
derivative instrument and any other similar speculative transaction and any
other similar agreement or arrangement designed to alter the risks of any Person
arising from fluctuations in any underlying variable and shall include any
Secured Hedging Agreement and the Existing Hedging Agreement.
 
“HIPAA” has the meaning specified in Section 7.2.
 
“HIPAA Compliance Date” has the meaning specified in Section 7.2.
 
“HIPAA Compliance Plan” has the meaning specified in Section 7.2.
 
“HIPAA Compliant” has the meaning specified in Section 7.2.
 
“Indebtedness” of any Person means, without duplication, any of the following,
whether or not matured:  (a) all indebtedness for borrowed money, (b) all
obligations evidenced by notes, bonds, debentures or similar instruments, (c)
all reimbursement and all obligations with respect to (i) letters of credit,
bank guarantees or bankers’ acceptances or (ii) surety, customs, reclamation or
performance bonds (in each case not related to judgments or litigation) other
than those entered into in the ordinary course of business, (d) all obligations
to pay the deferred purchase price of property or services, other than trade
payables incurred in the ordinary course of business, (e) all obligations
created or arising under any conditional sale or other title retention
agreement, regardless of whether the rights and remedies of the seller or lender
under such agreement in the event of default are limited to repossession or sale
of such property, (f) all obligations, whether or not contingent, to purchase,
redeem, retire, defease or otherwise acquire for value any of its own Equity
Interests or Equity Equivalents (or any Equity Interest or Equity
 


 
11

--------------------------------------------------------------------------------

 


 Equivalent of a direct or indirect parent entity thereof) prior to the date
that is 180 days after the Scheduled Maturity Date, valued at, in the case of
redeemable preferred Equity Interest, the greater of the voluntary liquidation
preference and the involuntary liquidation preference of such Equity Interest
plus accrued and unpaid dividends, (g) all payments that would be required to be
made in respect of any Hedging Agreement in the event of a termination
(including an early termination) on the date of determination and (h) all
Guaranty Obligations for obligations of any other Person constituting
Indebtedness of such other Person; provided, however, that the items in each of
clauses (a) through (h) above shall constitute “Indebtedness” of such Person
solely to the extent, directly or indirectly, (x) such Person is liable for any
part of any such item, (y) any such item is secured by a Lien on such Person’s
property or (z) any other Person has a right, contingent or otherwise, to cause
such Person to become liable for any part of any such item or to grant such a
Lien.
 
“Indemnified Matter” has the meaning specified in Section 11.4.
 
“Indemnitee” has the meaning specified in Section 11.4.
 
“Independent Director”, “Independent Manager”, or “Independent Member” shall
mean a Person who is not and will not be while serving and has never been (i) a
member, Partner, Equity Interest holder, manager, director, employee, attorney,
or counsel of any Borrower or its Affiliates, (ii) a customer, supplier or other
Person who derives more than 1% of its purchases or revenues from its activities
with any Borrower or its Affiliates, (iii) a direct or indirect legal or
beneficial owner in such entity or any of its Affiliates, (iv) a member of the
immediate family of any member, manager, employee, attorney, customer, supplier
or other Person referred to above, or (v) a person Controlling or under the
Common Control of anyone listed in (i) through (iv) above.  A Person that
otherwise satisfies the foregoing shall not be disqualified from serving as an
Independent Director or Independent Manager or Independent Member if such
individual is at the time of initial appointment, or at any time while serving
as such, is an Independent Director or Independent Manager or Independent
Member, as applicable, of a Single Purpose Entity affiliated with any
Borrower.  Additionally, a natural person who satisfies the foregoing definition
other than clause (ii) above shall not be disqualified from serving as an
Independent Director, Independent Manager or Independent Manager if such
individual is an independent director, manager or member provided by a
nationally-recognized company that provides professional independent directors,
managers and members and that also provides other corporate services in the
ordinary course of its business.  For the purpose of this definition, “Control”
shall mean (i) the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting interests, by contract or otherwise and (ii) the ownership,
direct or indirect, of no less than 51% of the voting interests of such Person,
and the terms Controlled, Controlling and Common Control shall have correlative
meanings.
 
“Initial Projections” means those financial Projections covering the Fiscal
Years ending in 2011 through 2016 and delivered to the Administrative Agent by
the Parent prior to the date hereof.
 
“Insurance Captive” shall have the meaning set forth in Section 7.5(b).
 


 
12

--------------------------------------------------------------------------------

 







“Insurance Studies” shall have the meaning set forth in Section 7.5(b)(i)(x).


“Intellectual Property” means all rights, title and interests in or relating to
intellectual property and industrial property arising under any Requirement of
Law and all IP Ancillary Rights relating thereto, including all Copyrights,
Patents, Trademarks, Internet Domain Names, Trade Secrets and IP Licenses but
specifically excluding the name “Emeritus” and any all variations thereof and
any Trademarks, Internet Domain Names, Trade Secrets and IP Licenses associated
therewith.
 
“Interest Period” means, any of (a) the period commencing on the Restatement
Date and ending the last day of the month in which the Restatement Date occurs,
(b) the period commencing on the first day of the month in which the Scheduled
Maturity Date occurs and ending on the Scheduled Maturity Date, and (c) except
for the periods described in clauses (a) and (b) above, any period between the
last date of the month in which the Restatement Date occurs and the first day of
the month in which the Scheduled Maturity Date occurs commencing on the first
day of each month and ending on the last day of each month.  There shall be no
Interest Periods following the Scheduled Maturity Date.
 
“Interest Rate” has the meaning given to such term in Section 2.2(a).
 
“Interest Rate Contracts” means all interest rate swap agreements, interest rate
cap agreements, interest rate collar agreements and interest rate insurance.
 
“Internet Domain Names” means all rights, title and interests (and all related
IP Ancillary Rights) arising under any Requirement of Law in or relating to
Internet domain names.
 
“Investment” means, with respect to any Person, directly or indirectly, (a) to
own, purchase or otherwise acquire, in each case whether beneficially or
otherwise, any investment in, including any interest in, any Security of any
other Person (other than any evidence of any Obligation), (b) to purchase or
otherwise acquire, whether in one transaction or in a series of transactions,
all or a significant part of the property of any other Person or a business
conducted by any other Person or all or substantially all of the assets
constituting the business of a division, branch, brand or other unit operation
of any other Person, (c) to incur, or to remain liable under, any Guaranty
Obligation for Indebtedness of any other Person, to assume the Indebtedness of
any other Person or to make, hold, purchase or otherwise acquire, in each case
directly or indirectly, any deposit, loan, advance, commitment to lend or
advance, or other extension of credit (including by deferring or extending the
date of, in each case outside the ordinary course of business, the payment of
the purchase price for Transfers of property or services to any other Person, to
the extent such payment obligation constitutes Indebtedness of such other
Person), excluding deposits with financial institutions available for withdrawal
on demand, prepaid expenses, accounts receivable and similar items created in
the ordinary course of business, (d) to make, directly or indirectly, any
contribution to the capital of any other Person or (e) to Transfer any property
for less than fair market value (including a disposition of cash or Cash
Equivalents in exchange for consideration of lesser value); provided, however,
that such Investment shall be valued at the difference between the value of the
consideration for such Transfer and the fair market value of the property
Transferred.
 


 
13

--------------------------------------------------------------------------------

 


 


“IP Ancillary Rights” means, with respect to any other Intellectual Property, as
applicable, all foreign counterparts to, and all divisionals, reversions,
continuations, continuations-in-part, reissues, reexaminations, renewals and
extensions of, such Intellectual Property and all income, royalties, proceeds
and Liabilities at any time due or payable or asserted under or with respect to
any of the foregoing or otherwise with respect to such Intellectual Property,
including all rights to sue or recover at law or in equity for any past, present
or future infringement, misappropriation, dilution, violation or other
impairment thereof, and, in each case, all rights to obtain any other IP
Ancillary Right.
 
“IP License” means all Contractual Obligations (and all related IP Ancillary
Rights), whether written or oral, granting any right title and interest in or
relating to any Intellectual Property.
 
“IRS” means the Internal Revenue Service of the United States and any successor
thereto.
 
“Leases” means all leases and subleases or similar documents affecting the use,
enjoyment or occupancy of the Real Property, including without limitation,
resident care agreements and service agreements that include an occupancy
agreement, whether now existing or hereafter arising.
 
“Lender” means any financial institution or other Person that (a) is listed on
the signature pages hereof as a “Lender” or (b) from time to time becomes a
party hereto by execution of an Assignment, in each case together with its
successors.
 
“Liabilities” means all claims, actions, suits, judgments, actual damages (not
consequential damages), actual losses, liability, obligations, responsibilities,
fines, penalties, sanctions, costs, fees, taxes (other than, in the case of
Lenders, any tax measured on the income or gross receipts of any Lender),
commissions, charges, disbursements and expenses, in each case of any kind or
nature (including interest accrued thereon or as a result thereto and fees,
charges and disbursements of financial, legal and other advisors and
consultants), whether joint or several, whether or not indirect, contingent,
consequential, actual, punitive, treble or otherwise.
 
“LIBOR Business Day” means a Business Day on which banks in the City of London
are generally open for interbank or foreign exchange transactions.
 
“LIBOR Interest Period” means the period commencing on the Restatement Date and
ending on the ninetieth day thereafter and each successive period of ninety days
thereafter; provided, any Libor Interest Period that would otherwise extend
beyond the Scheduled Maturity Date shall end on the Scheduled Maturity Date.
 
“LIBOR Rate” means the greater of (A) one (1.00%) per annum or (B) for each
LIBOR Interest Period, a rate of interest determined by the Agent equal to:
 
(i)           with respect to any LIBOR Interest Period, the rate determined by
the Agent to be the offered rate for deposits in Dollars for a 90-day period
appearing on the Reuters Screen LIBOR01 page as of 11:00 a.m. (London time) on
the second full LIBOR Business Day next preceding the first day of each LIBOR
Interest Period.  In the event
 


 
14

--------------------------------------------------------------------------------

 


 
that such rate does not appear on the Reuters Screen LIBOR01 page at such time,
the “LIBOR Rate” shall be determined by reference to such other comparable
publicly available service for displaying the offered rate for deposit in
Dollars in the London interbank market as may be selected by the Agent and, in
the absence of availability, such other comparable method to determine such
offered rate as may be selected by the Administrative Agent in its sole
discretion; divided by
 
(ii)           a number equal to 1.0 minus the aggregate (but without
duplication) of the rates (expressed as a decimal fraction) of reserve
requirements in effect on the day that is two (2) LIBOR Business Days prior to
the beginning of such LIBOR Interest Period (including basic, supplemental,
marginal and emergency reserves under any regulations of the Federal Reserve
Board or other Governmental Authority having jurisdiction with respect thereto,
as now and from time to time in effect) for Eurocurrency funding (currently
referred to as “Eurocurrency Liabilities” in Regulation D of the Federal Reserve
Board that are required to be maintained by a member bank of the Federal Reserve
System.
 
If at any time when the Interest Rate is being set the period remaining to the
Scheduled Maturity Date is less than a full LIBOR Interest Period, then the
LIBOR Rate during such remaining period shall be equal to the rate reasonably
determined by Administrative Agent in a manner consistent with the definition
above with respect to such remaining period.
 
“Licenses” has the meaning specified in Section 7.2.
 
“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
charge, deposit arrangement, encumbrance, easement (or other agreement granting
rights or restricting the use of any Real Property or Facility), lien (statutory
or other), security interest or other security arrangement and any other
preference, priority or preferential arrangement of any kind or nature
whatsoever, including any conditional sale contract or other title retention
agreement, the interest of a lessor under a Capital Lease and any synthetic or
other financing lease having substantially the same economic effect as any of
the foregoing.
 
“Limited Payment Guaranty” means that certain Limited Guaranty of Payment and
Performance Guaranty, dated as of the Restatement Date, given by Emeritus in
favor of Administrative Agent.
 
“Limited Recourse Guaranty” means that certain Amended and Restated Limited
Guaranty, dated as of the Restatement Date, between Emeritus and Administrative
Agent.
 
“Loan” has the meaning specified in Section 2.1(b).
 
“Loan Documents” means, collectively, this Agreement, any Notes, the Security
Agreement, the Mortgages, the Control Agreements, the Secured Hedging
Agreements, the Existing Hedging Agreement, the Limited Payment Guaranty, the
Limited Recourse Guaranty, Environmental Indemnities, Membership Pledge
Agreement and, when executed, each document executed by a Borrower and delivered
to the Administrative Agent and/or any Lender in connection with or pursuant to
any of the foregoing or the Obligations, together with any modification of any
term, or any waiver with respect to, any of the foregoing.
 


 
15

--------------------------------------------------------------------------------

 


 


“Management Agreement” means each property management agreement between the
applicable SPE, as owner, and Emeritus, or, in the case of the Facility known as
The Court at Palmer Ranch, EmeriCare of Palmer Ranch LLC, in effect as of the
Restatement Date and each property management agreement between the applicable
SPE, as owner, and a replacement Qualified Manager (or an interim manager with
respect to any Facility acquired pursuant to a sale/leaseback or similar
temporary arrangement), as manager, in form and substance reasonably acceptable
to the Administrative Agent, in each case, as it may be amended, supplemented,
restated or otherwise modified from time to time with the prior consent of the
Administrative Agent.
 
“Management Fee” means any and all fees, expenses and other monies due and
payable (other than reimbursement of reasonable out-of-pocket third party
expenses as contemplated by the applicable Management Agreement), from time to
time, by any Borrower to the manager under the applicable Management Agreement,
which shall not, in the aggregate, exceed 5% of the gross operating revenue of
the Facilities per Fiscal Year.
 
“Material Adverse Effect” means an effect that results in or causes, or could
reasonably be expected to result in or cause, a material adverse change in any
of (a) the condition (financial or otherwise), business, performance, prospects,
operations or property of the Borrowers, taken as a whole, (b) the ability of
any Borrower to perform its obligations in any material respect under any Loan
Document and (c) the validity or enforceability of any Loan Document or the
rights and remedies of the Administrative Agent, the Lenders and the other
Secured Parties under any Loan Document.
 
“Material Environmental Liabilities” means Environmental Liabilities exceeding
$100,000 in the aggregate.
 
“Material Non-Residential Lease” means any non-residential Lease of space at a
Facility with respect to which the contracted lease space exceeds 10% of the
floor area of any such Facility.
 
“Maturity Date” means, the earlier to occur of (i) Scheduled Maturity Date, (ii)
the date on which the Obligations otherwise become due as a result of
acceleration of the Obligations as provided for under this Agreement or any
other Loan Document, and (iii) the effective date of any earlier termination of
this Agreement in accordance with its terms.
 
“Membership Pledge Agreement” means that certain Assignment of Membership
Interest, dated as of the Restatement Date, between the Administrative Agent and
Emeritus, as it may be amended, restated or otherwise modified from time to
time.
 
“Monthly Effective Rent” means an amount equal to (x) total rent due over the
term of the Leases less any payments or concessions which Administrative Agent,
in its sole discretion, deems to be a rent concession, divided by (y) the total
number of months in the Leases.
 
“Moody’s” means Moody’s Investors Service, Inc.
 
“Mortgage” means each mortgage, deed of trust or other document executed by each
Borrower prior to the Restatement Date under the terms of the Original Credit
Agreement and
 


 
16

--------------------------------------------------------------------------------

 

 granting a security interest over real property in favor of the Administrative
Agent as security for the Obligations and any amendments thereof.
 
“Mortgage Amendment Documents” means an amendment to each Mortgage and Mortgage
Supporting Documents in form and content acceptable to Administrative Agent and
the Borrowers reflecting any amendments to the Mortgage and the Mortgage
Supporting Documents required to reflect the applicable provisions of this
Agreement.
 
“Mortgage Supporting Documents” means, with respect to any Mortgage for a parcel
of real property, each assignments of leases and rents and subordination
agreements, title policies or marked-up unconditional insurance binders (in each
case, together with copies of all documents referred to therein) in favor of the
Administrative Agent for the benefit of the Secured Parties.
 
“Multiemployer Plan” means any multiemployer plan, as defined in
Section 400l(a)(3) of ERISA, to which any ERISA Affiliate incurs or otherwise
has any obligation or liability.
 
“Net Cash Proceeds” means proceeds received in cash from any Transfer of, or
Property Loss Event with respect to, any real or personal property, net of (a)
actual third-party out-of-pocket costs, fees and expenses paid or required to be
paid in connection therewith and (b) taxes paid or reasonably estimated to be
payable as a result thereof .
 
“Net Operating Income” means annualized Revenue less Expenses, all as determined
by Administrative Agent’s audit (or otherwise estimated by Administrative Agent)
in its sole discretion and at Borrowers’ expense.
 
“Non-Funding Lender” means any Lender that has (a) failed to fund any payments
required to be made by it under the Loan Documents within two Business Days
after any such payment is due (excluding expense and similar reimbursements that
are subject to good faith disputes), (b) given written notice (and the
Administrative Agent has not received a revocation in writing), to the Borrower,
the Administrative Agent or any Lender, or has otherwise publicly announced (and
the Administrative Agent has not received notice of a public retraction) that
such Lender believes it will fail to fund payments or purchases of
participations required to be funded by it under the Loan Documents or one or
more other syndicated credit facilities, (c) failed to fund, and not cured,
loans, participations, advances, or reimbursement obligations under one or more
other syndicated credit facilities, unless subject to a good faith dispute, or
(d) any Lender that has or any Person that directly or indirectly controls such
Lender has (i) become subject to a voluntary or involuntary case under the
Bankruptcy Code or any similar bankruptcy laws, (ii) a custodian, conservator,
receiver or similar official appointed for it or any substantial part of such
Person’s assets, or (iii) made a general assignment for the benefit of
creditors, been liquidated, or otherwise been adjudicated as, or determined by
any Governmental Authority having regulatory authority over such Person or its
assets to be, insolvent or bankrupt, and for clause (d), and the Administrative
Agent has determined that such Lender is reasonably likely to fail to fund any
payments required to be made by it under the Loan Documents.  For purposes of
this definition, control of a Person shall have the same meaning as in the
second sentence of the definition of Affiliate.
 


 
17

--------------------------------------------------------------------------------

 




“Non-U.S. Lender Party” means each of the Administrative Agent, each Lender,
each SPV and each participant, in each case that is not a Domestic Person.
 
“Note” means that certain Promissory Note of the Borrowers, in substantially the
form of Exhibit E.
 
“Obligations” means, with respect to any Borrower, all amounts, obligations,
liabilities, covenants and duties of every type and description owing by such
Borrower to the Administrative Agent, any Lender, any other Indemnitee, any
participant, any SPV, any Secured Hedging Counterparty or the Existing Hedging
Counterparty arising out of, under, or in connection with, any Loan Document,
whether direct or indirect (regardless of whether acquired by assignment),
absolute or contingent, due or to become due, whether liquidated or not, now
existing or hereafter arising and however acquired, and whether or not evidenced
by any instrument or for the payment of money, including, without duplication,
(a) if such Borrower is the Borrower, all Loans, (b) all interest, whether or
not accruing after the filing of any petition in bankruptcy or after the
commencement of any insolvency, reorganization or similar proceeding, and
whether or not a claim for post-filing or post-petition interest is allowed in
any such proceeding, and (c) all other fees, expenses (including fees, charges
and disbursement of counsel), interest, commissions, charges, costs,
disbursements, indemnities and reimbursement of amounts paid and other sums
chargeable to such Borrower under any Loan Document.
 
“Original Credit Agreement” has the meaning specified in the preamble hereto.
 
“Other Taxes” has the meaning specified in Section 2.11(c).
 
“Parent” has the meaning specified in the preamble hereto.
 
“Patents” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any Requirement of Law in or relating to letters patent
and applications therefor.
 
“PBGC” means the United States Pension Benefit Guaranty Corporation and any
successor thereto.
 
“Permit” or “Permits” means, with respect to any Person, any permit, approval,
authorization, license, registration, certificate (including certificates of
need and certificates of occupancy), concession, grant, franchise, variance or
permission from, and any other Contractual Obligations with, any Governmental
Authority, in each case whether or not having the force of law and applicable to
or binding upon such Person or any of its property or to which such Person or
any of its property is subject.
 
“Permitted Investors” means Emeritus, or any of its direct or indirect
Subsidiaries.
 
“Permitted Indebtedness” means any Indebtedness of any Borrower that is
permitted by Section 8.1 or any other provision of any Loan Document.
 
“Permitted Investment” means any Investment of any Borrower that is not
prohibited by Section 8.3 or any other provision of any Loan Document.
 


 
18

--------------------------------------------------------------------------------

 

 
“Permitted Lien” means any Lien on or with respect to the property of any
Borrower that is not permitted by Section 8.2 or any other provision of any Loan
Document.
 
“Permitted Refinancing” means Indebtedness constituting a refinancing or
extension of Permitted Indebtedness that (a) has an aggregate outstanding
principal amount not greater than the aggregate principal amount of such
Permitted Indebtedness outstanding at the time of such refinancing or extension,
(b) has a weighted average maturity (measured as of the date of such refinancing
or extension) and maturity no shorter than that of such Permitted Indebtedness,
(c) is not secured by any property or any Lien other than property acquired in
replacement of the property previously secured by Permitted Indebtedness and
other than those Liens those securing such Permitted Indebtedness and (d) is
otherwise on terms no less favorable to the Borrowers, taken as a whole, than
those of such Permitted Indebtedness; provided, however, that, notwithstanding
the foregoing, (x) the terms of such Permitted Indebtedness may be modified as
part of such Permitted Refinancing if such modification would have been
permitted pursuant to Section 8.11 and (y) no Guaranty Obligation for such
Indebtedness shall constitute part of such Permitted Refinancing unless similar
Guaranty Obligations with respect to such Permitted Indebtedness existed and
constituted Permitted Indebtedness prior to such refinancing or extension.
 
“Permitted Reinvestment” means, with respect to the Net Cash Proceeds of any
Transfer or Property Loss Event, to acquire (or make Capital Expenditures to
finance the acquisition, repair, improvement or construction of), to the extent
otherwise permitted hereunder, property useful in the business of any Borrower
or, if such Property Loss Event involves loss or damage to property, to repair
such loss or damage.
 
“Person” means any individual, partnership, corporation (including a business
trust and a public benefit corporation), joint stock company, estate,
association, firm, enterprise, trust, limited liability company, unincorporated
association, joint venture and any other entity or Governmental Authority.
 
“Projections” means, collectively, the Initial Projections and any document
delivered pursuant to Section 6.1(f).
 
“Property Loss Event” means, with respect to any property, any loss of or damage
to such property or any taking of such property or condemnation thereof.
 
“Pro Rata Outstandings”, of any Lender at any time, means the outstanding
principal amount of the Loans owing to such Lender.
 
“Pro Rata Share” means, with respect to any Lender at any time, the percentage
obtained by dividing (a) the sum of the Commitments (or, if such Commitments are
terminated, the Pro Rata Outstandings therein) of such Lender then in effect by
(b) the sum of the Commitments (or, if such Commitments are terminated, the Pro
Rata Outstandings therein) of all Lenders then in effect; provided, however,
that, if there are no Commitments and no Pro Rata Outstandings, such Lender’s
Pro Rata Share shall be determined based on the Pro Rata Share most recently in
effect, after giving effect to any subsequent assignment and any subsequent
non-pro rata payments of any Lender pursuant to Section 2.12.
 


 
19

--------------------------------------------------------------------------------

 

 
“Qualified Manager” means a reputable and experienced professional management
organization that (a) manages, together with its affiliates, at least ten (10)
senior housing facilities and with no less than an aggregate of 1500 units in
such senior housing facilities of similar quality to the applicable Facility in
the State in which the applicable Facility is located and (b) is approved by the
Lenders in accordance with their reasonable standards with respect to (i)
previous relationships between such Lender and the proposed manager and its
principals, (ii) the reputation for integrity, honesty and veracity of the
proposed manager and its principals, owners, officers and directors, and (ii)
OFAC, money-laundering, anti-terrorism, SEC, healthcare laws and regulations,
and other similar regulations and activities, which approval shall not be
unreasonably withheld, conditioned or delayed (provided that the Borrowers
provide timely information reasonably requested by Lenders with respect to such
proposed manager), it being understood that Emeritus shall be deemed to be a
Qualified Manager.
 
“Real Property” means any “property” (including improvements thereon) subject
to, and described in, a Mortgage from any Borrower in favor of the
Administrative Agent.
 
“Register” has the meaning specified in Section 2.8(b).
 
“Reinvestment Prepayment Amount” means, with respect to any Net Cash Proceeds on
the Reinvestment Prepayment Date therefor, the amount of such Net Cash Proceeds
less any amount paid or required to be paid by any Borrower to make Permitted
Reinvestments with such Net Cash Proceeds pursuant to a Contractual Obligation
entered into prior to such Reinvestment Prepayment Date with any Person that is
not an Affiliate of any Borrower.
 
“Reinvestment Prepayment Date” means, with respect to any portion of any Net
Cash Proceeds of any Transfer or Property Loss Event, the earliest of (a) the
180th day after the completion of the portion of such Transfer or Property Loss
Event corresponding to such Net Cash Proceeds, (b) the date that is 5 Business
Days after the date on which any Borrower shall have notified the Administrative
Agent of such Borrower’s determination not to make Permitted Reinvestments with
such Net Cash Proceeds, (c) the occurrence of any Event of Default set forth in
Section 9.1(e)(ii) and (d) 5 Business Days after the delivery of a notice by the
Administrative Agent to the Parent during the continuance of any other Event of
Default.
 
“Related Documents” means, collectively, the Acquisition Agreement, each
document executed in connection with the Required Investors’ Equity Investment
and each other document executed with respect to the foregoing.
 
“Related Person” means, with respect to any Person, each Affiliate of such
Person and each director, officer, employee, agent, trustee, representative,
attorney, accountant and each insurance, environmental, legal, financial and
other advisor (including those retained in connection with the satisfaction or
attempted satisfaction of any condition set forth in Article III) and other
consultants and agents of or to such Person or any of its Affiliates, together
with, if such Person is the Administrative Agent, each other Person or
individual designated, nominated or otherwise mandated by or helping the
Administrative Agent pursuant to and in accordance with Section 10.4 or any
comparable provision of any Loan Document.
 


 
20

--------------------------------------------------------------------------------

 




“Related Transactions” means, collectively, the consummation of the Acquisition,
the consummation of the Required Investors’ Equity Investment, the execution and
delivery of all Related Documents and the payment of all related fees, costs and
expenses.
 
“Release” means any release, threatened release, spill, emission, leaking,
pumping, pouring, emitting, emptying, escape, injection, deposit, disposal,
discharge, dispersal, dumping, leaching or migration of Hazardous Material into
or through the environment.
 
“Release Price” has the meaning specified in Section 2.13(a).
 
“Remedial Action” means all action required to (a) clean up, remove, treat or in
any other way address any Hazardous Material in the indoor or outdoor
environment, (b) prevent or minimize any Release so that a Hazardous Material
does not migrate or endanger or threaten to endanger public health or welfare or
the indoor or outdoor environment or (c) perform pre-remedial studies and
investigations and post-remedial monitoring and care with respect to any
Hazardous Material.
 
“Replacement Reserve Deposit” has the meaning given to such term in Section
2.1(e)(i).
 
“Required Investors’ Equity Investment” means the cash equity contribution from
the Permitted Investors and certain co-investors disclosed to the Administrative
Agent and the Lenders to the Borrowers in Dollars in an aggregate amount equal
to $50,000,000.
 
“Required Lenders” means, at any time, unaffiliated Lenders having at such time
in excess of 50 % of the aggregate Loan Commitments (or, if such Commitments are
terminated, the Pro Rata Outstandings) then in effect, ignoring, in such
calculation, the Commitments and Pro Rata Outstandings of any Non-Funding
Lender.
 
“Requirements of Law” means, with respect to any Person, collectively, the
common law and all federal, state, local, foreign, multinational or
international laws, statutes, codes, treaties, standards, rules and regulations,
guidelines, ordinances, orders, judgments, writs, injunctions, decrees
(including administrative or judicial precedents or authorities) and the
interpretation or administration thereof by, and other determinations,
directives, requirements or requests of, any Governmental Authority published or
otherwise publicly-announced or of which Borrowers have received notice or have
actual knowledge, in each case whether or not having the force of law and that
are applicable to or binding upon such Person or any of its property or to which
such Person or any of its property is subject.
 
“Responsible Officer” means, with respect to any Person, any of the president,
chief executive officer, any executive vice president, senior vice president,
vice president, treasurer, assistant treasurer, controller, managing member or
general partner of such Person, or of its member or general partner, or of its
member’s or general partner’s member or general partner, as the case may be,
but, in any event, with respect to financial matters, the president, chief
executive officer, treasurer, assistant treasurer or controller of such Person,
or of its member or general partner, or of its member’s or general partner’s
member or general partner, as the case may be, and, with respect to the
Corporate Chart and other documents delivered pursuant to Section 6.1(e),
documents delivered on the Restatement Date and documents delivered pursuant
 


 
21

--------------------------------------------------------------------------------

 

 to Section 7.10, the secretary or assistant secretary of such Person or any
other such natural person responsible for maintaining the corporate and similar
records of such Person.
 
“Restatement Date” means June 1, 2011.
 
“Restricted Payment” means (a) any dividend, return of capital, distribution or
any other payment or Transfer of property for less than fair market value,
whether direct or indirect (including through the use of Hedging Agreements, the
making, repayment, cancellation or forgiveness of Indebtedness and similar
Contractual Obligations) and whether in cash, securities or other property, on
account of any Equity Interest or Equity Equivalent of any Borrower, in each
case now or hereafter outstanding, including with respect to a claim for
rescission of a Transfer of such Equity Interest or Equity Equivalent and (b)
any redemption, retirement, termination, defeasance, cancellation, purchase or
other acquisition for value, whether direct or indirect (including through the
use of Hedging Agreements, the making, repayment, cancellation or forgiveness of
Indebtedness and similar Contractual Obligations), of any Equity Interest or
Equity Equivalent of any Borrower, now or hereafter outstanding, and any payment
or other transfer setting aside funds for any such redemption, retirement,
termination, cancellation, purchase or other acquisition, whether directly or
indirectly and whether to a sinking fund, a similar fund or otherwise.
 
“Revenue” for a period means the lesser of (i) annualized Adjusted Actual Rent
for such period or (ii) annualized Monthly Effective Rent.  In determining
Revenue, the occupancy factor utilized shall be the lesser of (a) actual
occupancy, or (b) an assumed ninety-five percent (95%) occupancy rate.
 
“S&P” means Standard & Poor’s Rating Services.
 
“Scheduled Maturity Date” means June 1, 2016.
 
“Secured Hedging Agreement” means any Hedging Agreement that (a) has been
entered into with a Secured Hedging Counterparty, and (b) meets the requirements
of Section 8.1(d).
 
“Secured Hedging Counterparty” means a Person who has entered into a Hedging
Agreement with any Borrower if such Hedging Agreement was provided or arranged
by the Administrative Agent or an Affiliate of the Administrative Agent, and any
assignee of such Person.
 
“Secured Parties” means the Lenders, the Administrative Agent, any Secured
Hedging Counterparty, the Existing Hedge Counterparty, each other Indemnitee and
any other holder of any Obligation of any Borrower.
 
“Security” means all Equity Interests, Equity Equivalents, voting trust
certificates, bonds, debentures, instruments and other evidence of Indebtedness,
whether or not secured, convertible or subordinated, all certificates of
interest, share or participation in, all certificates for the acquisition of,
and all warrants, options and other rights to acquire, any Security.
 
“Security Agreement” means that certain Amended and Restated Pledge and Security
Agreement, dated as of the Restatement Date, among the Administrative Agent and
each
 


 
22

--------------------------------------------------------------------------------

 

 Borrower from time to time party thereto as it may be amended, restated or
otherwise modified from time to time.
 
“Security Documents” means, collectively, the Security Agreement, the Mortgages
and any other documents now or hereafter entered into securing the Obligations.
 
“Single Purpose Entity” shall mean a Person, other than an individual, which
(i) is formed or organized solely for the purpose of owning, holding,
developing, using, operating and financing, directly a Facility, or, in the case
of Parent, indirectly, an ownership interest in a Facility, (ii) does not engage
in any business unrelated to such Facility or with respect to the Parent,
indirectly, all of the Facilities and the ownership, development, use, operation
and financing thereof, (iii) has not and will not have any assets other than
those related to its interest in such Facility or with respect to the Parent,
indirectly, all of the Facilities or the operation, management and financing
thereof or any Indebtedness other than the Permitted Indebtedness, (iv) except
if Consolidated with other Borrowers, maintains its own separate books and
records and its own accounts, in each case, which are separate and apart from
the books and records and accounts of any other Person, (v) holds itself out as
being a Person, separate and apart from any other Person, (vi) does not and will
not commingle its funds or assets with those of any other Person, (vii) conducts
its own business in its own name, (viii) except if Consolidated with other
Borrowers, maintains separate financial statements, (ix) pays its own
liabilities out of its own funds, (x) observes all limited liability company
formalities, (xi) pays the salaries of its own employees, if any, and maintains
a sufficient number of employees, if any, in light of its contemplated business
operations, (xii) except as expressly permitted under the Loan Documents, or to
the other Borrowers with respect to the Loan, does not guarantee or otherwise
obligate itself with respect to the debts of any other Person (other than by
endorsements of negotiable instruments for deposit or collection in the ordinary
course of business) or hold out its credit as being available to satisfy the
obligations of any other Person, (xiii) does not acquire obligations or
securities of its partners, members or shareholders, (xiv) allocates fairly and
reasonably shared expenses, including, without limitation, any overhead for
shared office space, if any, (xv) uses separate stationery, invoices, and
checks, (xvi) maintains an arm’s length relationship with its Affiliates,
(xvii) other than pursuant to the Loan Documents does not and will not pledge
its assets for the benefit of any other Person or make any loans or advances to
any other Person, (xviii) does and will continue to use commercially reasonable
efforts to correct any known misunderstanding regarding its separate identity,
(xix) maintains adequate capital in light of its contemplated business
operations; provided, however, this provision shall not require any member of
any Borrower, or any other party, to make any capital contributions to any
Borrower, and (xx) has not and will not engage in, seek, or consent to the
dissolution, winding up, liquidation, consolidation or merger and except as
otherwise permitted in this Agreement, has not and will not engage in, seek or
consent to any asset sale, transfer or partnership, membership or shareholder
interests, or amendments of its Constituent Documents.  In addition, if such
Person is a partnership, (1) all general partners of such Person shall be Single
Purpose Entities (owning nothing other than its general partnership interests);
and (2) if such Person has more than one general partner, then the Constituent
Documents shall provide that such Person shall continue (and not dissolve) for
so long as a solvent general partner exists.  In addition, if such Person is a
corporation, then, at all times: (a) such Person shall have at least one (1)
Independent Director and (b) the board of directors of such Person may not take
any action requiring the unanimous affirmative vote of 100% of the members of
the board of directors unless all of the
 


 
23

--------------------------------------------------------------------------------

 

 directors, including the Independent Directors, shall have participated in such
vote.  In addition, if such Person is a limited liability company, (A) such
Person shall have at least one (1) Independent Manager or Independent Member,
(B) if such Person is managed by a board of managers, the board of managers of
such Person may not take any action requiring the unanimous affirmative vote of
100% of the members of the board of managers unless all of the managers,
including the Independent Managers, shall have participated in such vote, (C) if
such Person is not managed by a board of managers, the members of such Person
may not take any action requiring the affirmative vote of 100% of the members of
such Person unless all of the members, including the Independent Members, shall
have participated in such vote, (D) except in the case of the Parent, each
managing member shall be a Single Purpose Entity and, in the case of the Parent,
shall own nothing other than the Equity Interests in the SPEs, and (E) its
Constituent Documents shall provide that until all of the Indebtedness and
Obligations are paid in full such entity will not dissolve.  In addition, the
Constituent Documents of such Person shall provide that such Person without the
unanimous consent of all of the partners, managers, directors or members, as
applicable, shall not with respect to itself or to any other Person in which it
has a direct or indirect legal or beneficial interest (A) seek or consent to the
appointment of a receiver, liquidator, assignee, trustee, sequestrator,
custodian or other similar official for the benefit of the creditors of such
Person or all or any portion of such Person’s properties, (B) take any action
that could reasonably be expected to cause such Person to become insolvent,
petition or otherwise institute insolvency proceedings or otherwise seek any
relief under any laws relating to the relief from debts or the protection of
debtors generally, “or” (C) take any action that would cause such Person not to
satisfy the requirements set forth herein for a Single Purpose Entity.
 
“Solvent” means, with respect to any Person as of any date of determination,
that, as of such date, (a) the value of the assets of such Person (both at fair
value and present fair saleable value) is greater than the total amount of
liabilities (including contingent and unliquidated liabilities) of such Person,
(b) such Person is able to pay its aggregate liabilities of such Person, as such
liabilities mature and (c) such Person does not have unreasonably small capital
in light of its intended operations.  In computing the amount of contingent or
unliquidated liabilities at any time, such liabilities shall be computed at the
amount that, in light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.
 
“SPE” has the meaning specified in the preamble hereto.
 
“SPV” means any special purpose funding vehicle identified as such in a writing
by any Lender to the Administrative Agent.
 
“Subordinated Debt” means any Indebtedness that is subordinated to the payment
in full of the Obligations on terms and conditions satisfactory to the
Administrative Agent.
 
“Subsidiary” means, with respect to any Person, any corporation, partnership,
joint venture, limited liability company, association or other entity, the
management of which is, directly or indirectly, controlled by, or of which an
aggregate of more than 50% of the outstanding Voting Interest is, at the time,
owned or controlled directly or indirectly by, such Person or one or more
Subsidiaries of such Person.
 


 
24

--------------------------------------------------------------------------------

 

 
“Substitute Lender” has the meaning specified in Section 2.12(a).
 
“SWDA” means the Solid Waste Disposal Act (42 U.S.C. §§ 6901 et seq.).
 
“Tax Affiliate” means, (a) any Borrower and (b) any Affiliate of any Borrower
(excluding Emeritus) with which any Borrower files or is eligible to file
consolidated, combined or unitary tax returns.
 
“Tax Return” has the meaning specified in Section 4.8.
 
“Taxes” has the meaning specified in Section 2.11(a).
 
“Terrorism” has the meaning specified in Section 7.5(b).
 
“Third-Party Payor Program” has the meaning specified in Section 4.1(b).
 
“Title IV Plan” means a pension plan subject to Title IV of ERISA, other than a
Multiemployer Plan, to which any ERISA Affiliate incurs or otherwise has any
obligation or liability.
 
“Trademarks” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any Requirement of Law in or relating to trademarks, trade
names, corporate names, company names, business names, fictitious business
names, trade styles, service marks, logos and other source or business
identifiers and, in each case, all goodwill associated therewith, all
registrations and recordations thereof and all applications in connection
therewith.
 
“Trade Secrets” means all right, title and interest (and all related IP
Ancillary Rights) arising under any Requirement of Law in or relating to trade
secrets.
 
“Transfer” means, with respect to any property, to sell, convey, transfer,
assign, license, lease or otherwise dispose of, any interest therein or to
permit any Person to acquire any such interest, including, in each case, through
a sale, factoring at maturity, collection of or other disposal, with or without
recourse, of any notes or accounts receivable.  Conjugated forms thereof and the
noun “Transfer” have correlative meanings.
 
“UCC” means the Uniform Commercial Code of any applicable jurisdiction and, if
the applicable jurisdiction shall not have any Uniform Commercial Code, the
Uniform Commercial Code as in effect in the State of New York.
 
“United States” means the United States of America.
 
“U.S. Lender Party” means each of the Administrative Agent, each Lender, each
SPV and each participant, in each case that is a Domestic Person.
 
“Voting Interest” means Equity Interests of any Person having ordinary power to
vote in the election of members of the board of directors, managers, trustees or
other controlling Persons, of such Person (irrespective of whether, at the time,
Equity Interests of any other class
 


 
25

--------------------------------------------------------------------------------

 


or classes of such entity shall have or might have voting power by reason of the
occurrence of any contingency).
 
“Westlake Borrower” means BREA Westlake LLC, a Delaware limited liability
company.
 
“Westlake Collateral” means all Collateral held by the Westlake Borrower on
which Westlake Liens were granted by the Westlake Borrower to the Administrative
Agent for the benefit of the Lenders as security for the obligations of the
Borrowers and the Westlake Borrower under the Original Credit Agreement.
 
“Westlake Liens” means all liens granted to the Lenders by the Westlake Borrower
including, but not limited to, Liens related to the health care facility known
as the Gardens at Westlake and located at 27569 Detroit Road, Westlake, Ohio.
 
“Westlake Loan Documents” means all Loan Documents executed by the Westlake
Borrower in favor of the Administrative Agent for the benefit of the Lenders.
 
“Withdrawal Liability” means, at any time, any liability incurred (whether or
not assessed) by any ERISA Affiliate and not yet satisfied or paid in full at
such time with respect to any Multiemployer Plan pursuant to Section 4201 of
ERISA.
 
Section 1.2                      Other Definitions.  The following terms have
the meanings given to them in the applicable UCC:  “commodity account”,
“commodity contract”, “commodity intermediary”, “deposit account”, “entitlement
holder”, “entitlement order”, “equipment”, “financial asset”, “general
intangible”, “goods”, “instruments”, “inventory”, “securities account”,
“securities intermediary” and “security entitlement”.
 
Section 1.3                      Accounting Terms and Principles.  All
accounting determinations required to be made pursuant hereto shall, unless
expressly otherwise provided herein, be made in accordance with GAAP.  No change
in the accounting principles used in the preparation of any Financial Statement
hereafter adopted by Parent shall be given effect if such change would affect a
calculation that measures compliance with any provision of Article V or VIII
unless the Borrowers, the Administrative Agent and the Required Lenders agree to
modify such provisions to reflect such changes in GAAP and, unless such
provisions are modified, all Financial Statements, Compliance Certificates and
similar documents provided hereunder shall be provided together with a
reconciliation between the calculations and amounts set forth therein before and
after giving effect to such change in GAAP.
 
Section 1.4                      Payments.  The Administrative Agent may set up
standards and procedures to determine or redetermine the equivalent in Dollars
of any amount expressed in any currency other than Dollars and otherwise may,
but shall not be obligated to, rely on any determination made by any
Borrower.  Any such determination or redetermination by the Administrative Agent
shall be conclusive and binding for all purposes, absent manifest error.  No
determination or redetermination by any Secured Party or Borrower and no other
currency conversion shall change or release any obligation of any Borrower or of
any Secured Party (other than the Administrative Agent and its Related Persons)
under any Loan Document, each of which agrees to pay separately for any
shortfall remaining after any conversion and payment of
 


 
26

--------------------------------------------------------------------------------

 


the amount as converted.  The Administrative Agent may round up or down to the
nearest 1,000th, and may set up appropriate mechanisms to round up or down to
the nearest 1,000th.
 
Section 1.5                      Interpretation.  i) Certain Terms.  Except as
set forth in any Loan Document, all accounting terms not specifically defined
herein shall be construed in accordance with GAAP (except for the term
“property”, which shall be interpreted as broadly as possible, including, in any
case, cash, securities, other assets, rights under Contractual Obligations and
Permits and any right or interest in any property).  The terms “herein”,
“hereof” and similar terms refer to this Agreement as a whole.  In the
computation of periods of time from a specified date to a later specified date
in any Loan Document, the terms “from” means “from and including” and the words
“to” and “until” each mean “to but excluding” and the word “through” means “to
and including.”  In any other case, the term “including” when used in any Loan
Document means “including without limitation.”  The term “documents” means all
writings, however evidenced and whether in physical or electronic form,
including all documents, instruments, agreements, notices, demands,
certificates, forms, financial statements, opinions and reports.  The term
“incur” means incur, create, make, issue, assume or otherwise become directly or
indirectly liable in respect of or responsible for, in each case whether
directly or indirectly, and the terms “incurrence” and “incurred” and similar
derivatives shall have correlative meanings.  The word “will” shall be construed
to have the same meaning and effect as the word “shall.”  The definitions in
this Agreement shall apply equally to singular and plural forms of the defined
terms and, whenever the context may require, any pronoun shall include the
corresponding masculine feminine and neuter forms.
 
(b)           Certain References.  Unless otherwise expressly indicated,
references (i) in this Agreement to an Exhibit, Schedule, Article, Section or
clause refer to the appropriate Exhibit or Schedule to, or Article, Section or
clause in, this Agreement and (ii) in any Loan Document, to (A) any agreement
shall include, without limitation, all exhibits, schedules, appendixes and
annexes to such agreement and, unless the prior consent of any Secured Party
required therefor is not obtained, any modification to any term of such
agreement, (B) any statute shall be to such statute as modified from time to
time and to any successor legislation thereto, in each case as in effect at the
time any such reference is operative and (C) any time of day shall be a
reference to New York time.  Titles of articles, sections, clauses, exhibits,
schedules and annexes contained in any Loan Document are without substantive
meaning or content of any kind whatsoever and are not a part of the agreement
between the parties hereto.  Unless otherwise expressly indicated, the meaning
of any term defined (including by reference) in any Loan Document shall be
equally applicable to both the singular and plural forms of such term.
 
ARTICLE II
 
THE FACILITIES
 
Section 2.1                      Disbursements.
 
(a)           Loans outstanding on the Restatement Date.  As of the Restatement
Date, the Administrative Agent and the Lender have previously made loan advances
to certain of the Borrowers in an aggregate amount equal to $167,000,000
pursuant to the Original Credit Agreement (the “Existing Loan”). As of the
Restatement Date, the aggregate amount of the
 


 
27

--------------------------------------------------------------------------------

 

 Existing Loan remaining outstanding on the Restatement Date is
$161,392.387.25.  The Borrowers hereby acknowledge that all Obligations in
respect of the Existing Loans outstanding as of the Restatement Date under,
pursuant to, and as defined in the Original Credit Agreement shall be deemed to
have been made to the Borrowers as ’Loans’ under this Agreement, and shall
constitute a portion of the Obligations hereunder.
 
(b)           Loan Amount.  The balance of the total “Loan” in the original
principal amount of TWO HUNDRED TWENTY MILLION AND 00/100 DOLLARS ($220,000,000)
in excess of the Existing Loans shall be funded in one advance and repaid in
accordance with this Agreement and the other Loan Documents.  On the Restatement
Date, and subject to the terms, provisions and conditions of this Agreement
(including, without limitation the Borrowers’ satisfaction of the conditions to
the Restatement Date described in Section 3.1) and the other Loan Documents, the
Lenders severally agree to disburse to the Borrowers, the proceeds of the
balance of the Loan in the original principal amount of FIFTY-EIGHT MILLION SIX
HUNDRED SEVEN THOUSAND SIX HUNDRED TWELVE AND 75/100 DOLLARS
($58,607,612.75).  Once repaid, the Loan may not be reborrowed.
 
(c)           Amendment and Restatement; No Novation. This Agreement constitutes
an amendment and restatement of the Original Credit Agreement effective from and
after the Restatement Date.  The execution and delivery of this Agreement and
the consummation of the transactions contemplated hereby are not intended by the
parties to be, and shall not constitute, a novation or an accord and
satisfaction of the Indebtedness, the Obligations, or any other obligations
owing to the Lender or the Administrative Agent under the Original Credit
Agreement or any other Loan Documents (as defined in the Original Credit
Agreement).  On the Restatement Date, the credit facilities and the terms and
conditions thereof described in the Original Credit Agreement shall be amended
and replaced by the credit facilities and the terms and conditions thereof
described herein, and all Indebtedness, Obligations and other obligations of the
Borrowers and any other Person outstanding as of such date under the Original
Credit Agreement shall be deemed to be Indebtedness and Obligations outstanding
hereunder without further action by any Person.
 
(d)           Non-Funding Lenders.
 
(i)           Voting Rights.   Notwithstanding anything herein to the contrary,
including Section 11.1, a Non-Funding Lender shall not have any voting or
consent rights under or with respect to any Loan Document or constitute a
“Lender” (or be, or have its Loans or Commitments, included in the determination
of “Required Lenders,” or “Lenders directly affected” pursuant to Section 11.1)
for any voting or consent rights under or with respect to any Loan Document;
provided that (A) the Commitment of a Non-Funding Lender may not be increased,
(B) the principal of a Non-Funding Lender’s Loans may not be reduced or forgiven
and (C) the interest rate applicable to Obligations owing to a Non-Funding
Lender may not be reduced in such a manner that by its terms affects such
Non-Funding Lender more adversely than other Lenders, in each case without the
consent of such Non-Funding Lender.  For the purposes of determining Required
Lenders, the Loans and Commitments held by Non-Funding Lenders shall be excluded
from the total Loans and Commitments outstanding.
 


 
28

--------------------------------------------------------------------------------

 

 
(ii)           Borrower Payments to a Non-Funding Lender.  The Administrative
Agent shall be entitled to hold, in a non-interest bearing account, all portions
of any payments received by the Administrative Agent for the benefit of any
Non-Funding Lender pursuant to this Agreement as cash collateral.  The
Administrative Agent is hereby authorized to use such cash collateral to pay in
full the Aggregate Excess Funding Amount to the appropriate Secured Parties
thereof, and then, to hold as cash collateral the amount of such Non-Funding
Lender’s pro rata share, until the Obligations are paid in full in cash and all
Commitments have been terminated.  Upon any such unfunded obligations owing by a
Non-Funding Lender becoming due and payable, the Administrative Agent shall be
authorized to use such cash collateral to make such payment on behalf of such
Non-Funding Lender.  Any amounts owing by a Non-Funding Lender to the
Administrative Agent which are not paid when due shall accrue interest at the
LIBOR Rate applicable during such period.  In the event that the Administrative
Agent is holding cash collateral of a Non-Funding Lender that cures pursuant to
clause (iii) below or ceases to be a Non-Funding Lender pursuant to the
definition of Non-Funding Lender, the Administrative Agent shall return the
unused portion of such cash collateral to such Lender. The “Aggregate Excess
Funding Amount” of a Non-Funding Lender shall be the aggregate amount of all
unpaid obligations owing by such Lender to the Administrative Agent, and other
Lenders under the Loan Documents.
 
(iii)           Cure.  A Lender may cure its status as a Non-Funding Lender
under clause (a) of the definition of Non-Funding Lender if such Lender fully
pays to the Administrative Agent, on behalf of the applicable Secured Parties,
the Aggregate Excess Funding Amount, plus all interest due thereon.  Any such
cure shall not relieve any Lender from liability for breaching its contractual
obligations hereunder.
 
(e)           Reserves and Escrows.
 
(i)           Replacement Reserve.  On and after August 15, 2012, the Borrowers
shall deposit with the Administrative Agent a sum of money in an amount equal to
THREE HUNDRED DOLLARS ($300) per unit (the “Replacement Reserve Deposit”);
provided, however, that the Borrowers shall not be obligated to deposit or
maintain such Replacement Reserve Deposit to the extent that the Borrowers have
provided evidence, satisfactory to the Administrative Agent, in the form of a
Capex Schedule attached to the Compliance Certificate delivered pursuant to
Section 6.1(d) hereof that the Borrowers spent not less than Three Hundred
Dollars ($300) per unit for the previous four fiscal quarters most recently
ended.  To the extent the Replacement Reserve Deposit then maintained is
sufficient, the Administrative Agent shall release funds from this reserve to
reimburse the Borrowers, or (to the extent sufficient) to pay directly if a
request is made for an amount in excess of $20,000, for capital expenditures
for, and replacement of furniture, fixtures and equipment used in connection
with, the Facilities, promptly following the Borrowers’ request therefore, which
request shall be accompanied by invoices or other reasonable evidence of the
payment or obligations for which a release is being requested.
 
(ii)           Tax Escrow.  The Borrowers shall deposit monthly with the
Administrative Agent or the Administrative Agent’s designee, a sum of money
equal to
 


 
29

--------------------------------------------------------------------------------

 

 equal to one twelfth (1/12th) of the annual charges for real estate taxes,
assessments and impositions relating to the Facilities as reasonably estimated
by Administrative Agent.  On the Restatement Date, the Borrowers shall deposit
with the Administrative Agent a sum of money which together with such monthly
installments will be sufficient to make such tax payments thirty (30) days prior
to the date any delinquency or penalty becomes due.  Provided sufficient funds
are available in the foregoing tax reserve, Administrative Agent shall use such
funds to pay real estate taxes, assessments and impositions relating to the
Facilities prior to the date same are due, and any obligations of the Borrowers
hereunder to pay same shall be deemed satisfied if sufficient funds to pay same
are in such reserve.
 
(iii)           Insurance Escrow.  On or prior to the Restatement Date, the
Borrowers shall deposit (and shall thereafter maintain at all times) with the
Administrative Agent or Administrative Agent’s designee, a sum of money equal to
equal to one fourth (1/4th) of the annual charges for property for insurance
premiums relating to the property insurance coverages required by this Agreement
as reasonably estimated by Administrative Agent.
 
(iv)           Disbursement.  After the Restatement Date, deposits in respect of
the escrows described in clause (ii) above shall be made on the basis of the
Administrative Agent’s reasonable estimate from time to time of the charges for
the current year (or other applicable period).  All funds deposited pursuant to
clause (ii) – (iii) shall be held by the Administrative Agent without
interest.  These sums may be commingled with the general funds of the
Administrative Agent and shall not be deemed to be held in trust for the benefit
of the Borrowers.  The Borrowers hereby grant to the Administrative Agent for
the benefit of Lender and the Administrative Agent a security interest in all
funds so deposited with the Administrative Agent for the purpose of securing the
Obligations.  While an Event of Default exists, the funds deposited may be
applied in payment of the charges for which such funds have been deposited, or
to the payment of the Obligations or any other charges affecting the security of
the Administrative Agent, as the Administrative Agent may elect, but no such
application shall be deemed to have been made by operation of law or otherwise
until actually made by the Administrative Agent.  The Borrowers shall furnish
the Administrative Agent with bills for the charges for which such escrows are
required promptly upon the Borrowers’ receipt thereof.  If at any time the
amount in escrow with the Administrative Agent, together with amounts to be
deposited by the Borrowers before such charges are payable, is insufficient to
pay such charges, the Borrowers shall deposit any deficiency with the
Administrative Agent immediately upon demand.  The Administrative Agent shall
promptly pay such charges, when the amount in escrow with the Administrative
Agent is sufficient to pay such charges and the Administrative Agent has
received a bill for such charges, if applicable.
 
Section 2.2                      Maturity Date and Repayment of Loans.
 
Interest Rate.  Unless otherwise specified to the contrary in this Agreement,
the Loans and the outstanding amount of all other Obligations (other than
pursuant to Secured Hedging Agreements and the Existing Hedging Agreement) shall
accrue at a floating rate of interest equal to four and five one hundredths
percent (4.05%) per annum in excess of the LIBOR Rate (the “Interest
Rate”).  The interest Rate shall be reset monthly effective
 


 
30

--------------------------------------------------------------------------------

 


 


as of the first date of each month between the Restatement Date and the
Scheduled Maturity Date.
 
(a)           Terms of Payment.
 
(i)           Commencing on July 1, 2011, and on the first day each month
thereafter until the Maturity Date, the Borrowers shall pay interest for the
Loan in arrears on the first day of each month until all amounts due under the
Loan Documents are paid in full at the applicable Interest Rate.
 
(ii)           Commencing on July 1, 2011 and continuing on the first (1st) day
of each month thereafter until all amounts due under the Loan Documents are paid
in full (each, a “Payment Date”), Borrowers shall make monthly principal
amortization payments in accordance with Schedule 2.2 attached hereto.
 
(b)           Payment in Full of Outstanding Principal and Interest and Other
Obligations.  On the Scheduled Maturity Date, the Borrowers shall pay all
outstanding principal, accrued and unpaid interest, default interest, other
Obligations and any and all other amounts due under any Loan Document.
 
(c)           Payment Dates When First (1st) is not a Business Day.  If the
first day of the month is not a Business Day, then the applicable payment due
hereunder shall be made on the first Business Day of such month.  All payments
described in this Section 2.2 shall be made to the Administrative Agent in
accordance with Section 2.7.
 
Section 2.3                      Optional Prepayments.
 
(a)           Lock-Out Period.  On or after June 1, 2012, the Loan may be
prepaid in whole or in part in accordance with the release provisions in Section
2.13 provided the Borrowers pay to Administrative Agent with such prepayment all
accrued interest and all other outstanding amounts then due and unpaid under the
Loan Documents (including, without limitation, any Breakage Amounts).
 
(b)           Involuntary Prepayment. If the Loan is accelerated by the
Administrative Agent in accordance with the terms of this Agreement for any
reason, the Borrowers shall pay the Administrative Agent, in addition to the
other amounts due hereunder, and, if applicable, the Breakage Amount.
 
Section 2.4                      Mandatory Payments.
 
(a)           Asset Sales and Property Loss Events.  Upon receipt on or after
the Restatement Date by any Borrower of (i) Net Cash Proceeds arising from any
Transfer by any Borrower of any of its property other than Transfers of its own
Equity Interests and Transfers of property permitted hereunder in reliance upon
any of clauses (a) through (c) of Section 8.4, (ii) the Release Price of any
Facility arising from any Facility released pursuant to Section 2.13, or (iii)
Net Cash Proceeds arising from any Property Loss Event with respect to any
property of any Borrower to the extent resulting, in the aggregate with all
other such Property Loss Events, in the receipt by any of them of Net Cash
Proceeds in excess of $50,000, such Borrower shall
 


 
31

--------------------------------------------------------------------------------

 

 
immediately pay or cause to be paid to the Administrative Agent an amount equal
to 100% of such Net Cash Proceeds or the Release Price of any Facility as
applicable; provided, however, that, in the case of clause (iii) above, upon any
such receipt, as long as no Event of Default shall be continuing, any Borrower
may make Permitted Reinvestments with such Net Cash Proceeds and such Borrower
shall not be required to make or cause such payment to the extent (x) such Net
Cash Proceeds are intended to be or are actually used to make Permitted
Reinvestments and (y) on each Reinvestment Prepayment Date for such Net Cash
Release Price Proceeds, such Borrower shall pay or cause to be paid to the
Administrative Agent an amount equal to the Reinvestment Prepayment Amount
applicable to such Reinvestment Prepayment Date.
 
(b)           Application of Payments.  Any payments made to the Administrative
Agent pursuant to this Section 2.4 shall be applied to the Obligations in
accordance with Section 2.6(b).
 
Section 2.5                      Default Interest; Fees.
 
(a)           Default Interest.  Notwithstanding the Interest Rate specified in
Section 2.2 above or any other interest rates specified elsewhere in any Loan
Document, effective immediately upon (A) the occurrence of any Event of Default
under Section 9.1(e)(ii) or (B) the delivery of a notice by the Administrative
Agent at the direction of the Required Lenders to any Borrower during the
continuance of any other Event of Default and, in each case, for as long as such
Event of Default shall be continuing, the principal balance of all Obligations
(including any Obligation that bears interest by reference to the rate
applicable to any other Obligation) then due and payable shall bear interest at
a rate that is 4% per annum in excess of the interest rate applicable to such
Obligations from time to time, payable on demand or, in the absence of demand,
on the date that would otherwise be applicable.
 
(b)           Additional Fees.  The Borrowers shall pay to the Administrative
Agent and its Related Persons the following fees:
 
(i)           its reasonable and customary fees and expenses in connection with
any payments made pursuant to Section 2.10(a) (Breakage Costs);
 
(ii)           a collateral monitoring fee of $833.34 per month which shall be
prorated for any partial month; and
 
(iii)           a loan origination fee of $1,650,000, due and payable on the
Restatement Date.
 
The fees set forth in subparagraphs (ii) and (iii) above are fully earned when
due and non-refundable when paid.
 
Section 2.6                      Application of Payments.
 
(a)           Application of Voluntary Prepayments.  Unless otherwise provided
in this Section 2.6 or elsewhere in any Loan Document, all payments and any
other amounts received by the Administrative Agent from or for the benefit of
the Borrowers shall be applied to repay
 


 
32

--------------------------------------------------------------------------------

 




the Obligations the Borrowers designate, and shall be paid pro rata by the
Administrative Agent to the Lenders.
 
(b)           Application of Mandatory Prepayments.  Subject to the provisions
of clause (c) below with respect to the application of payments during the
continuance of an Event of Default, any payment made by any Borrower to the
Administrative Agent pursuant to Section 2.4 or any other prepayment of the
Obligations required to be applied in accordance with this clause (b) shall be
applied to repay the outstanding principal balance of the Loans; provided, that
in the case of payments made pursuant to clause (ii) of Section 2.4, any portion
of the Release Price remaining after the payment of the Allocated Loan Amount of
such Facility shall be applied by the Administrative Agent, in its sole
discretion, to other expenses and fees, including without limitation the
interest due and payable on the Loan.
 
(c)           Application of Payments During an Event of Default.  Each Borrower
hereby irrevocably waives, and agrees to cause each other Borrower to waive, the
right to direct the application during the continuance of an Event of Default of
any and all payments in respect of any Obligation and any proceeds of Collateral
and agrees that, during the continuance of an Event of Default, notwithstanding
the provisions of clause (a) above, the Administrative Agent may, and, upon
either (A) the direction of the Required Lenders or (B) the termination of any
Commitment or the acceleration of any Obligation pursuant to Section 9.2 as a
result of such Event of Default, shall, apply all payments in respect of any
Obligation, all funds on deposit in any escrow established pursuant to Section
2.1(b) and all other proceeds of Collateral (i) first, to pay Obligations in
respect of any cost or expense reimbursements, fees or indemnities then due to
the Administrative Agent, (ii) second, to pay Obligations in respect of any cost
or expense reimbursements, fees or indemnities then due to the Lenders, (iii)
third, to pay interest then due and payable in respect of the Loans, (iv)
fourth, to repay the outstanding principal amounts of the Loans and Secured
Hedging Agreements, (v) fifth, to pay amounts owing with respect to Existing
Hedging Agreements, and (vi) sixth, to the ratable payment of all other
Obligations.
 
(d)           Application of Payments Generally.  All repayments of Loans shall
be applied to reduce the remaining installments of such outstanding principal
amounts of the Loans in the order of their maturities.  Any priority level set
forth in this Section 2.6 that includes interest shall include all such
interest, whether or not accruing after the filing of any petition in bankruptcy
or the commencement of any insolvency, reorganization or similar proceeding, and
whether or not a claim for post-filing or post-petition interest is allowed in
any such proceeding.
 
Section 2.7                      Payments and Computations.  ii) Procedure.  The
Borrowers shall make each payment under any Loan Document not later than
2:00 p.m. on the day when due to the Administrative Agent by wire transfer to
the following account (or at such other account or by such other means to such
other address as the Administrative Agent shall have notified the Borrowers in
writing within a reasonable time prior to such payment) in immediately available
Dollars and without setoff or counterclaim:
 
ABA No. 021 001 033
Account Number 50-256-477
Deutsche Bank Trust Company Americas, New York, New York


 
33

--------------------------------------------------------------------------------

 




Account Name:  GEMSA Loan Services, LP
Reference:  BREA Emeritus LLC, Loan Number 70004286


The Administrative Agent shall promptly thereafter cause to be distributed
immediately available funds relating to the payment of principal, interest or
fees to the Lenders, in accordance with the application of payments set forth in
Section 2.6.  The Lenders shall make any payment under any Loan Document in
immediately available Dollars and without setoff or counterclaim.
 
(b)           Computations of Interests and Fees.  All computations of interest
and of fees shall be made by the Administrative Agent  on the basis of the
actual number of days in the year divided by a 360 day year (actual/360) (or in
the case of Base Rate Loans whose interest rate is calculated based on the rate
set forth in clause (a) of the definition of “Base Rate”, 365/366 days), in each
case for the actual number of days (including the first day but excluding the
last day) occurring in the period for which such interest and fees are
payable.  Each determination of an interest rate or the amount of a fee
hereunder shall be made by the Administrative Agent (including determinations of
a LIBOR Rate or Base Rate in accordance with the definitions of “LIBOR Rate” and
“Base Rate”, respectively) and shall be conclusive, binding and final for all
purposes, absent manifest error.
 
(c)           Payment Dates.  Whenever any payment hereunder shall be stated to
be due on a day other than a Business Day, the due date for such payment shall
be extended to the next succeeding Business Day without any increase in such
payment as a result of additional interest or fees; provided, however, that such
interest and fees shall continue accruing as a result of such extension of time
as provided for herein.
 
(d)           Advancing Payments.  Unless the Administrative Agent shall have
received notice from the Borrowers to the Lenders prior to the date on which any
payment is due hereunder that such Borrower will not make such payment in full,
the Administrative Agent may assume that the Borrowers have made such payment in
full to the Administrative Agent on such date and the Administrative Agent may,
in reliance upon such assumption, cause to be distributed to each Lender on such
due date an amount equal to the amount then due such Lender.  If and to the
extent that the Borrowers shall not have made such payment in full to the
Administrative Agent, each Lender shall repay to the Administrative Agent on
demand such amount distributed to such Lender together with interest thereon (at
the Federal Funds Rate for the first Business Day and thereafter, at the rate
applicable to Base Rate Loans) for each day from the date such amount is
distributed to such Lender until the date such Lender repays such amount to the
Administrative Agent.
 
Section 2.8                      Evidence of Debt.  iii) Records of
Lenders.  Each Lender shall maintain in accordance with its usual practice
accounts evidencing Indebtedness of the Borrowers to such Lender resulting from
each Loan of such Lender from time to time, including the amounts of principal
and interest payable and paid to such Lender from time to time under this
Agreement.  In addition, each Lender having sold a participation in any of its
Obligations or having identified an SPV as such to the Administrative Agent,
acting as agent of the Borrowers solely for this purpose and solely for tax
purposes, shall establish and maintain at its address referred to in
Section 11.11 (or at such other address as such Lender shall notify the
Borrowers) a record of ownership, in which such Lender shall register by book
entry (A) the name and address of each
 


 
34

--------------------------------------------------------------------------------

 

such participant and SPV (and each change thereto, whether by assignment or
otherwise) and (B) the rights, interest or obligation of each such participant
and SPV in any Obligation, in any Commitment and in any right to receive any
payment hereunder.
 
(b)           Records of Administrative Agent.  The Administrative Agent, acting
as agent of the Borrowers solely for tax purposes and solely with respect to the
actions described in this Section 2.8, shall establish and maintain at its
address referred to in Section 11.11 (or at such other address as the
Administrative Agent may notify the Borrowers) (A) a record of ownership (the
“Register”) in which the Administrative Agent agrees to register by book entry
the interests (including any rights to receive payment hereunder) of the
Administrative Agent, each Lender and any assignment of any such interest,
obligation or right and (B) accounts in the Register in accordance with its
usual practice in which it shall record (1) the names and addresses of the
Lenders (and each change thereto pursuant to Section 2.12 (Substitution of
Lenders) and Section 11.2 (Assignments and Participations; Binding Effect)), (2)
the Commitments of each Lender, (3) the amount of each Loan and each funding of
any participation described in clause (A) above, (4) the amount of any principal
or interest due and payable or paid, and (5) any other payment received by the
Administrative Agent from the Borrowers and its application to the Obligations.
 
(c)           Registered Obligations.  Notwithstanding anything to the contrary
contained in this Agreement, the Loans (including any Notes evidencing such
Loans) are registered obligations, the right, title and interest of the Lenders
and their assignees in and to such Loans shall be transferable only upon
notation of such transfer in the Register and no assignment thereof shall be
effective until recorded therein.  This Section 2.8 and Section 11.2 shall be
construed so that the Loans are at all times maintained in “registered form”
within the meaning of Sections 163(f), 871(h)(2) and 881(c)(2) of the Code and
any related regulations (and any successor provisions).
 
(d)           Prima Facie Evidence.  The entries made in the Register and in the
accounts maintained pursuant to clauses (a) and (b) above shall, to the extent
permitted by applicable Requirements of Law, be prima facie evidence of the
existence and amounts of the obligations recorded therein; provided, however,
that no error in such account and no failure of any Lender or the Administrative
Agent to maintain any such account shall affect the obligations of any Borrower
to repay the Loans in accordance with their terms.  In addition, the Borrowers,
the Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register as a Lender, as applicable, for all purposes of this
Agreement.  Information contained in the Register with respect to any Lender
shall be available for access by each Borrower, the Administrative Agent, and
such Lender at any reasonable time and from time to time upon reasonable prior
notice.  No Lender shall, in such capacity, have access to or be otherwise
permitted to review any information in the Register other than information with
respect to such Lender unless otherwise agreed by the Administrative Agent.
 
(e)           Notes.  Upon any Lender’s request, made through the Administrative
Agent, the Borrowers shall promptly execute and deliver Notes to such Lender
evidencing the Loans of such Lender and substantially in the form of Exhibit E;
provided, however, that only one Note shall be issued to each Lender, except (i)
to an existing Lender exchanging existing Notes to reflect changes in the
Register relating to such Lender, in which case the new Notes delivered to
 


 
35

--------------------------------------------------------------------------------

 




such Lender shall be dated the date of the original Notes and the Note being
replaced shall be voided and returned to the Borrowers, and (ii) in the case of
loss, destruction or mutilation of existing Notes and similar circumstances,
provided that such Lender provides Borrowers with a lost note affidavit and
indemnity related thereto.  Each Note, if issued, shall only be issued as means
to evidence the right, title or interest of a Lender or a registered assignee in
and to the related Loan, as set forth in the Register, and in no event shall any
Note be considered a bearer instrument or obligation.
 
Section 2.9                      Suspension of LIBOR Rate.  Notwithstanding any
provision to the contrary in this Article II, the following shall apply:
 
(a)           Interest Rate Unascertainable, Inadequate or Unfair.  In the event
that (A) the Administrative Agent determines that adequate and fair means do not
exist for ascertaining the applicable interest rates by reference to which the
LIBOR Rate is determined or (B) the Required Lenders notify the Administrative
Agent that the LIBOR Rate for any Interest Period will not adequately reflect
the cost to the Lenders of making or maintaining such Loans for such Interest
Period, the Administrative Agent shall promptly so notify the Parent and the
Lenders, whereupon the obligation of each Lender to make or to continue LIBOR
Rate Loans shall be suspended as provided in clause (c) below until the
Administrative Agent shall notify the Parent that the Required Lenders have
reasonably determined that the circumstances causing such suspension no longer
exist.
 
(b)           Illegality.  If any Lender determines that the introduction of, or
any change in or in the interpretation of, any Requirement of Law after the date
of this Agreement shall make it unlawful, or any Governmental Authority shall
assert that it is unlawful, for any Lender or its applicable lending office to
make LIBOR Rate Loans or to continue to fund or maintain LIBOR Rate Loans, then,
on notice thereof and demand therefor by such Lender to the Borrowers through
the Administrative Agent, the obligation of such Lender to make or to continue
LIBOR Rate Loans shall be suspended as provided in clause (c) below until such
Lender shall, through the Administrative Agent, notify the Borrowers that it has
determined that it may lawfully make LIBOR Rate Loans.
 
(c)           Effect of Suspension.  If the obligation of any Lender to make or
to continue LIBOR Rate Loans is suspended, (A) such Lender shall make a Base
Rate Loan at any time such Lender would otherwise be obligated to make a LIBOR
Rate Loan and (B) each existing LIBOR Rate Loan of such Lender shall
automatically and immediately (or, in the case of any suspension pursuant to
clause (a) above, on the last day of the current Interest Period thereof) be
converted into a Base Rate Loan.
 
Section 2.10                      Breakage Costs; Increased Costs; Capital
Requirements.  iv) Breakage Costs.  The Borrowers shall compensate each Lender,
upon demand from such Lender to the Borrowers (with copy to the Administrative
Agent), for all Liabilities (including, in each case, those incurred by reason
of the liquidation or reemployment of deposits or other funds acquired by such
Lender to prepare to fund, to fund or to maintain the LIBOR Rate Loans of such
Lender to the Borrowers but excluding any loss of the Applicable Margin on the
relevant Loans) that such Lender may incur (A) to the extent any LIBOR Rate Loan
is paid (whether through a scheduled, optional or mandatory prepayment) or
converted to a Base Rate Loan (including
 


 
36

--------------------------------------------------------------------------------

 
 
because of Section 2.9) on a date that is not the last day of the applicable
Interest Period or (B) as a consequence of any failure by the Borrowers to repay
LIBOR Rate Loans when required by the terms hereof.  For purposes of this clause
(a), each Lender shall be deemed to have funded each LIBOR Rate Loan made by it
using a matching deposit or other borrowing in the London interbank market.
 
(b)           Increased Costs.  If at any time any Lender reasonably determines
that, after the date hereof, the adoption of, or any change in or in the
interpretation, application or administration of, or compliance with, any
Requirement of Law (other than any imposition or increase of Eurodollar Reserve
Requirements) from any Governmental Authority shall have the effect of (i)
increasing the cost to such Lender of making, funding or maintaining any LIBOR
Rate Loan or to agree to do so or of participating, or agreeing to participate,
in extensions of credit involving LIBOR Rate Loans or (ii) imposing any other
cost to such Lender with respect to compliance with its obligations under any
Loan Document, then, upon demand by such Lender (with copy to the Administrative
Agent), the Borrowers shall pay to the Administrative Agent for the account of
such Lender amounts sufficient to compensate such Lender for such increased
cost; provided that notwithstanding anything herein to the contrary, the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith
shall be deemed to be a change in a Requirement of Law, regardless of the date
enacted, adopted or issued.
 
(c)           Increased Capital Requirements.  If at any time any Lender
determines that, after the date hereof, the adoption of, or any change in or in
the interpretation, application or administration of, or compliance with, any
Requirement of Law (other than any imposition or increase of Eurodollar Reserve
Requirements) from any Governmental Authority, regarding capital adequacy,
reserves, special deposits, compulsory loans, insurance charges against property
of, deposits with or for the account of, Obligations owing to, or other credit
extended or participated in by, any Lender or any similar requirement (in each
case other than any imposition or increase of Eurodollar Reserve Requirements)
shall have the effect of reducing the rate of return on the capital of such
Lender as a consequence of its obligations under or with respect to any Loan
Document to a level below that which, taking into account the capital adequacy
policies of such Lender, such Lender could have reasonably achieved but for such
adoption or change, then, upon demand from time to time by such Lender (with a
copy of such demand to the Administrative Agent), the Borrowers shall pay to the
Administrative Agent for the account of such Lender amounts sufficient to
compensate such Lender for such reduction; provided that notwithstanding
anything herein to the contrary, the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith shall be deemed to be a change in a Requirement
of Law, regardless of the date enacted, adopted or issued.
 
(d)           Compensation Certificate.  Each demand for compensation under this
Section 2.10 shall be accompanied by a certificate of the Lender claiming such
compensation, setting forth in reasonable detail the amounts to be paid
hereunder, which certificate shall be conclusive, binding and final for all
purposes, absent manifest error.  In determining such amount, such Lender may
use any reasonable averaging and attribution methods.
 


 
37

--------------------------------------------------------------------------------

 




Section 2.11                      Taxes.  v) Payments Free and Clear of
Taxes.  Except as otherwise provided in this Section 2.11, each payment by any
Borrower under any Loan Document shall be made free and clear of all present or
future taxes, levies, imposts, deductions, charges or withholdings and all
liabilities with respect thereto (and without deduction for any of them)
(collectively, but excluding the taxes set forth in clauses (i) and (ii) below,
the “Taxes”) other than for (i) taxes measured by net income (including branch
profits taxes) and franchise taxes imposed in lieu of net income taxes, in each
case imposed on any Secured Party as a result of a present or former connection
between such Secured Party and the jurisdiction of the Governmental Authority
imposing such tax or any political subdivision or taxing authority thereof or
therein (other than such connection arising solely from any Secured Party having
executed, delivered or performed its obligations or received a payment under, or
enforced, any Loan Document) or (ii) taxes that are directly attributable to
either (a) the failure (other than as a result of a change in any Requirement of
Law that occurs after the date a Secured Party becomes a “Secured Party” under
this Agreement) by any Secured Party to deliver the documentation required to be
delivered by a Non-U.S. Lending Party claiming to be exempt from, or subject to
a reduced rate for, United States withholding tax, pursuant to clause (f) below
or (b) if the Non-U.S. Lender indicates in the documentation that they are only
claiming a reduced rate for United States withholding, taxes up to the claimed
rate of withholding with respect to the type of income for which the reduced
rate is claimed.
 
(b)           Gross-Up.  If any Taxes shall be required by law to be deducted
from or in respect of any amount payable under any Loan Document (other than any
Secured Hedging Agreement or the Existing Hedging Agreement) to any Secured
Party (i) such amount shall be increased as necessary to ensure that, after all
required deductions for Taxes are made (including deductions applicable to any
increases to any amount under this Section 2.11(b)), such Secured Party receives
the amount it would have received had no such deductions been made, (ii) the
Borrowers shall make such deductions, (iii) the Borrowers shall timely pay the
full amount deducted to the relevant taxing authority or other authority in
accordance with applicable Requirements of Law and (iv) within thirty (30) days
after such payment is made, the Borrowers shall deliver to the Administrative
Agent an original or certified copy of a receipt evidencing such payment;
provided, however, that no such increase shall be made with respect to, and no
Borrower shall be required to indemnify any such Secured Party pursuant to
clause (d) below for, withholding taxes to the extent that the obligation to
withhold amounts existed on the date that such Secured Party became a “Secured
Party” under this Agreement in the capacity under which such Secured Party makes
a claim under this clause (b), except in each case to the extent such Secured
Party is a direct or indirect assignee (other than pursuant to Section 2.12
(Substitution of Lenders)) of any other Secured Party that was entitled, at the
time the assignment of such other Secured Party became effective, to receive
additional amounts under this clause (b).
 
(c)           Other Taxes.  In addition, the Borrowers agree to pay, and
authorize the Administrative Agent to pay in their names, any stamp,
documentary, excise or property tax, transfer, mortgage, recording charges or
similar levies imposed by any applicable Requirement of Law or Governmental
Authority and all Liabilities with respect thereto (including by reason of any
delay in payment thereof), in each case arising from the execution, delivery or
registration of, or otherwise with respect to, any Loan Document or any
transaction contemplated therein (collectively, “Other Taxes”).  Within 30 days
after the date of any payment of Taxes or Other Taxes by any Borrower, such
Borrower shall furnish to the Administrative Agent, at its address
 


 
38

--------------------------------------------------------------------------------

 




referred to in Section 11.11, the original or a certified copy of a receipt
evidencing payment thereof.
 
(d)           Indemnification.  The Borrowers shall reimburse and indemnify,
within thirty (30) days after receipt of demand therefor from the Administrative
Agent, each Secured Party for all Taxes and Other Taxes (including any Taxes and
Other Taxes imposed by any jurisdiction on amounts payable under this
Section 2.11) actually paid by such Secured Party and any Liabilities arising
therefrom or with respect thereto.  A certificate of the Secured Party (or of
the Administrative Agent on behalf of such Secured Party) claiming any
compensation under this clause (d), setting forth in reasonable detail the
amounts to be paid thereunder and delivered to the Borrowers with copy to the
Administrative Agent, shall be conclusive, binding and final for all purposes,
absent manifest error.
 
(e)           Mitigation.  Any Lender claiming any additional amounts payable
pursuant to this Section 2.11 shall use its reasonable efforts (consistent with
its internal policies and Requirements of Law) to change the jurisdiction of its
lending office if such a change would reduce any such additional amounts (or any
similar amount that may thereafter accrue) and would not, in the reasonable
determination of such Lender, be otherwise disadvantageous to such Lender.
 
(f)           Tax Forms.  (i) Each Non-U.S. Lender Party shall (w) on or prior
to the date such Non-U.S. Lender Party becomes a “Non-U.S. Lender Party”
hereunder, (x) on or prior to the date on which any such form or certification
expires or becomes obsolete, (y) after the occurrence of any event requiring a
change in the most recent form or certification previously delivered by it
pursuant to this clause (i) and (z) from time to time if requested by any
Borrower or the Administrative Agent (or, in the case of a participant or SPV,
the relevant Lender), provide the Administrative Agent and the Borrowers (or, in
the case of a participant or SPV, the relevant Lender) with two completed
originals of each of the following, as applicable:  (A) Forms W-8ECI (claiming
exemption from U.S. withholding tax because the income is effectively connected
with a U.S. trade or business), W-8BEN (claiming exemption from U.S. withholding
tax under an income tax treaty) and/or W-8IMY (claiming exemption from U.S.
withholding tax for any portion of any sums paid or payable to such Non-U.S.
Lender Party under any of the Loan Documents for which it does not act or ceases
to act for its own account with respect to thereto) or any successor forms, (B)
in the case of a Non-U.S. Lender Party claiming exemption under Sections 871(h)
or 881(c) of the Code, Form W-8BEN (claiming exemption from U.S. withholding tax
under the portfolio interest exemption) or any successor form and a certificate
in form and substance acceptable to the Administrative Agent and the Borrowers
that such Non-U.S. Lender Party is not (1) a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (2) a “10 percent shareholder” of any Borrower
within the meaning of Section 881(c)(3)(B) of the Code or (3) a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Code or (C) any
other applicable document prescribed by the IRS certifying as to the entitlement
of such Non-U.S. Lender Party to such exemption from United States withholding
tax with respect to all payments to be made to such Non-U.S. Lender Party under
the Loan Documents.  Unless the Borrowers and the Administrative Agent have
received forms or other documents satisfactory to them indicating that payments
under any Loan Document to or for a Non-U.S. Lender Party are not subject to
United States withholding tax, the Borrowers and the Administrative Agent
 


 
39

--------------------------------------------------------------------------------

 

 
shall withhold amounts required to be withheld by applicable Requirements of Law
from such payments at the applicable statutory rate.
 
(i)           Each U.S. Lender Party shall (A) on or prior to the date such U.S.
Lender Party becomes a “U.S. Lender Party” hereunder, (B) on or prior to the
date on which any such form or certification expires or becomes obsolete, (C)
after the occurrence of any event requiring a change in the most recent form or
certification previously delivered by it pursuant to this clause (f) and (D)
from time to time if requested by any Borrower or the Administrative Agent (or,
in the case of a participant or SPV, the relevant Lender), provide the
Administrative Agent and the Borrowers (or, in the case of a participant or SPV,
the relevant Lender) with two completed originals of Form W-9 (certifying that
such U.S. Lender Party is entitled to an exemption from U.S. backup withholding
tax) or any successor form.
 
(ii)           Each Lender having sold a participation in any of its Obligations
or identified an SPV as such to the Administrative Agent shall collect from such
participant or SPV the documents described in this clause (f) and provide them
to the Administrative Agent.
 
Section 2.12                      Substitution of Lenders.  vi) Substitution
Right.  In the event that any Lender that is not an Affiliate of the
Administrative Agent (an “Affected Lender”) (i) makes a claim under clause (b)
(Increased Costs) or (c) (Increased Capital Requirements) of Section 2.10, (ii)
notifies the Parent pursuant to Section 2.9(b) (Illegality) that it has become
illegal for such Lender to continue to fund or make any LIBOR Rate Loan, (iii)
makes a claim for payment pursuant to Section 2.11(b) (Taxes), (iv) becomes a
Non-Funding Lender or (v) does not consent to any amendment, waiver or consent
to any Loan Document for which the consent of the Required Lenders is obtained
but that requires the consent of a larger percentage of the Lenders than the
Required Lenders, the Borrowers may either pay in full such Affected Lender
without premium or penalty with respect to amounts due with the consent of the
Administrative Agent or substitute for such Affected Lender any Lender or any
Affiliate or Approved Fund of any Lender or any other Person acceptable (which
acceptance shall not be unreasonably withheld or delayed) to the Administrative
Agent (in each case, a “Substitute Lender”).  Upon Borrowers’ request, the
Administrative Agent shall solicit and obtain a Substitute
Lender.  Notwithstanding anything herein to the contrary, with respect to a
Lender that is a Non-Funding Lender, the Administrative Agent may, but shall not
be obligated to, obtain a Substitute Lender and execute an Assignment on behalf
of such Non-Funding Lender at any time with three Business Days’ prior notice to
such Non-Funding Lender (unless notice is not practicable under the
circumstances) and cause such Lender’s Loans and Commitments to be sold and
assigned, in whole or in part, at par.
 
(b)           Procedure.  To substitute such Affected Lender or pay in full the
Obligations owed to such Affected Lender, the Borrowers shall deliver a notice
to the Administrative Agent and such Affected Lender.  The effectiveness of such
payment or substitution shall be subject to the delivery to the Administrative
Agent by the Borrowers (or, as may be applicable in the case of a substitution,
by the Substitute Lender) of (i) payment for the account of such Affected
Lender, of, to the extent accrued through, and outstanding on, the effective
date for such payment or substitution, all Obligations owing to such Affected
Lender (including interest through the end of the applicable Interest Period
that will be owed because of such payment),
 


 
40

--------------------------------------------------------------------------------

 




and (ii) in the case of a substitution, (A) except in the event the Affected
Lender is a Non-Funding Lender, payment of the assignment fee set forth in
Section 11.2(c) and (B) an assumption agreement in form and substance reasonably
satisfactory to the Administrative Agent whereby the Substitute Lender shall,
among other things, agree to be bound by the terms of the Loan Documents and
assume the Commitment of the Affected Lender.
 
(c)           Effectiveness.  Upon satisfaction of the conditions set forth in
clause (b) above or in the case of a substitution of a Non-Funding Lender as
described in the last sentence of clause (a) above, the Administrative Agent
shall record such substitution or payment in the Register, whereupon (i) in the
case of any payment in full, such Affected Lender’s Commitments shall be
terminated and (ii) in the case of any substitution, (A) the Affected Lender
shall sell and be relieved of, and the Substitute Lender shall purchase and
assume, all rights and claims of such Affected Lender under the Loan Documents,
except that the Affected Lender shall retain such rights expressly providing
that they survive the repayment of the Obligations and the termination of the
Commitments, (B) the Substitute Lender shall become a “Lender” hereunder having
a Commitment in the amount of such Affected Lender’s Commitment and (C) the
Affected Lender shall execute and deliver to the Administrative Agent an
Assignment to evidence such substitution and deliver any Note in its possession;
provided, however, that the failure of any Affected Lender to execute any such
Assignment or deliver any such Note shall not render such sale and purchase (or
the corresponding assignment) invalid.  Each Lender agrees that if the Borrower
or the Administrative Agent exercises its option hereunder to cause an
assignment by such Lender as an Affected Lender, such Lender shall, promptly
after receipt of written notice of such election, execute and deliver all
documentation necessary to effectuate such assignment in accordance with Section
11.2.  In the event that a Lender does not comply with the requirements of the
immediately preceding sentence within one Business Day after receipt of such
notice, each Lender hereby authorizes and directs the Administrative Agent to
execute and deliver, on behalf of such Lender as assignor, any assignment
agreement or other documentation as may be required to give effect to an
assignment in accordance with Section 11.2 on behalf of an Affected Lender and
any such documentation so executed by the Administrative Agent shall be
effective for purposes of documenting an assignment pursuant to Section 11.2.
 
Section 2.13                      Release of Collateral.  In conjunction with
the sale or refinancing of one or more of the Facilities and subject to the
conditions set forth below, Borrowers may obtain from Administrative Agent the
release (each of the following shall be referred to herein as a “Facility
Release”) from the lien of the Security Documents (and the release of all other
collateral exclusively relating to such Release Facility (as defined below))
with respect to individual Facilities (any such Facility for which a Release is
obtained being referred to herein as a “Release Facility” and collectively, the
“Release Facilities”) and the Release Facility(ies) shall not be included in the
Collateral for any period thereafter for purposes of the Loan Documents.  The
Borrowers may obtain a release of a Release Facility so long as: (i) no less
than ten (10) Facilities remain as security for the Loan after each such
Release, (ii) other than the Facilities set forth on Schedule II, no such
Facility Release occurs prior to June 1, 2012, and (iii) the conditions set
forth below have been satisfied:
 
(a)           The amount to be paid by Borrowers to Administrative Agent for
such Release Facility (any such amount a “Release Price”) shall be an amount
equal to one hundred and five
 


 
41

--------------------------------------------------------------------------------

 




percent (105%) of the Allocated Loan Amount for each such Release Facility plus
the pro rata portion of any Breakage Amount or other fee due with respect to
such Release Facility(ies);
 
(b)           As of the date of such proposed Facility Release, the Consolidated
Project Yield shall be (after giving effect to the proposed Facility Release)
equal to or greater than ten and one-half percent (10.5%);
 
(c)           As of the date of such proposed Facility Release of any Release
Facility, (i) no Event of Default shall have occurred and shall be continuing
under any of the Loan Documents (other than an Event of Default related solely
to the applicable Release Facility(s) such that the requested Release would have
the effect of curing the Event of Default with respect to the remaining
Facilities following such Release) and (ii) the Borrowers shall be in compliance
with Article 5 hereof both before and after giving effect to such proposed
Release;
 
(d)           Borrowers shall have paid Administrative Agent the applicable
Release Price to be applied pursuant to Section 2.6(b) hereof;
 
(e)           Borrowers shall have paid Administrative Agent all of
Administrative Agent’s reasonable out-of-pocket fees and expenses, including
reasonable attorneys’ fees and expenses, incurred in connection with such
Facility Release;
 
(f)           Borrowers shall have provided Administrative Agent with not less
than thirty (30) days prior written notice specifying the first day of a
calendar month (or if not a Business Day, the first Business Day of such
calendar month) (the “Release Date”) on which the Facility Release is to occur;
 
(g)           Borrowers shall have paid Administrative Agent interest accrued
and unpaid on the principal balance of the Loan to and including the Release
Date;
 
(h)           Borrowers shall have paid Administrative Agent all other sums, not
including scheduled interest or principal payments, which are then due and owing
under the Note, the Security Documents and the other Loan Documents; and
 
(i)           Borrowers shall have delivered to Administrative Agent at the
Borrowers’ sole cost and expense releases of such Release Facility(ies) from the
lien of the Security Documents (for execution by Administrative Agent) in a form
appropriate for the jurisdiction in which each such Release Facility is located
and otherwise reasonably acceptable to Administrative Agent.
 
ARTICLE III

CONDITIONS TO LOANS
 
Section 3.1                      Conditions Precedent to Funding.  The
obligation of each Lender to fund its Pro Rata Share of the unfunded Loan is
subject to the satisfaction or due waiver by Administrative Agent and each
Lender of each of the following conditions precedent on or before the
Restatement Date:
 


 
42

--------------------------------------------------------------------------------

 




(a)           Certain Documents.  The Administrative Agent shall have received
on or prior to the Restatement Date (unless otherwise specified below), each of
the following, each dated the Restatement Date, unless otherwise agreed by the
Administrative Agent, in form and substance satisfactory to the Administrative
Agent and each Lender:
 
(i)           this Agreement duly executed by each Borrower and, for the account
of each Lender having requested the same by notice to the Administrative Agent
and the Borrowers received by each at least 1 Business Days prior to the
Restatement Date (or such later date as may be agreed to by the Borrowers),
Notes conforming to the requirements set forth in Section 2.8(e);
 
(ii)           the Security Agreement, duly executed by each Borrower, together
with, to the extent not delivered to Administrative Agent under the terms of the
Original Credit Agreement, (A) copies of UCC, Intellectual Property and other
appropriate search reports and of all effective prior filings listed therein,
together with evidence of the termination of such prior filings and other
documents with respect to the priority of the security interest of the
Administrative Agent in the Collateral, in each case as may be reasonably
requested by the Administrative Agent and (B) all documents representing all
Equity Interests being pledged pursuant to such Security Agreement and related
undated powers or endorsements duly executed in blank;
 
(iii)           the Mortgage Amendment Documents duly executed by each
respective Borrower for each Facility;
 
(iv)           The Limited Recourse Guaranty, duly executed by Emeritus;
 
(v)           The Environmental Indemnity, duly executed by Emeritus and the
Borrowers;
 
(vi)           The state of title to the Real Property shall be satisfactory to
the Administrative Agent and the Mortgages, as amended by the Mortgage
Amendments shall be insured by a date down endorsement and a mortgage
modification endorsement to the mortgagee title insurance policies issued under
the terms of the Original Credit Agreement, all in form and substance reasonably
acceptable to the Administrative Agent.
 
(vii)           The Administrative Agent shall have received the following, all
in form and substance reasonably satisfactory to the Administrative Agent in its
sole and absolute discretion:
 
(A)           No-change affidavits with respect to the As-Built Surveys;
 
(B)           copies of all recent real estate tax bills, with proof of payment
if due, together with evidence that each parcel of Real Property is a separately
identifiable tax lot; and
 
(C)           evidence reasonably satisfactory to the Administrative Agent that
the improvements on the Real Property are not within a special flood hazard area
 


 
43

--------------------------------------------------------------------------------

 


 
        and is not eligible for flood insurance under the U. S. Flood Disaster
Protection Act of 1973, as amended.
 
(viii)           duly executed favorable opinions of counsel to the Borrowers in
New York addressed to the Administrative Agent and the Lenders and addressing
such matters as the Administrative Agent may reasonably request;
 
(ix)           a copy of each Constituent Document of each Borrower that is on
file with any Governmental Authority in any jurisdiction, certified as of a
recent date by such Governmental Authority or a Responsible Officer, together
with, if applicable, certificates from such Governmental Authority attesting to
the good standing of such Borrower in such jurisdiction and each other
jurisdiction where such Borrower is qualified to do business as a foreign entity
or where such qualification is necessary (and, if appropriate in any such
jurisdiction, related tax certificates);
 
(x)           a certificate of a Responsible Officer of each Borrower in charge
of maintaining books and records of such Borrower certifying as to (A) the names
and signatures of each Responsible Officer of such Borrower authorized to
execute and deliver any Loan Document, (B) the Constituent Documents of such
Borrower attached to such certificate are complete and correct copies of such
Constituent Documents as in effect on the date of such certification (or, for
any such Constituent Document delivered pursuant to clause (v) above, that there
have been no changes from such Constituent Document so delivered) and (C) if
applicable, the resolutions of such Borrower’s board of directors or other
appropriate governing body approving and authorizing the execution, delivery and
performance of each Loan Document to which such Borrower is a party;
 
(xi)           a certificate of a Responsible Officer of each Borrower to the
effect that (A) after giving effect to the Loan, (1) the representations and
warranties set forth in any Loan Document are true and correct in all material
respects as of the Restatement Date, and (2) no Event of Default shall be
continuing, and (B) the Borrowers taken as a whole are Solvent after giving
effect to the Loans, the application of the proceeds thereof in accordance with
Section 7.9 and the payment of all estimated legal, accounting and other fees
and expenses related hereto and thereto;
 
(xii)           insurance certificates in form and substance satisfactory to the
Administrative Agent demonstrating that the insurance policies required by
Section 7.5 are in full force and effect and have all endorsements required by
such Section 7.5; and
 
(xiii)           such other documents and information with respect to the
Facilities or the Borrowers as any Lender through the Administrative Agent may
reasonably request.
 
(b)           Escrows, Reserves, Fees and Expenses.  Borrowers shall have funded
all escrows and reserves and paid to the Administrative Agent, for the account
of the Administrative Agent, its Related Persons or any Lender, as the case may
be, all fees and all reimbursements of costs or expenses, in each case due and
payable under any Loan Document.
 
(c)           Consents.  Each Borrower shall have received all consents and
authorizations required pursuant to any material Contractual Obligation with any
other Person and shall have
 


 
44

--------------------------------------------------------------------------------

 


obtained all Permits of, and effected all notices to and filings with, any
Governmental Authority, in each case, as may be necessary in connection with the
consummation of the transactions contemplated in any Loan Document or Related
Document.
 
(d)           Related Transactions.  The Administrative Agent shall be satisfied
that, (i) subject only the funding of the Loans hereunder and the use of
proceeds thereof, (A) as certified to the Administrative Agent, all conditions
precedent to the consummation of the Acquisition will have been satisfied or
duly waived with the consent of the Administrative Agent and the Acquisition
will have been consummated in accordance with the Acquisition Agreement and (B)
the applicable Collateral shall be free and clear of all Liens other than Liens
permitted pursuant to Section 8.2, and (ii) the Required Investors’ Equity
Investment will have been made.
 
Section 3.2                      Determinations of Initial Borrowing
Conditions.  For purposes of determining compliance with the conditions
specified in Section 3.1, each Lender shall be deemed to be satisfied with each
document and each other matter required to be satisfactory to such Lender
unless, prior to the Restatement Date, the Administrative Agent receives notice
from such Lender specifying such Lender’s objections and such Lender has not
made available its Pro Rata Share of the Loan to be made on such date.
 
ARTICLE IV
 
REPRESENTATIONS AND WARRANTIES
 
To induce the Lenders and the Administrative Agent to enter into the Loan
Documents, each Borrower represents and warrants to each of them each of the
following on and as of the Restatement Date, the following:
 
Section 4.1                      Corporate Existence; Compliance with Law.  vii)
Each of Emeritus and each Borrower (i) is duly organized, validly existing and
in good standing under the laws of the jurisdiction of its organization, (ii) is
duly qualified to do business as a foreign entity and in good standing under the
laws of each jurisdiction where such qualification is necessary, except where
the failure to be so qualified or in good standing would not, in the aggregate,
have a Material Adverse Effect, (iii) has all requisite power and authority and
the legal right to own, pledge, mortgage and operate its property, to lease or
sublease any property it operates under lease or sublease and to conduct its
business as now or currently proposed to be conducted, (iv) is in compliance
with its Constituent Documents, (v) is in compliance with all applicable
Requirements of Law, except, in each case, where the failure to be in compliance
would not have a Material Adverse Effect, (vi) with respect to each Facility,
has all necessary Permits from or by, has made all necessary filings with, and
has given all necessary notices to, each Governmental Authority having
jurisdiction, to the extent required for such ownership, lease, sublease,
operation, occupation or conduct of business, except where the failure to obtain
such Permits, make such filings or give such notices would not, in the
aggregate, have a Material Adverse Effect, and (vii) is not a foreign person
within the meaning of § 1445(f)(3) of the Code.
 
(b)           Each Facility (i) is being operated as an assisted living, skilled
nursing, independent senior housing or Alzheimer’s facility, having the number
of licensed beds/units as set forth on Schedule 4.16, attached hereto (as
modified from time to time with Administrative
 


 
45

--------------------------------------------------------------------------------

 


 


Agent’s consent), (ii) is in conformance in all material respects with all
insurance, reimbursement and cost reporting requirements, and, if applicable,
has a current provider agreement that is in full force and effect under Medicare
and Medicaid, and (iii) is in compliance with all applicable Requirements of
Law, except, in each case, where the failure to be in compliance would not
materially (x) impair the value or marketability of such Facility or (y)
interfere with the ordinary conduct of the business conducted and proposed to be
conducted at such Facility.  There is no threatened in writing, existing or
pending revocation, suspension, termination, probation, restriction, limitation,
or nonrenewal proceeding by any third-party payor, including Medicare, Medicaid,
Blue Cross, Blue Shield or any other private commercial insurance managed care
and employee assistance program (such programs, the “Third-Party Payor
Programs”), to which any Borrower may presently be subject with respect to any
Facility.
 
(c)           With respect to each Facility, all Licenses necessary or desirable
for using and operating the Facilities for the uses described in clause (b),
above, are held by, or will be held by, Borrowers, in the name of the applicable
Borrower, as required under applicable law, and are in full force and effect.
 
(d)           To the Borrowers’ knowledge, with respect to each Facility, there
are no proceedings by any Governmental Authority or notices thereof that would,
directly or indirectly, or with the passage of time (i) have a material adverse
impact on Borrowers’ ability to accept and/or retain patients or residents or
operate such Facility for its current use or result in the imposition of a fine,
a sanction, a lower rate certification or a lower reimbursement rate for
services rendered to eligible patients or residents, (ii) modify, limit or
result in the transfer, suspension, revocation or imposition of probationary use
of any of the Licenses, or (iii) adversely affect any Borrower’s continued
participation in, to the extent applicable, the Medicaid or Medicare programs or
any other Third-Party Payors Programs, or any successor programs thereto in
which the Borrowers participate.
 
(e)           With respect to each Facility, except as reviewed and approved by
Administrative Agent, no Facility has received a violation, and no statement of
charges or deficiencies has been made or penalty enforcement action has been
undertaken against any Facility, Borrower or against any officer, director,
partner, member or stockholder of any Borrower, by any Governmental Authority
since the date of the Original Credit Agreement, and there have been no
violations since the date of the Original Credit Agreement which have threatened
any Facility’s, or any Borrower’s certification for participation in Medicare or
Medicaid or the other Third-Party Payor Programs.
 
(f)           With respect to each Facility, there are no current, pending or
outstanding Third-Party Payor Programs reimbursement audits, appeals or
recoupment efforts pending at any Facility, and there are no years that are
subject to audit in respect of any Third-Party Payor Program that would, in each
case, adversely affect any Borrower, other than audit and immaterial recoupment
rights pursuant to Medicare and Medicaid programs.
 
(g)           No Borrower is a participant in any federal program whereby any
Governmental Authority may have the right to recover funds by reason of the
advance of federal funds, including those authorized under the Hill-Burton Act
(42 U.S.C. 291, et seq.), as it may be
 


 
46

--------------------------------------------------------------------------------

 

 amended, other than the recoupment rights granted to Medicare, Medicaid and
other Third Party Payor Programs.
 
(h)           With respect to each Facility, substantially all of the patient
and resident care agreements conform in all material respects with the form
patient or resident care agreements that have been delivered to Administrative
Agent.
 
(i)           Neither Borrower nor Emeritus, in its capacity as the manager of
the Facilities, is a party to any collective bargaining agreement or other labor
contract applicable to persons employed by it at the Facilities and there are no
threatened or pending labor disputes at the Facilities.
 
(j)           Emeritus’ principal place of business is at 3131 Elliott Avenue,
Suite 500, Seattle, Washington 98121.  Emeritus is the manager and sole member
of the Parent free and clear of all liens, claims and encumbrances.  Emeritus,
acting in its capacity as the manager and sole member of the Parent, has the
authority to make all decisions for each of the Borrowers.
 
Section 4.2                      Loan and Related Documents.  viii) Power and
Authority.  The execution, delivery and performance by Emeritus and each
Borrower of the Loan Documents and Related Documents to which it is a party (i)
are within the corporate or similar powers of Emeritus and each Borrower and, at
the time of execution thereof, have been duly authorized by all necessary
corporate and similar action (including, if applicable, consent of holders of
its Equity Interests), (ii) do not (A) contravene the Constituent Documents of
Emeritus or any Borrower, (B) violate any applicable Requirement of Law,
(C) conflict with, contravene, constitute a default or breach under, or result
in or permit the termination or acceleration of, any material Contractual
Obligation of any Borrower or Emeritus (including other Related Documents or
Loan Documents) other than those that would not, in the aggregate, have a
Material Adverse Effect and are not created or caused by, or constitute a
conflict, breach, default or termination or acceleration event under, any Loan
Document or (D) result in the imposition of any Lien (other than a Permitted
Lien) upon any property of any Borrower or any of its Subsidiaries and (iii) to
any Borrower’s knowledge, do not require any Permit of, or filing with, any
Governmental Authority or any consent of, or notice to, any Person, other than
(A) with respect to the Loan Documents, the filings required to perfect the
Liens created by the Loan Documents, (B) those listed on Schedule 4.2 and that
have been, or will be prior to the Restatement Date, obtained or made, copies of
which have been, or will be prior to the Restatement Date, delivered to the
Administrative Agent, and each of which on the Restatement Date will be in full
force and effect and (C) with respect to the Acquisition, those that, (1) if not
obtained, would not, in the aggregate, have a Material Adverse Effect, or (2)
will be obtained upon completion of the Acquisition and completion of any
required post closing procedures or undertakings that are preconditions thereto.
 
(b)           Due Execution, Delivery and Enforceability.  From and after its
delivery to the Administrative Agent, each Loan Document and Related Document
has been duly executed and delivered to the other parties thereto by Emeritus
and each Borrower party thereto, as applicable, is the legal, valid and binding
obligation of Emeritus and each Borrower and is enforceable against such Person
in accordance with its terms, except a such enforceability may be limited by
creditors rights laws and general principles of equity.
 


 
47

--------------------------------------------------------------------------------

 




(c)           Related Documents.  Each representation and warranty in each
Related Document is true and correct in all material respects and no Default or
Event of Default has occurred thereunder.
 
(d)           Emeritus.  Emeritus has the full right, power and authority to
execute the Loan Documents on its behalf and on behalf of each Borrower.
 
Section 4.3                      Ownership of the Borrowers.  The information
set forth on the Corporate Chart is complete and accurate as of the Restatement
Date.  All outstanding Equity Interests of each Person listed thereon have been
validly issued, are fully paid and non-assessable (to the extent
applicable).  The Equity Interests of each Borrower are free and clear of all
Liens other than the security interests created by the Loan Documents and, in
the case of joint ventures, Permitted Liens.  There are no Equity Equivalents
with respect to the Equity Interests of any Borrower (other than the Parent), as
of the Restatement Date.  There are no Equity Equivalents with respect to the
Equity Interests of Parent.  There are no Contractual Obligations or other
understandings to which any Borrower is a party with respect to (including any
restriction on) the issuance, voting, Transfer or pledge of any Equity Interest
or Equity Equivalent of any Borrower.
 
Section 4.4                      Financial Statements.  ix) Each of (i) the
certified Consolidated balance sheet of the Borrowers as at December 31, 2010
and the related Consolidated statements of income, retained earnings and cash
flows of the Borrowers for the Fiscal Year then ended and (ii) subject to the
absence of footnote disclosure and normal recurring year end adjustments, the
unaudited Consolidated balance sheets of the Borrowers as at March 31, 2011 and
the related Consolidated statements of income, retained earnings and cash flows
of the Borrowers for the 3 months then ended, copies of each of which have been
furnished to the Administrative Agent, fairly present in all material respects
the Consolidated financial position, results of operations and cash flow of the
Borrowers as at the dates indicated and for the periods indicated in accordance
with GAAP.
 
(b)           Prior to the Restatement Date, the Borrowers had no property
(other than that set forth on Schedule 4.16 and, in the case of Parent, the
Equity Interests of the SPEs), liabilities or Contractual Obligations other than
the Loan Documents and the Related Documents and no Borrower had any Subsidiary
(other than, in the case of Parent, the Equity Interests of the SPEs).
 
(c)           The Initial Projections have been prepared by the Borrowers in
light of the past operations of the business of the Seller and its Subsidiaries
and reflect Projections for the 5 year covering the Fiscal Years ending in 2011
through 2016 on a quarterly basis for the first year and on a year by year basis
thereafter.  As of the Restatement Date, the Initial Projections are based upon
estimates and assumptions stated therein, all of which the Borrowers believe to
be reasonable and fair in light of conditions and facts known to the Borrowers
as of the Restatement Date and reflect the good faith, reasonable and fair
estimates by the Borrowers of the future Consolidated financial performance of
the Parent and the other information Projections therein for the periods set
forth therein.
 
Section 4.5                      Material Adverse Effect.  Since the Restatement
Date, to any Borrower’s knowledge, there have been no events, circumstances,
developments or other changes in facts
 


 
48

--------------------------------------------------------------------------------

 


with respect to the Facilities, Emeritus or Borrowers that would, in the
aggregate, have a Material Adverse Effect.
 
Section 4.6                      Solvency.  Both before and after giving effect
to (a) the Loan made on or prior to the date this representation and warranty is
made, (b) the disbursement of the proceeds of such Loan, (c) the consummation of
the Related Transactions, and (d) the payment and accrual of all transaction
costs in connection with the foregoing, the Borrowers, taken as a whole, are
Solvent.
 
Section 4.7                      Litigation.  There are no pending (or, to the
knowledge of any Borrower, threatened) actions, investigations, suits,
proceedings, audits, claims, demands, orders or disputes affecting Emeritus or
any Borrower with, by or before any Governmental Authority other than those that
cannot reasonably be expected to affect the Obligations, the Loan Documents, the
Related Documents and would not, in the aggregate, have a Material Adverse
Effect.
 
Section 4.8                      Taxes.  All federal, state, local and foreign
income and franchise and other material tax returns, reports and statements
(collectively, the “Tax Returns”) required to be filed by any Tax Affiliate have
been filed with the appropriate Governmental Authorities in all jurisdictions in
which such Tax Returns are required to be filed, all such Tax Returns are true
and correct in all material respects, and all taxes, charges and other
impositions reflected therein or otherwise due and payable have been paid prior
to the date on which any Liability may be added thereto for non-payment thereof
except for those contested in good faith by appropriate proceedings diligently
conducted and for which adequate reserves are maintained on the books of the
appropriate Tax Affiliate in accordance with GAAP.  No Tax Return is under audit
or examination by any Governmental Authority and no notice of such an audit or
examination or any assertion of any claim for Taxes has been given or made by
any Governmental Authority.  Proper and accurate amounts have been withheld by
each Tax Affiliate from their respective employees for all periods in full and
complete compliance with the tax, social security and unemployment withholding
provisions of applicable Requirements of Law and such withholdings have been
timely paid to the respective Governmental Authorities.  No Tax Affiliate has
participated in a “reportable transaction” within the meaning of Treasury
Regulation Section 1.6011-4(b) or has been a member of an affiliated, combined
or unitary group other than the group of which a Tax Affiliate is the common
parent.
 
All Other Taxes required to be paid in connection with the transfer of the Real
Property to Borrower and the granting of the security interest under the Loan
Documents (including recording of the Mortgage, Mortgage Supporting Documents,
and other Loan Documents required to be filed in connection with the Loan) have
been paid or will be paid on the Restatement Date, as applicable.
 
Section 4.9                      Margin Regulations.  No Borrower is engaged in
the business of extending credit for the purpose of, and no proceeds of any Loan
or other extensions of credit hereunder will be used for the purpose of, buying
or carrying margin stock (within the meaning of Regulation U of the Federal
Reserve Board) or extending credit to others for the purpose of purchasing or
carrying any such margin stock, in each case in contravention of Regulation T, U
or X of the Federal Reserve Board.
 


 
49

--------------------------------------------------------------------------------

 


 


Section 4.10                      No Burdensome Obligations; No
Defaults.  Neither Emeritus or any Borrower is a party to any Contractual
Obligation, neither Emeritus nor any Borrower has Constituent Documents
containing obligations, and, to the knowledge of any Borrower, there are no
applicable Requirements of Law, in each case the compliance with which would
have, in the aggregate, a Material Adverse Effect.  Neither Emeritus nor any
Borrower (and, to the knowledge of each Borrower, no other party thereto) is in
default under or with respect to any Contractual Obligation of any Borrower,
other than those that would not, in the aggregate, have a Material Adverse
Effect.
 
Section 4.11                      Single Purpose Entity.  Each Borrower is and
has at all times since its formation been a Single Purpose Entity.
 
Section 4.12                      Labor Matters.  There are no strikes, work
stoppages, slowdowns or lockouts existing, pending (or, to the knowledge of any
Borrower, threatened) against or involving any Borrower, except, for those that
would not, in the aggregate, have a Material Adverse Effect.  As of the
Restatement Date, (a) there is no collective bargaining or similar agreement
with any union, labor organization, works council or similar representative
covering any employee of any Borrower, (b) no petition for certification or
election of any such representative is existing or pending with respect to any
employee of any Borrower and (c) no such representative has sought certification
or recognition with respect to any employee of any Borrower.
 
Section 4.13                      ERISA.  Except for those that would not, in
the aggregate, have a Material Adverse Effect, each Benefit Plan, and each trust
thereunder, intended to qualify for tax exempt status under Section 401 or 501
of the Code has been maintained in compliance with the requirements
thereof.  Except for those that would not, in the aggregate, have a Material
Adverse Effect, (x) each Benefit Plan is in compliance with applicable
provisions of ERISA, the Code and other Requirements of Law, (y) there are no
existing or pending (or to the knowledge of any Borrower, threatened) claims
(other than routine claims for benefits in the normal course), sanctions,
actions, lawsuits or other proceedings or investigation involving any Benefit
Plan to which any Borrower incurs or otherwise has or could have an obligation
or any Liability and (z) no ERISA Event is reasonably expected to occur.  On the
Restatement Date, no ERISA Event has occurred in connection with which
obligations and liabilities remain outstanding that could reasonably be expected
to have a Material Adverse Effect.  No ERISA Affiliate would have any Withdrawal
Liability as a result of a complete withdrawal from any Multiemployer Plan on
the date this representation is made that could reasonably be expected to have a
Material Adverse Effect.
 
Section 4.14                      Environmental Matters.  Except as set forth on
Schedule 4.14, (a) the operations of each Facility and each Borrower are and
have been in compliance with all applicable Environmental Laws, including
obtaining, maintaining and complying with all Permits required by any applicable
Environmental Law, other than non-compliances that, in the aggregate, would not
have a reasonable likelihood of resulting in Material Environmental Liabilities,
(b) no Borrower is party to, and no Borrower and no real property currently (or
to the knowledge of any Borrower previously) owned, leased, subleased, operated
or otherwise occupied by or for any Borrower is subject to or the subject of,
any pending (or, to the knowledge of any Borrower, threatened) order, action,
investigation, suit, proceeding, audit,
 


 
50

--------------------------------------------------------------------------------

 




claim, demand, dispute or notice of violation or of potential liability or
similar notice under or pursuant to any Environmental Law other than those that,
in the aggregate, are not reasonably likely to result in Material Environmental
Liabilities, (c) no Lien in favor of any Governmental Authority securing, in
whole or in part, Environmental Liabilities has attached to any property of any
Borrower and, to the knowledge of any Borrower, no facts, circumstances or
conditions exist that could reasonably be expected to result in any such Lien
attaching to any such property, (d) no Borrower has caused or suffered to occur
a Release of Hazardous Materials at, to or from any real property of any
Borrower and, to the knowledge of any Borrower, all such real property is free
of contamination by any Hazardous Materials except for such Release or
contamination that could not reasonably be expected to result, in the aggregate,
in Material Environmental Liabilities, (e) no Borrower (i) is or has been
engaged in, or has permitted any current or former tenant to engage in,
operations, or (ii) knows of any facts, circumstances or conditions, including
receipt of any information request or notice of potential responsibility under
CERCLA or similar Environmental Laws, that, in the aggregate, would have a
reasonable likelihood of resulting in Material Environmental Liabilities and (f)
each Borrower has made available to the Administrative Agent copies of all
existing environmental reports, reviews and audits and all documents pertaining
to actual or potential Environmental Liabilities, in each case to the extent
such reports, reviews, audits and documents are in their possession, custody or
control.
 
Section 4.15                      Intellectual Property.  Each Borrower owns or
licenses, or uses pursuant to a Management Agreement, all Intellectual Property
that is necessary for the operations of its businesses.  To the knowledge of
each Borrower, (a) the conduct and operations of the businesses of each Borrower
do not infringe, misappropriate, dilute, violate or otherwise impair any
Intellectual Property owned by any other Person and (b) no other Person has
contested any right, title or interest of any Borrower in, or relating to, any
Intellectual Property, other than, in each case, as cannot reasonably be
expected to affect the Loan Documents and the transactions contemplated therein
and would not, in the aggregate, have a Material Adverse Effect.  In addition,
(x) there are no pending (or, to the knowledge of any Borrower, threatened)
actions, investigations, suits, proceedings, audits, claims, demands, orders or
disputes affecting any Borrower with respect to, (y) no judgment or order
regarding any such claim has been rendered by any competent Governmental
Authority, no settlement agreement or similar Contractual Obligation has been
entered into by any Borrower, with respect to and (z) no Borrower knows or has
any reason to know of any valid basis for any claim based on, any such
infringement, misappropriation, dilution, violation or impairment or contest,
other than, in each case, as cannot reasonably be expected to affect the Loan
Documents and the transactions contemplated therein and would not, in the
aggregate, have a Material Adverse Effect.
 
Section 4.16                      Title; Real Property.  x) Set forth on
Schedule 4.16 is, as of the Restatement Date, (i) a complete and accurate list
of all real property owned in fee simple by any Borrower or in which any
Borrower owns a leasehold interest setting forth, for each such real property,
the current street address (including, where applicable, county, state and other
relevant jurisdictions), the record owner thereof and, where applicable, each
lessee and sublessee thereof, (ii) any lease, sublease, license or sublicense of
such real property by any Borrower and (iii) for each such real property that
the Administrative Agent has requested be subject to a Mortgage or that is
otherwise material to the business of any Borrower, each Contractual Obligation
by any Borrower, whether contingent or otherwise, to Transfer such real
property.
 


 
51

--------------------------------------------------------------------------------

 




(b)           Each Borrower has good and marketable fee simple title to all
owned real property and valid leasehold interests in all leased real property,
and owns all personal property, in each case that is purported to be owned or
leased by it, including those reflected on the most recent Financial Statements
delivered by the Borrower, and none of such property is subject to any Lien
except Permitted Liens.  All such real and personal property represents all of
the property used in the operation of the business located on the Real Property.
 
(c)           Except as disclosed to Administrative Agent, no condemnation has
been commenced or, to the Borrowers’ knowledge, is contemplated with respect to
all or any portion of any Facility or for the relocation of roadways providing
access to any Facility.
 
(d)           Each Facility has adequate rights of access to public ways and is
served by adequate water, sewer sanitary sewer and storm drain facilities.  All
public utilities necessary or convenient to the full use and enjoyment of each
Facility is located in the public right-of-way abutting each Facility or in a
duly recorded easement, and all such utilities are connected so as to serve such
Facility without passing over other property, except to the extent such other
property is subject to a recorded easement for such utility.  Except as shown on
the As-Built Surveys, all roads necessary for the full utilization of each
Facility for its current purpose have been completed and dedicated to public use
and accepted by all government authorities.
 
(e)           All real estate taxes and assessments, special or otherwise, which
are due and payable with respect to each parcel of Real Property have been paid
in full and there are no pending or, to Borrowers’ knowledge, proposed special
or other assessments for public improvements or otherwise affecting the Real
Property, nor are there, to the Borrower’s knowledge, any contemplated
improvements to the Real Property that may result in such special or other
assessments.
 
(f)           No improvements on any parcel of Real Property are within a
special flood hazard area nor is eligible for flood insurance under the U. S.
Flood Disaster Protection Act of 1973, as amended or as a wetlands area by any
governmental entity having jurisdiction over any Real Property.
 
(g)           The Real Property for each Facility is comprised of one (1) or
more contiguous parcels that constitute a separate tax lot or lots and does not
constitute or include a portion of any other tax lot not a part of such Real
Property.
 
(h)           To Borrower’s knowledge and except as expressly disclosed in any
report addressing the physical condition of the Real Property, such Real
Property, including, without limitation, all buildings, improvements, parking
facilities, sidewalks, storm drainage systems, roofs, plumbing systems, HVAC
systems, fire protection systems, electrical systems, equipment, elevators,
exterior sidings and doors, landscaping, irrigation systems and all structural
components, are in good condition, order and repair in all material respects; to
Borrower’s knowledge and except as disclosed in such report, there exists no
structural or other material defects or damages in or to the Real Property,
whether latent or otherwise, and Borrower has not received any written notice
from any insurance company or bonding company of any defects or inadequacies in
the Property, or any part thereof, which would adversely affect the insurability
of
 


 
52

--------------------------------------------------------------------------------

 


 
the same or cause the imposition of extraordinary premiums or charges thereon or
of any termination or threatened termination of any policy of insurance or bond.
 
(i)           Each Lease associated with a Facility, other than any resident
care agreement or any Lease pursuant to which the Facility is leased back to its
prior owner after purchase by the Borrower, is terminable upon 30 days’ notice
by Borrower to the tenant thereunder.
 
Section 4.17                      Full Disclosure.  The information prepared or
furnished by or on behalf of any Borrower in connection with any Loan Document
or Related Document (including the information contained in any Financial
Statement or Disclosure Document), does not contain any untrue statement of a
material fact or omit to state a material fact necessary to make the statements
contained therein, in light of the circumstances when made, not misleading;
provided, however, that Projections contained therein are not to be viewed as
factual and that actual results during the periods covered thereby may differ
from the results set forth in such Projections by a material amount.  All
Projections that are part of such information (including those set forth in any
Projections delivered subsequent to the Restatement Date) are based upon good
faith estimates and stated assumptions believed to be reasonable and fair as of
the date made in light of conditions and facts then known and, as of such date,
reflect good faith, reasonable and fair estimates of the information projected
for the periods set forth therein.  All facts known to any Borrower and material
to an understanding of the financial condition, business, property or prospects
of the Borrower taken as one enterprise have been disclosed to the Lenders.  The
foregoing representation shall be limited to the Borrowers’ knowledge with
respect to any reports or information furnished by a third party unless such
third party has been engaged by the Borrowers to prepare such information for or
on behalf of the Borrowers.
 
Section 4.18                      Operation.  Each Borrower shall, and shall
cause the manager under any Management Agreement to, (i) promptly perform and/or
observe all of the covenants and agreements required to be performed and
observed by it under the applicable Management Agreement in all material
respects and do all things necessary to preserve and to keep unimpaired its
material rights thereunder; (ii) promptly notify the Administrative Agent of any
“event of default” under the applicable Management Agreement of which it is
aware; (iii) promptly deliver to the Administrative Agent a copy of each
financial statement, capital expenditures plan, property improvement plan and
any other accounting report received by it under the applicable Management
Agreement; and (iv) enforce in a commercially reasonable manner the performance
and observance of all of the material covenants and agreements required to be
performed and/or observed by such Manager under the applicable Management
Agreement.
 
Section 4.19                      Estoppel Certificates.  Borrowers shall, from
time to time, upon thirty (30) days’ prior written request from the
Administrative Agent, execute, acknowledge and deliver to the Administrative
Agent, an Officer’s Certificate, stating that this Agreement and the other Loan
Documents are unmodified and in full force and effect (or, if there have been
modifications, that this Agreement and the other Loan Documents are in full
force and effect as modified and setting forth such modifications), stating the
amount of accrued and unpaid interest and the outstanding principal amount of
the Note and containing such other information with respect to the Borrowers,
the Property and the Loan as the Administrative Agent shall reasonably
request.  The estoppel certificate shall also state either that to any
Borrower’s knowledge no
 


 
53

--------------------------------------------------------------------------------

 




Default exists hereunder or, if any Default shall exist hereunder, specify such
Default and the steps being taken to cure such Default.
 
Section 4.20                      Representations and Warranties on
Leases.  Each Borrower represents and warrants to Administrative Agent with
respect to Leases of any Facility that, to its knowledge: (i) the occupancy
certificate separately delivered to Administrative Agent at or prior to the
Restatement Date, if any, is true and correct in all material respects as of the
date hereof, and the Leases are valid and in and full force and effect; (ii) the
Leases (including amendments) are in writing, and there are no oral agreements
with respect thereto; (iii) the copies of any Leases delivered to Administrative
Agent at or prior to the Restatement Date are true and complete; (iv) neither
the Borrower, as landlord nor any non-residential tenant is in default under any
of the non-residential Leases; (v) Borrower has no knowledge of any notice of
termination or default with respect to any non-residential Lease; (vi) Borrower
has not assigned or pledged (and has not permitted Emeritus, in its capacity as
the manager of the Facilities, to assign or pledge) any of the Leases, the rents
or any interests therein, except to Administrative Agent; (vii) no
non-residential tenant or other party has an option to purchase all or any
portion of any Facility; (viii) no non-residential tenant has the right to
terminate its Lease prior to expiration of the stated term of such Lease (unless
due to casualty or condemnation of any Facility or as otherwise specifically
provided in such Lease); and (ix) no resident or non-resident tenant has prepaid
more than one month's rent in advance (except for bona fide security deposits
not in excess of an amount equal to two month's rent).
 
Section 4.21                      Approval Rights.
 
(a)           No Borrower shall, nor shall it permit Emeritus, in its capacity
as the manager of the Facilities, to, without Administrative Agent's prior
written consent, enter into or amend (in any material respect) any Lease or
other rental or occupancy agreement or concession agreement with respect to any
Facility except as expressly permitted hereunder.
 
(b)           The Borrowers shall have the right to enter into or to permit
Emeritus, in its capacity as the manager of the Facilities, to enter into, amend
and/or modify non-residential Leases without Administrative Agent's consent
provided (i) the economic terms of the Lease conform to those of the market,
(ii) the form of the non-residential Lease is that of the standard lease form
approved by Administrative Agent, with no material modifications, (iii) the
initial term is not longer than one (1) year or if longer such Lease shall be
terminable by the Borrowers or Emeritus, acting in its capacity as the manager
of the Facilities, as applicable, upon not greater than 30 days prior written
notice to the applicable resident and/or non-resident tenant, and (iv) such
Lease is not a Material Non-Residential Lease.
 
(c)           Borrowers and Emeritus, acting in its capacity as the manager of
the Facilities, shall have the right to enter into or amend any residential
Lease which has a term of no more than one (1) month and all such residential
Leases shall be at market rates on the form previously approved by
Administrative Agent without any material modifications.
 
Section 4.22                      Lease Covenants.
 


 
54

--------------------------------------------------------------------------------

 




Each Borrower shall and shall cause Emeritus, acting in its capacity as the
manager of the Facilities, to: (a)  enforce the material obligations to be
performed by the residents and non-residential tenants under the Leases;
(b) promptly furnish to Administrative Agent any notice of default or
termination received by such Borrower or Emeritus, acting in its capacity as the
manager of the Facilities, from any non-residential tenant under any Material
Non-Residential Lease, and any notice of default or termination given by such
Borrower or Emeritus, acting in its capacity as the manager of the Facilities,
to any non-residential tenant under any Material Non-Residential Lease; (c) not
collect any rents for more than one month in advance of the time when the same
shall become due, except for bona fide security deposits not in excess of an
amount equal to two months’ rent; (d) not enter into any ground lease or master
lease of any part of the Facilities; (e) not further assign or encumber any
Lease; (f) not, except with Administrative Agent's prior written consent, which
consent shall not be unreasonably withheld, cancel or accept surrender or
termination of any Material Non-Residential Lease other than in accordance with
the terms thereof; and (g) not, except with Administrative Agent's prior written
consent, materially modify or amend any Material Non-Residential Lease, and any
action in violation of clauses (d), (e), (f) and (g) of this Section 4.22 shall
be void at the election of Administrative Agent.  Borrowers will not suffer or
permit any breach or default to occur in any of any of the  obligations imposed
on Borrowers or Emeritus, acting in its capacity as the manager of the
Facilities, under any of the Leases nor suffer or permit the same to terminate
by reason of any failure of any Borrower or Emeritus, acting in its capacity as
the manager of the Facilities,  to meet any requirement of any Lease, if such
breach, default and/or termination would reasonably be expected to have a
Material Adverse Effect.
 
Section 4.23                      Tenant Estoppels.
 
At Administrative Agent's request, Borrowers shall obtain and furnish to
Administrative Agent, written estoppels in form and substance reasonably
satisfactory to Administrative Agent, executed by non-residential tenants under
the Material Non-Residential Leases in the Facilities and confirming the term,
rent, and other provisions and matters relating to the applicable Material
Non-Residential Lease.
 
Section 4.24                      Security Deposits.
 
No Borrower nor Emeritus, acting in its capacity as the manager of the
Facilities, has collected or is in receipt of any security deposit from any
tenant of the Facility, except as described on the occupancy summary previously
provided to Administrative Agent at or prior to the Restatement Date.  All
resident trust funds, if any, held by the Borrowers or by Emeritus, acting in
its capacity as the manager of the Facilities, shall be held in separate
accounts (not commingled with other funds of the Facilities, the Borrowers or
Emeritus) for the sole use of the applicable resident, and such funds shall be
recorded on the applicable Facility's financial records as independent accounts.
 


 
55

--------------------------------------------------------------------------------

 




ARTICLE V
 
FINANCIAL COVENANTS
 
Each Borrower agrees with the Lenders and the Administrative Agent to the
following, as long as any Obligation or any Commitment remains outstanding:
 
Section 5.1                      Minimum Consolidated Project Yield.  Parent
shall have, as of the last day of each Fiscal Quarter for the four Fiscal
Quarter period then ended during each period set forth below (other than with
respect to the Fiscal Quarter ending June 30, 2011, which Consolidated Project
Yield shall be computed based on the three Fiscal Quarter period then ended
times four thirds (4/3), a Consolidated Project Yield of not less than the
minimum percentage set forth opposite such period:
 
PERIOD
MINIMUM FACILITY YIELD
From June 30, 2011 to March 31, 2012
                               8.50%
From June 30, 2012 to March 31, 2013
                               9.00%
From June 30, 2013 and thereafter
                               9.50%



ARTICLE VI
 
REPORTING COVENANTS
 
Each Borrower agrees with the Lenders and the Administrative Agent to each of
the following, as long as any Obligation or any Commitment remains outstanding:
 
Section 6.1                      Financial Statements.  The Borrowers shall
deliver to the Administrative Agent each of the following:
 
(a)           Monthly Reports.
 
(i)           As soon as available, and in any event within 30 days after the
end of each of the first two fiscal months in each Fiscal Quarter, the
Consolidated  and consolidating unaudited balance sheet of Parent as of the
close of such fiscal month and related Consolidated and consolidating statements
of income and cash flow for such fiscal month and that portion of the Fiscal
Year ending as of the close of such fiscal month, setting forth in comparative
form the figures for the corresponding period in the prior Fiscal Year, in each
case certified by a Responsible Officer of the Parent as fairly presenting in
all material respects the Consolidated financial position, results of operations
and cash flow of Parent as at the dates indicated and for the periods indicated
in accordance with
 


 
56

--------------------------------------------------------------------------------

 

        GAAP (subject to the absence of footnote disclosure and normal year-end
audit adjustments).
 
(ii)           As soon as available, and in any event within 30 days after the
end of each calendar month, for such calendar month, statements of the
operations of each Facility (including a current occupancy report, operating
statement) as of the last day of such calendar month; and aged accounts
receivable.
 
(b)           Quarterly Reports.
 
(i)           As soon as available, and in any event within 45 days after the
end of each of the first three Fiscal Quarters of each Fiscal Year, (i) the
Consolidated and consolidating unaudited balance sheet of Parent as of the close
of such Fiscal Quarter and related Consolidated and consolidating statements of
income and cash flow for such Fiscal Quarter and that portion of the Fiscal Year
ending as of the close of such Fiscal Quarter, setting forth in comparative form
the figures for the corresponding period in the prior Fiscal Year and the
figures contained in the latest Projections, in each case certified by a
Responsible Officer of the Parent as fairly presenting in all material respects
the Consolidated financial position, results of operations and cash flow of
Parent as at the dates indicated and for the periods indicated in accordance
with GAAP (subject to the absence of footnote disclosure and normal year-end
audit adjustments).
 
(ii)           As soon as available, and in any event within 45 days after the
end of each of the first three Fiscal Quarters and within 75 days after the end
of the fourth Fiscal Quarter, the consolidated and consolidating unaudited
balance sheet of Emeritus as of the close of such Fiscal Quarter, certified by a
Responsible Officer of Emeritus as fairly presenting in all material respects
the consolidated financial position of Emeritus and its consolidated
subsidiaries.
 
(c)           Annual Reports.  As soon as available, and in any event within 90
days after the end of each Fiscal Year, the Consolidated and consolidating
balance sheet of the Parent as of the end of such year and related Consolidated
and consolidating statements of income, stockholders’ equity and cash flow for
such Fiscal Year, each prepared in accordance with GAAP, together with a
certification by a Responsible Officer of Parent that such Consolidated
Financial Statements fairly present in all material respects the Consolidated
financial position, results of operations and cash flow of the Parent as the
dates indicated and for the periods indicated therein in accordance with GAAP.
 
(d)           Compliance Certificate.  Together with each delivery of any
Financial Statement pursuant to clause (b) or (c) above, a Compliance
Certificate duly executed by a Responsible Officer of Emeritus, acting in its
capacity as the sole member of the Parent, that, among other things, (i) shows
in reasonable detail the calculations used in determining the Consolidated
Project Yield, (ii) demonstrates compliance, or failure to comply, if
applicable, with each financial covenant contained in Article V that is tested
at least on a quarterly basis, (iii) states that no Event of Default is
continuing as of the date of delivery of such Compliance Certificate or, if a
Event of Default is continuing, states the nature thereof and the action that
the relevant Borrower proposes to take with respect thereto, (iv) includes such
other financial reports and
 


 
57

--------------------------------------------------------------------------------

 


 information as may be reasonably requested by the Administrative Agent
(including survey deficiency reports), and (v) if requested by Administrative
Agent, includes any back-up documentation as Administrative Agent shall
reasonably require evidencing compliance.
 
(e)           Corporate Chart and Other Collateral Updates.  As part of the
Compliance Certificate delivered pursuant to clause (d) above, each in form and
substance reasonably satisfactory to the Administrative Agent, a certificate by
a Responsible Officer of the Parent that (i) the Corporate Chart attached
thereto (or the last Corporate Chart delivered pursuant to this clause (e)) is
correct and complete as of the date of such Compliance Certificate, (ii) the
Borrowers have delivered all documents (including updated schedules as to
locations of Collateral and acquisition of Intellectual Property or real
property) they are required to deliver pursuant to any Loan Document on or prior
to the date of delivery of such Compliance Certificate and (iii) complete and
correct copies of all documents modifying any term of any Constituent Document
of any Borrower or any Subsidiary or joint venture thereof on or prior to the
date of delivery of such Compliance Certificate have been delivered to the
Administrative Agent or are attached to such certificate.
 
(f)           Additional Projections.  As soon as available and in any event not
later than 30 days after the end of each Fiscal Year, any significant revisions
to, (i) the annual business plan of the Borrowers for the Fiscal Year next
succeeding such recently ended Fiscal Year and (ii) forecasts prepared by
management of the Parent (A) for each Fiscal Quarter in such next succeeding
Fiscal Year and (B) for each other succeeding Fiscal Year through the Fiscal
Year containing the Scheduled Maturity Date, in each case including in such
forecasts (x) a projected year-end Consolidated balance sheet, income statement
and statement of cash flows, (y) a statement of all of the material assumptions
on which such forecasts are based and (z) substantially the same type of
financial information as that contained in the Initial Projections.
 
(g)           Management Discussion and Analysis.  Together with each delivery
of any Compliance Certificate pursuant to clause (d) above, a discussion and
analysis of the financial condition and results of operations of the Borrowers
for the portion of the Fiscal Year then elapsed and discussing the reasons for
any significant variations from the Projections for such period and the figures
for the corresponding period in the previous Fiscal Year.
 
(h)           Intercompany Loan Balances.  Together with each delivery of any
Compliance Certificate pursuant to clause (d) above, a summary of the
outstanding balances of all significant intercompany Indebtedness as of the last
day of the Fiscal Quarter covered by such Financial Statement, certified as
complete and correct by a Responsible Officer of the Parent as part of the
Compliance Certificate delivered in connection with such Financial Statements.
 
(i)           Audit Reports, Management Letters, Etc.  Together with each
delivery of any Financial Statement for any Fiscal Year pursuant to clause (c)
above, copies of each management letter or similar letter or report received by
any Borrower from any independent registered certified public accountant
(including the Borrowers’ Accountants) in connection with such Financial
Statements or any certification thereof, each certified to be complete and
correct copies by a Responsible Officer of the Parent as part of the Compliance
Certificate delivered in connection with such Financial Statements.
 


 
58

--------------------------------------------------------------------------------

 




(j)           Insurance.  Together with each delivery of any Financial Statement
for any Fiscal Year pursuant to clause (c) above, each in form and substance
satisfactory to the Administrative Agent and certified as complete and correct
by a Responsible Officer of the Parent as part of the Compliance Certificate
delivered in connection with such Financial Statements, to the extent that there
have been changes in any such material insurance coverage since last delivered
to the Administrative Agent, a summary of all changes to any material insurance
coverage maintained as of the date thereof by any Borrower, together with such
other related documents and information as the Administrative Agent may
reasonably require.
 
Section 6.2                      Other Events.  The Borrowers shall give the
Administrative Agent notice of each of the following (which may be made by
telephone if promptly confirmed in writing) promptly after any Responsible
Officer of any Borrower knows or has reason to know of it:  (a)(i) any Default
and (ii) any event that would have a material adverse impact on any Borrower or
any Facility, specifying, in each case, the nature and anticipated effect
thereof and any action proposed to be taken in connection therewith, (b) any
event (other than any event involving loss or damage to property) and any
material Property Loss Event reasonably expected to result in a mandatory
payment of the Obligations pursuant to Section 2.4, stating the material terms
and conditions of such transaction and estimating the Net Cash Proceeds thereof,
(c) the commencement of, or any material developments in, any action,
investigation, suit, proceeding, audit, claim, demand, order or dispute with, by
or before any Governmental Authority affecting any Borrower or any property of
any Borrower that (i) seeks injunctive or similar relief, (ii) in the reasonable
judgment of such Borrower, exposes any Borrower to liability in an aggregate
amount in excess of $100,000 or (iii) if adversely determined would have a
material adverse impact on any Borrower or any Facility, and (d) the acquisition
of any material real property or the entering into any material lease (and for
purposes hereof, resident care agreements shall not be deemed to be material
leases).
 
Section 6.3                      Copies of Notices and Reports.  The Borrowers
shall promptly deliver to the Administrative Agent copies of each of the
following:  (a) all reports that Parent transmits to its security holders
generally, (b) all documents that any Borrower files with the Securities and
Exchange Commission, the National Association of Securities Dealers, Inc., any
securities exchange or any Governmental Authority exercising similar functions,
(c) all press releases not made available directly to the general public, and
(d) any material document transmitted or received pursuant to, or in connection
with, the Related Transaction or any Contractual Obligation governing
Indebtedness of any Borrower.
 
Section 6.4                      Taxes.  The Borrowers shall give the
Administrative Agent notice of each of the following (which may be made by
telephone if promptly confirmed in writing) promptly after any Responsible
Officer of any Borrower knows or has reason to know of it:  (a) the creation, or
filing with the IRS or any other Governmental Authority, of any Contractual
Obligation or other document extending, or having the effect of extending, the
period for assessment or collection of any taxes with respect to any Tax
Affiliate and (b) the creation of any Contractual Obligation of any Tax
Affiliate, or the receipt of any request directed to any Tax Affiliate, to make
any adjustment under Section 481(a) of the Code, by reason of a change in
accounting method or otherwise, which would have a Material Adverse Effect.
 


 
59

--------------------------------------------------------------------------------

 




Section 6.5                      Labor Matters.  The Borrowers shall give the
Administrative Agent notice of each of the following (which may be made by
telephone if promptly confirmed in writing), promptly after, and in any event
within 30 days after any Responsible Officer of any Borrower knows or has reason
to know of it:  (a) the commencement of any material labor dispute to which any
Borrower is or may become a party, including any strikes, lockouts or other
disputes relating to any of such Person’s plants and other facilities and (b)
the incurrence by any Borrower of any Worker Adjustment and Retraining
Notification Act or related or similar liability incurred with respect to the
closing of any plant or other facility of any such Borrower (other than, in the
case of this clause (b), those that would not, in the aggregate, have a material
adverse impact on any Borrower or any Facility).
 
Section 6.6                      ERISA Matters.  In the event a Borrower knows
or has reason to know thereof, such Borrower shall give the Administrative Agent
(a) on or prior to any filing by any ERISA Affiliate of any notice of intent to
terminate any Title IV Plan, a copy of such notice and (b) promptly, and in any
event within 30 days, after any Responsible Officer of any ERISA Affiliate knows
or has reason to know that a request for a minimum funding waiver under Section
412 of the Code has been filed with respect to any Title IV Plan or
Multiemployer Plan, a notice (which may be made by telephone if promptly
confirmed in writing) describing such waiver request and any action that any
ERISA Affiliate proposes to take with respect thereto, together with a copy of
any notice filed with the PBGC or the IRS pertaining thereto.
 
Section 6.7                      Environmental Matters.  xi) The Borrowers shall
provide the Administrative Agent notice of each of the following (which may be
made by telephone if promptly confirmed by the Administrative Agent in writing)
promptly after any Responsible Officer of any Borrower knows or has reason to
know of it (and, upon reasonable request of the Administrative Agent, documents
and information in connection therewith):  (i)(A) unpermitted Releases, (B) the
receipt by any Borrower of any notice of violation of or potential liability or
similar notice under, or the existence of any condition that could reasonably be
expected to result in violations of or liabilities under, any Environmental Law
or (C) the commencement of, or any material change to, any action,
investigation, suit, proceeding, audit, claim, demand, dispute alleging a
violation of or liability under any Environmental Law, that, for each of clauses
(A), (B) and (C) above (and, in the case of clause (C), if adversely
determined), could reasonably be expected to result in Material Environmental
Liabilities, and (ii) the receipt by any Borrower of notification that any
property of any Borrower is subject to any Lien in favor of any Governmental
Authority securing, in whole or in part, Environmental Liabilities.
 
(b)           Upon request of the Administrative Agent, each Borrower, as
applicable, shall provide the Administrative Agent a report containing an update
as to the status of any environmental, health or safety compliance, hazard or
liability issue identified in any document, in each case, delivered to any
Secured Party pursuant to any Loan Document or as to any condition reasonably
believed by the Administrative Agent to result in Material Environmental
Liabilities.
 
Section 6.8                      Other Information.  Each Borrower, as
applicable, shall provide the Administrative Agent with such other documents and
information with respect to the business, property, condition (financial or
otherwise), financial or corporate or similar affairs or operations
 


 
60

--------------------------------------------------------------------------------

 


of such Borrower as the Administrative Agent or any Lender acting through the
Administrative Agent may from time to time reasonably request.
 
ARTICLE VII
 
AFFIRMATIVE COVENANTS
 
Each Borrower agrees with the Lenders and the Administrative Agent to each of
the following, as long as any Obligation or any Commitment remains outstanding:
 
Section 7.1                      Maintenance of Corporate Existence.  Each
Borrower shall (a) preserve and maintain its legal existence as a Single Purpose
Entity, except in the consummation of transactions expressly permitted by
Sections 8.4 and 8.7, and (b) preserve and maintain it rights (charter and
statutory), privileges, franchises and Permits necessary or desirable in the
conduct of its business, except, in the case of this clause (b), where the
failure to do so would not have a Material Adverse Effect on any Borrower or any
Facility.
 
Section 7.2                      Compliance with Laws and Healthcare Matters,
Etc.  xii) Each Borrower shall comply with all applicable Requirements of Law,
Contractual Obligations and Permits, except for such failures to comply that
would not have a material adverse impact on any Borrower or any Facility.
 
(b)           Without limiting the generality of the foregoing or any other
provision of this Agreement, each Borrower and their employees and contractors
(other than contracted agencies) in the exercise of their duties on behalf of
any Borrower (with respect to its operation of the Facility owned by it) shall
be in compliance in all material respects with all applicable Requirements of
Law relating to patient healthcare and/or patient healthcare information,
including without limitation (to the extent that any Borrower is a “covered
entity” as defined therein) the Health Insurance Portability and Accountability
Act of 1996, as amended, and the rules and regulations promulgated thereunder
(“HIPAA”) (collectively, “Healthcare Laws”)).  Each Borrower shall maintain in
all material respects all records required to be maintained by any Governmental
Authority or otherwise under the Healthcare Laws.
 
(c)           In furtherance and not in limitation of the foregoing, Borrowers
represent that for so long as any Borrower or Emeritus, acting in its capacity
as the manager of the Facilities is (i) a “covered entity” within the meaning of
HIPAA or submits claims or reimbursement requests to Third Party Payor Programs
(defined below) “electronically” (within the meaning of HIPAA) or (ii) is
subject to the “Administrative Simplification” provisions of HIPAA, then such
Persons (x) will promptly undertake all necessary surveys, audits, inventories,
reviews, analyses and/or assessments (including any necessary risk assessments)
of all areas of its business and operations required by HIPAA and/or that could
be adversely affected by the failure of such Person(s) to be HIPAA Compliant (as
defined below); (y) will promptly develop a detailed plan and time line for
becoming HIPAA Compliant (a “HIPAA Compliance Plan”); and (z) will implement
those provisions of such HIPAA Compliance Plan in all material respects
necessary to ensure that such Person(s) are or become HIPAA Compliant.  For
purposes hereof, “HIPAA Compliant” shall mean that each Borrower and Emeritus,
in its capacity as the manager of the Facilities, as applicable (A) are or will
be in material compliance with each of the applicable requirements of
 


 
61

--------------------------------------------------------------------------------

 


 


the so-called “Administrative Simplification” provisions of HIPAA on and as of
each date that any party thereof, or any final rule or regulation thereunder,
becomes effective in accordance with its or their terms, as the case may be
(each such date, a “HIPAA Compliance Date”) if and to the extent any Borrower or
Emeritus, in its capacity as the manager of the Facilities, are subjected to
such provisions, rules or regulations, and (B) are not and could not reasonably
be expected to become, as of any date following any such HIPAA Compliance Date,
the subject of any civil or criminal penalty, process, claim, action or
proceeding, or any administrative or other regulatory review, survey, process or
proceeding (other than routine surveys or reviews conducted by any government
health plan or other accreditation entity) that could result in any of the
foregoing or that could reasonably be expected to adversely affect the business,
operations, assets, properties or condition of any Borrower or Emeritus, acting
in its capacity as the manager of the Facilities (financial or otherwise), in
connection with any actual or potential violation by Borrowers or Emeritus,
acting in its capacity as the manager of the Facilities, of the then effective
provisions of HIPAA.
 
(d)           If required under applicable Requirements of Law, each Borrower
shall maintain in full force and effect a valid certificate of need or similar
certificate, license, or approval issued by the State Regulator for the
requisite number of licensed beds and/or units in the Facilities (as shown on
Schedule 4.16, attached hereto), and a provider agreement or other required
documentation of approved provider status for each Third Party Payor Program
listed in Schedule 7.2, attached hereto (collectively, the “Licenses”).  All
Licenses necessary for operation of the Facilities are listed on Schedule 7.2
hereto.  Each Borrower shall operate the Facilities in accordance with and shall
maintain in full force and effect, all Licenses.  True and complete copies of
the Licenses have been delivered to Administrative Agent.
 
(e)           Each Facility has in full force and effect all necessary
agreements under all Third-Party Payor Programs which are identified on Schedule
7.2 and in which it participates and each Facility shall be operated in
compliance with all requirements for participation in such Third Party Payor
Programs.
 
(f)           No Borrower, other than in the normal course of business and other
than changes made by the Third Party Payor and affecting all participants in the
applicable Third Party Payor Program, shall change the terms under which it
participates in any Third-Party Payor Program now or hereinafter in effect or
its normal billing payment or reimbursement policies and procedures with respect
thereto (including the amount and timing of finance charges, fees and
write-offs).  All cost reports and financial reports submitted by any Borrower
to any Third Party Payor Program in which it participates will be materially
accurate and complete and will not be misleading in any material respects and
all patient or resident records, including patient or resident trust fund
accounts, will remain true and correct in all material respects.
 
(g)           If there occurs any material Healthcare Investigation after the
Restatement Date, Borrowers will promptly provide to Administrative Agent the
following information with respect thereto: (i) number of records requested,
(ii) dates of service, (iii) dollars at risk, (iv) date records submitted, (v)
determinations, findings, results and denials (including number, percentage and
dollar amount of claims denied), (vi) additional remedies proposed or imposed,
(vii) status update, including appeals, and (viii) any other pertinent
information related thereto.
 


 
62

--------------------------------------------------------------------------------

 




Section 7.3                      Payment of Obligations.  Each Borrower shall
pay or discharge before they become delinquent (a) all material claims, taxes,
assessments, charges and levies imposed by any Governmental Authority and (b)
all other lawful claims that if unpaid would, by the operation of applicable
Requirements of Law, become a Lien upon any property of any Borrower, except, in
each case, for those whose amount or validity is being contested in good faith
by proper proceedings diligently conducted and for which adequate reserves are
maintained by the appropriate Borrower.
 
Section 7.4                      Maintenance of Property.  Each Borrower shall
maintain and preserve, in compliance with all Requirements of Law, (a) in good
working order and condition all of its property necessary in the conduct of its
business and (b) all rights, permits, licenses, approvals and privileges
(including all Permits) necessary, used or useful, whether because of its
ownership, lease, sublease or other operation or occupation of property or other
conduct of its business, and shall make all necessary or appropriate filings
with, and give all required notices to, Government Authorities, except for such
failures to maintain and preserve the items set forth in clauses (a) and (b)
above for each Facility, that would not materially (x) impair the value or
marketability of such Facility or (y) interfere with the ordinary conduct of the
business conducted and proposed to be conducted at such Facility.
 
Section 7.5                      Maintenance of Insurance.
 
(a)           Non-Captive Insurance.
 
(i)           Property.  The Borrowers shall keep the Real Properties insured
against damage by fire and the other hazards covered by a standard extended
coverage and “special perils” insurance policy (and if not otherwise included
therein, including a separate policy for broad form boiler and machinery
coverage (without exclusion for explosion)) for the full insurable value
thereof, the term “full insurable value” to mean the actual replacement cost of
the improvements and the personal property (without taking into account
depreciation or co-insurance), and shall maintain such other casualty insurance
as reasonably required by the Administrative Agent, including, without
limitation, ordinance or law coverage, in amounts and in form reasonably
approved by the Administrative Agent as of the Restatement Date which amounts
and form shall not be changed without the prior written consent of the
Administrative Agent.  The Borrowers shall keep the Facilities insured against
loss by flood if any Facility is located in an area identified by the Federal
Emergency Management Agency as an area having special flood hazards and in which
flood insurance has been made available under the National Flood Insurance Act
of 1968, the Flood Disaster Protection Act of 1973 and the National Flood
Insurance Reform Act of 1994 (and any successor acts thereto) in an amount at
least equal to the amount reasonably approved by the Administrative Agent as of
the Restatement Date.  The proceeds of insurance paid on account of any damage
or destruction to any Facility shall be paid to the Administrative Agent to be
applied as provided in Section 2.6(b).
 
(ii)           Liability.  The Borrowers shall maintain (i) commercial general
liability insurance with respect to the Facilities; (ii) worker’s compensation
insurance and employer’s liability insurance covering employees at the
Facilities employed by the
 


 
63

--------------------------------------------------------------------------------

 


Borrowers (to the extent required, and in the amounts required by applicable
laws); (iii) business interruption insurance, including use and occupancy,
rental income loss and extra expense, against all periods covered by the
Borrowers’ property insurance; (iv) umbrella liability, (v) builder’s risk
insurance, as applicable, and (vi) Terrorism               insurance (subject to
the requirements of this Section 7.5).  All of the above shall be maintained at
all times during the term of the Loan with coverages, in the amounts and forms
and with limits reasonably approved by the Administrative Agent as of the
Restatement Date, which limits shall not be lowered, deductibles raised or form
materially changed without the prior written consent of the Administrative
Agent.  Without limiting the foregoing and notwithstanding anything to the
contrary contained in this Agreement, if on the Restatement Date, Terrorism is
an exclusion from coverage in any such insurance policy with respect to any
Facility, then the Borrowers shall, upon the Administrative Agent’s request,
obtain a separate policy insuring specifically against Terrorism; provided, that
such coverage is (A) customarily obtained by owners of property of similar size
and quality of such Facility and (B) readily available at a cost that, in
Administrative Agent’s reasonable opinion, is commercially reasonable.
 
(b)           Insurance Captive.
 
(i)           Subject to Administrative Agent’s prior written approval,
Borrowers shall have the right to utilize or permit Emeritus to utilize a
domestic or foreign insurance captive or establish and utilize its own insurance
captive (the “Insurance Captive”) to satisfy the professional liability and
general liability insurance requirements under Section 7.5(a) on the terms and
conditions of this Section 7.5(b).  Before the use of such Insurance Captive
shall be effective, Borrowers shall have provided to Administrative Agent such
information and documentation requested by Administrative Agent, including,
without limitation, the following: (A) the policy forms and actual captive
contracts (including any credit wrap) for the Insurance Captive, which shall be
in form and substance reasonably satisfactory to Administrative Agent; (B)
evidence that the Insurance Captive is licensed to conduct business in all
jurisdictions in which the Insurance Captive is required to be licensed, and (C)
the latest regulatory filings with the applicable insurance regulator for such
Insurance Captive.  On an ongoing basis during the term of the Loan, Borrowers
shall, or shall cause Emeritus, acting in its capacity as the manager of the
Facilities, to fully disclose and provide copies of all reports, documents and
agreements pertaining to the proposed Insurance Captive (and/or the applicable
“cells” used for Borrowers) to Administrative Agent, which shall include, at a
minimum, (z) no later than thirty (30) days before the proposed effective date
of any such changes, any changes to the policy forms and actual captive
contracts (including any credit wrap) for the Insurance Captive, which shall be
in form and substance reasonably satisfactory to Administrative Agent; (y)
within five (5) Business Days after the due date (including extensions) for the
filing with the applicable insurance regulator in the jurisdiction in which the
Insurance Captive is licensed, statements required to be filed with such
applicable insurance regulator, audited financial statements for the applicable
reporting period and annual captive manager’s report for the Insurance Captive
(and/or the applicable “cells” used for Borrowers); (x) within five (5) Business
Days after such reports become available, but no later than one hundred eighty
(180) days following the end of each calendar year, all studies, opinions and
reports (the “Insurance Studies”)
 


 
64

--------------------------------------------------------------------------------

 


performed by an Authorized Actuary, including, but not limited to, all loss runs
(including all open and closed reported claims and paid losses), all reinsurance
agreements, ACORD forms (or equivalent) and quarterly loss summary versus
reserve reports, for the purpose of establishing, implementing and maintaining
the captive insurance program for the professional and general liability claims
(or any other claims to the extent the liability is covered by the Insurance
Captive) of Borrowers, Emeritus, acting in its capacity as the manager of the
Facilities, and the applicable Facilities; and (iv) within sixty (60) days after
the end of each calendar quarter during the term of the Loan, quarterly
financial statements of the Insurance Captive.  For so long as any captive
insurance arrangements are used by Borrowers and/or Emeritus, acting in its
capacity as the manager of the Facilities, such captive insurance arrangements
shall satisfy all applicable statutory and regulatory requirements and shall be
funded in a commercially reasonable and actuarially sound manner.
 
(ii)           The Insurance Captive shall:
 
(A)           maintain a balance sheet liability for reserves, claims, and the
estimated costs associated with settling, adjudicating, and otherwise resolving
professional liability and general liability claims, in an amount consistent
with the expected losses and expenses for each policy year as actuarially
determined by the Authorized Actuary;
 
(B)           charge annual premiums sufficient to fund the actuarially
determined expected losses and claim settlement expenses, expenses of operating
the Insurance Captive, and a reasonable return on the Insurance Captive’s
invested equity and establish and maintain assets in an amount per annum not
less than the estimated ultimate losses and costs, as set forth in the most
recent Insurance Study, discounted in accordance with GAAP;
 
(C)           preserve and maintain its legal existence and its rights,
privileges, franchises, and permits necessary to conduct its business; and
 
(D)           not own assets unrelated to or conduct business other than in
connection with providing insurance coverage to parties with an insurable
interest.
 
(iii)           Borrowers shall not request or permit any material alteration or
modification to the Insurance Captive provider without at least thirty (30) days
prior written notice to Administrative Agent.
 
(iv)           [Reserved].
 
(v)           In addition to any other right or remedy available under this
Agreement, if  (i) there is a default outstanding in the performance of any of
the obligations set forth in this Section 7.5(b) and such Default is not cured
within ten (10) days after receipt of written notice from Administrative Agent
and/or (ii) an Event of Default has occurred and is continuing under this
Agreement, Administrative Agent may, by providing thirty (30) days prior written
notice to Borrowers, revoke consent to Borrowers’ right to use or
 


 
65

--------------------------------------------------------------------------------

 



permit the use of the Insurance Captive and require Borrowers to provide or
cause Emeritus, acting in its capacity as the manager of the Facilities,  to
provide the general liability and professional liability insurance required
pursuant to Section 7.5(a) hereof from an insurance company that satisfies the
requirements of Section 7.5(a); provided that if the Event of Default is cured
within such 30 days notice period such consent to Borrowers’ right to use or
permit the use of the Insurance Captive shall be reinstated on the terms and
conditions set forth in this Section 7.5(b).
 
(c)           Form and Quality.  All insurance policies shall be endorsed in
form and substance reasonably acceptable to the Administrative Agent to name the
Administrative Agent as an additional insured, loss payee or mortgagee
thereunder, as its interest may appear, with loss payable to the Administrative
Agent, without contribution, under a standard New York (or local equivalent)
mortgagee clause.  All such insurance policies and endorsements shall be fully
paid for and contain such provisions and expiration dates and be in such form
and issued by such insurance companies licensed to do business in the State
where each Facility is located, with a rating of “A-IX” or better as established
by Best’s Rating Guide (or an equivalent rating approved in writing by the
Administrative Agent).  Each policy shall provide that such policy may not be
cancelled or materially changed except upon thirty (30) days’ prior written
notice (or ten (10) days’ prior written notice if for non-payment) of intention
of non-renewal, cancellation or material change to the Administrative Agent and
that no act or thing done by the Borrowers shall invalidate any policy as
against the Administrative Agent.  The Borrowers shall deliver copies of all
original policies certified to the Administrative Agent by the insurance company
or authorized agent as being true copies, together with the endorsements
required hereunder.  The proceeds of insurance policies coming into the
possession of the Administrative Agent shall be deemed trust funds, and the
Administrative Agent shall be entitled to apply such proceeds as herein
provided.  The Borrowers shall not maintain any separate or additional property
insurance which is contributing in the event of loss unless it is properly
endorsed and otherwise satisfactory to the Administrative Agent in all respects.
 
(d)           Adjustments.  The Borrowers shall give immediate written notice of
any material loss to the insurance carrier and to the Administrative
Agent.  During any Event of Default, the Borrowers hereby irrevocably authorize
and empower the Administrative Agent, as attorney-in-fact for the Borrowers
coupled with an interest, to make proof of loss, to adjust and compromise any
claim under insurance policies, to appear in and prosecute any action arising
from such insurance policies, to collect and receive insurance proceeds, and to
deduct therefrom the Administrative Agent’s reasonable expenses incurred in the
collection of such proceeds.  Nothing contained in this Section 7.5, however,
shall require the Administrative Agent to incur any expense or take any action
hereunder, provided if the Administrative Agent commences to make proof of loss,
adjust or compromise any such claim, then it shall be obligated to complete
same.
 
(e)           The Administrative Agent’s Right to Purchase Insurance.  In the
event the Borrowers fail to provide the Administrative Agent with evidence of
the insurance coverage required by this Agreement, upon notice to Borrowers, the
Administrative Agent may purchase insurance at the Borrowers’ expense to protect
the Administrative Agent’s interests in the Facilities.  This insurance may, but
need not, protect the Borrowers’ interests.  The coverage purchased by the
Administrative Agent may not pay any claim made by any Borrower or any
 


 
66

--------------------------------------------------------------------------------

 

claim that is made against any Borrower in connection with the Facilities.  The
Borrowers may later cancel, or request the Administrative Agent to cancel, which
the Administrative Agent shall promptly do, any insurance purchased by the
Administrative Agent, but only after providing the Administrative Agent with
evidence that the Borrowers have obtained insurance as required by this
Agreement.  If the Administrative Agent purchases insurance for the Facilities,
the Borrowers will be responsible for all out-of-pocket costs of such insurance
(regardless of whether or not Borrower is able to procure insurance at a lower
cost), including interest and other charges imposed by the Administrative Agent
in connection with the placement of the insurance, until the effective date of
the cancellation or expiration of the insurance.  The costs of the insurance may
be added to the Loan, and the Administrative Agent shall provide a copy of the
policy to the Borrowers.
 
Section 7.6                      Keeping of Books.  The Borrowers shall keep
proper books of record and account, in which full, true and correct entries
shall be made in accordance with GAAP and all other applicable Requirements of
Law of all financial transactions and the assets and business of each Borrower.
 
Section 7.7                      Access to Books and Property.  Each Borrower
shall permit the Administrative Agent, at any reasonable time during normal
business hours and with reasonable advance notice (except that, during the
continuance of an Event of Default, no such notice shall be required) to (a)
visit and, subject to the rights of the tenants under the Leases, inspect the
property of each Borrower including, without limitation, each Facility, and
examine and make copies of and abstracts from, the corporate (and similar),
financial, operating and other books and records of each Borrower, and (b)
discuss the affairs, finances and accounts of each Borrower with any Responsible
Officer of Emeritus, acting in its capacity as the sole member of the Parent;
provided, however, so long as no Default then exists, the combined total of such
visits and inspections by Administrative Agent shall not exceed more than two
(2) such visits or inspections in any 12 month period.
 
Section 7.8                      Environmental.  Each Borrower shall comply
with, and maintain its Real Property, whether owned, leased, subleased or
otherwise operated or occupied, in compliance with, all applicable Environmental
Laws (including by implementing any Remedial Action necessary to achieve such
compliance or that is required by orders and directives of any Governmental
Authority) except for failures to comply that would not, in the aggregate, have
a material adverse impact on any Borrower or any Facility.  Without limiting the
foregoing, if an Event of Default is continuing or if the Administrative Agent
at any time has a reasonable basis to believe that there exist violations of
Environmental Laws by any Borrower or that there exist any Environmental
Liabilities, in each case, that would have a material adverse impact on any
Borrower or any Facility, then such Borrower shall, promptly upon receipt of a
request from the Administrative Agent, cause the performance of, and allow the
Administrative Agent and its Related Persons access to such Real Property for
the purpose of conducting, by reputable environmental consulting firms, such
environmental audits and assessments, including, if recommended by a phase I
environmental assessment, subsurface sampling of soil and groundwater, and cause
the preparation of such reports, in each case as the Administrative Agent may
from time to time reasonably request.  Such audits, assessments and reports
shall be conducted and prepared only by reputable environmental consulting firms
reasonably acceptable
 


 
67

--------------------------------------------------------------------------------

 
 
to the Administrative Agent and shall be in form and substance reasonably
acceptable to the Administrative Agent.
 
Section 7.9                      Use of Proceeds.  The proceeds of the Loan
shall be used by the Borrowers (and, to the extent distributed to them by the
Borrowers, each other Borrower) solely (a) to consummate the Acquisition and for
the payment of related transaction costs, fees and expenses, and (b) for the
payment of transaction costs, fees and expenses incurred in connection with the
Loan Documents and the transactions contemplated therein.
 
Section 7.10                      Additional Collateral, Subsidiaries and
Further Assurances.  To the extent not delivered to the Administrative Agent on
or before the Restatement Date (including in respect of any after-acquired
property and Persons that become Subsidiaries of any Borrower after the
Restatement Date), each Borrower shall, promptly, do each of the following,
unless otherwise agreed by the Administrative Agent:
 
(a)           deliver to the Administrative Agent such modifications to the
terms of the Loan Documents (or, to the extent applicable as determined by the
Administrative Agent, such other documents), in each case in form and substance
reasonably satisfactory to the Administrative Agent and as the Administrative
Agent deems necessary or advisable in order to ensure the following:
 
(i)           each Subsidiary of any Borrower shall become a Borrower under this
Agreement and shall assume all of the Obligations hereunder and be bound as if
it had been an original signatory hereto; and
 
(ii)           each Borrower (including any Person required to become a Borrower
pursuant to clause (i) above) shall effectively grant to the Administrative
Agent, for the benefit of the Secured Parties, a valid and enforceable security
interest in all of its real and personal property, including all of its Equity
Interests and Equity Equivalents and other securities, as security for the
Obligations of such Borrower.
 
(b)           deliver to the Administrative Agent all documents, if any,
representing all Equity Interests, Equity Equivalents and other securities
pledged pursuant to the documents delivered pursuant to clause (a) above,
together with undated powers or endorsements duly executed in blank;
 
(c)           deliver to the Administrative Agent a Mortgage on any real
property owned or leased by any Borrower, together with all Mortgage Supporting
Documents relating thereto and shall comply with the conditions set forth in
Sections 3.1(a) with respect thereto;
 
(d)           take all other actions, or cause the Permitted Investors to take
all actions, reasonably necessary or advisable to ensure the validity or
continuing validity of any guaranty for any Obligation or any Lien securing any
Obligation, to perfect, maintain, evidence or enforce any Lien securing any
Obligation or to ensure such Liens have the same priority as that of the Liens
on similar Collateral set forth in the Loan Documents executed on the
Restatement Date, including the filing of UCC financing statements in such
jurisdictions as may be required by the Loan Documents or applicable
Requirements of Law or as the Administrative Agent may otherwise reasonably
request; and
 


 
68

--------------------------------------------------------------------------------

 




(e)           deliver to the Administrative Agent legal opinions similar to
those delivered to the Administrative Agent on the Restatement Date.
 
Section 7.11                      Interest Rate Contracts.  Upon request by the
Administrative Agent, each Borrower shall enter into and thereafter maintain
Interest Rate Contracts on terms and with counterparties reasonably satisfactory
to the Administrative Agent, to provide protection against fluctuation of
interest rates until the Scheduled Maturity Date for a notional amount
reasonably satisfactory to the Administrative Agent.
 


 
ARTICLE VIII
 
NEGATIVE COVENANTS
 
Each Borrower agrees with the Lenders and the Administrative Agent to each of
the following, as long as any Obligation or any Commitment remains outstanding:
 
Section 8.1                      Indebtedness.  No Borrower shall, directly or
indirectly, incur or otherwise remain liable with respect to or responsible for,
any Indebtedness except for the following:
 
(a)           the Obligations;
 
(b)           Indebtedness existing on the Restatement Date and not otherwise
permitted by the terms of this Agreement and set forth on Schedule 8.1(b),
together with any Permitted Refinancing of any Indebtedness permitted hereunder
in reliance upon this clause (b);
 
(c)           intercompany loans owing to any Borrower and constituting
Permitted Investments of such Borrower;
 
(d)           obligations (contingent or otherwise) of any Borrower existing or
arising under (a) the Existing Hedging Agreement (but in no case any
modifications, extensions or renewals thereof) and (b) any Secured Hedging
Agreement to the extent the same is solely to mitigate the risks associated with
a rise in the LIBOR Rate hereunder, provided that such obligations are (or were)
entered into by such Person in the ordinary course of business for the purpose
of directly mitigating risks associated with liabilities, commitments,
investments, assets, or property held or reasonably anticipated by such Person,
or changes in the value of securities issued by such Person, and not for
purposes of speculation or taking a “market view;”
 
(e)           unsecured trade payables and operational debt not evidenced by a
note;
 
(f)           equipment and vehicle lease and financing obligations in an
aggregate amount per Borrower not exceeding $100,000;
 
(g)           Guaranty Obligations of any Borrower with respect to Indebtedness
of any other Borrower;
 


 
69

--------------------------------------------------------------------------------

 




(h)           Guaranty Obligations existing on the date hereof with respect to
any Indebtedness permitted hereunder in reliance upon clause (b) above, and
 
(i)           Subordinated Debt.
 
Section 8.2                      Liens.  No Borrower shall incur, maintain or
otherwise suffer to exist any Lien upon or with respect to any of its real or
personal property including all Licenses, whether now owned or hereafter
acquired, or assign any right to receive income or profits, except for the
following:
 
(a)           Liens created pursuant to any Loan Document;
 
(b)           Customary Permitted Liens of the Borrowers;
 
(c)           Liens existing on the Restatement Date and not otherwise permitted
by the terms of this Agreement and set forth on Schedule 8.2; and
 
(d)           Liens on the property of any Borrower securing the Permitted
Refinancing of any Indebtedness secured by any Lien on such property permitted
hereunder in reliance upon clause (c) or this clause (d) without any change in
the property subject to such Liens.
 
Section 8.3                      Investments.  No Borrower shall make or
maintain, directly or indirectly, any Investment except for the following:
 
(a)           Investments existing on the date hereof and set forth on
Schedule 8.3;
 
(b)           Investments in cash and Cash Equivalents;
 
(c)           endorsements for collection or deposit in the ordinary course of
business; and
 
(d)           unsecured intercompany loans between the Borrowers or from the
Parent to any Borrower.
 
Section 8.4                      Transfers.  No Borrower shall Transfer any of
its real or personal property or issue or cause or permit a direct or indirect
Transfer or Lien upon its own direct or indirect Equity Interests, except for
the following:
 
(a)           In each case to the extent entered into in the ordinary course of
business and made to a Person that is not an Affiliate of any Borrower,
Transfers of (i) Cash Equivalents for property or services of equivalent value,
(ii) inventory or property that has become obsolete or worn out and (iii)
non-exclusive licenses of Intellectual Property;
 
(b)           (i) any Transfer of any personal property (other than their own
Equity Interests or Equity Equivalents) by any Borrower to any other Borrower to
the extent any resulting Investment constitutes a Permitted Investment, (ii) any
Restricted Payment by any Borrower permitted pursuant to Section 8.5, (iii) any
distribution by Parent of the proceeds of Restricted Payments from any other
Borrower to the extent permitted in Section 8.5, and (iv) any transaction
permitted pursuant to Section 8.9;
 


 
70

--------------------------------------------------------------------------------

 




(c)           so long as no (x) monetary Default or other Event of Default has
occurred and is continuing, (y) no Change of Control shall result therefrom and
(z) upon at least thirty (30) days’ prior written notice to the Administrative
Agent, any direct or indirect Transfer by Emeritus of the Equity Interests in
Parent to another Permitted Investors or, if applicable, among the Permitted
Investors.  Notwithstanding anything in any Loan Document to the contrary, the
following Transfers are permitted: (i) the trading or issuance of Equity
Interests of Emeritus in the public or private markets, (ii) issuance, transfer
or sale of Equity Interests of Emeritus in connection with the merger,
reorganization or consolidation of Emeritus, and (iii) any merger or
consolidation of Emeritus into or with, or a sale of substantially all of the
asset of Emeritus to any Person.
 
(d)           a Transfer of all of the assets of any Facility in accordance with
Section 2.13;
 
(e)           entering into, modifying, amending, renewing, terminating in the
ordinary course of business any resident care agreement or service agreement for
ancillary services; and
 
(f)           entering into or materially modifying or amending any Lease
(including any resident care agreements and service agreements for ancillary
services) in the ordinary course on market terms; provided, however, if such
Lease constitutes a Material Non-Residential Lease, then the consent of
Administrative Agent shall be required prior to such execution, or material
amendment or modification.
 
Section 8.5                      Restricted Payments.  No Borrower shall
directly or indirectly, declare, order, pay, make or set apart any sum for any
Restricted Payment except for the following:
 
(a)           Restricted Payments by any Borrower to any other Borrower; and
 
(b)           dividends and distributions declared and paid on the common (or
common equivalent) Equity Interests of the Parent ratably to the holders of such
common (or common equivalent) Equity Interests and payable only in common (or
common equivalent) Equity Interests of Parent.
 
(c)           Provided there is not then outstanding Default or an Event of
Default hereunder or under any of the other Loan Documents, dividends and
distributions from the Borrowers to the Parent and from the Parent to Emeritus,
as its sole member, of available cash after the payment of all of the
obligations then due and owing to the Lenders and any other costs and expenses
which are then due and owing in connection with the ownership and/or operation
of the Facilities.
 
Section 8.6                      Prepayment of Indebtedness.  Subject to Section
2.3, no Borrower shall (x) prepay, redeem, purchase, defease or otherwise
satisfy prior to the scheduled maturity thereof any Indebtedness in accordance
with the terms of this Agreement, (y) set apart any property for such purpose,
whether directly or indirectly and whether to a sinking fund, a similar fund or
otherwise, or (z) make any payment in violation of any subordination terms of
any Indebtedness; provided, however, that each Borrower may, to the extent
otherwise permitted by the Loan Documents, do each of the following:
 
 
71

--------------------------------------------------------------------------------

 
(a)           (i) prepay the Obligations, (ii) prepay any equipment leases or
other financing arrangements incurred by the Borrowers pursuant to Section 8.1
hereof, and (ii) consummate a Permitted Refinancing;
 
(b)           prepay, redeem, purchase, defease or otherwise satisfy prior to
the scheduled maturity thereof (or set apart any property for such purpose) any
Indebtedness owing to Parent or to any other Borrower; and
 
(c)           make regularly scheduled or otherwise required repayments or
redemptions of Indebtedness but only, in the case of Subordinated Debt, to the
extent permitted by the subordination provisions thereof.
 
Section 8.7                      Fundamental Changes.  Except as set forth in
Section 8.4(c), no Borrower shall (a) merge, consolidate or amalgamate with any
Person, (b) acquire all or substantially all of the Equity Interests or Equity
Equivalents of any Person or (c) acquire any brand or all or substantially all
of the assets of any Person or all or substantially all of the assets
constituting any line of business, division, branch, operating division or other
unit operation of any Person, in each case, except for the following:  (i) the
merger, consolidation or amalgamation of any Borrower into any other Borrower
and (ii) the merger, consolidation or amalgamation of any Borrower for the sole
purpose, and with the sole material effect, of changing its State of
organization within the United States; provided, however, that in the case of
any merger, consolidation or amalgamation involving any Borrower for the purpose
of changing its State of organization, all actions required to maintain the
perfection of the Lien of the Administrative Agent on the Equity Interests, or
other real or personal property of such Borrower shall have been made.
 
Section 8.8                      Change in Nature of Business.  No Borrower
shall carry on any business, operations or activities (whether directly, through
a joint venture or otherwise) substantially different from those carried on, or
intended to be carried on, by such Borrowers as of the date hereof and business,
operations and activities reasonably related thereto.
 
Section 8.9                      Transactions with Affiliates.  No Borrower
shall, except as otherwise expressly permitted herein, enter into any other
transaction directly or indirectly with, or for the benefit of, any Affiliate of
any Borrower that is not a Borrower (including Guaranty Obligations with respect
to any obligation of any such Affiliate), except for (a) transactions in the
ordinary course of business on a basis no less favorable to such Borrower as
would be obtained in a comparable arm’s length transaction with a Person not an
Affiliate of any Borrower, (b) Restricted Payments, the proceeds of which, if
received by any Person other than any Borrower, are used as required by
Section 8.5, (c) reasonable salaries and other reasonable director or employee
compensation to officers and directors of any Borrower, and (d) Management Fees,
provided that, in the case of this clause (d), such Management Fees shall be
paid last in priority and only after the payment of all other current operating
expenses of the Borrowers and the Facilities (including, all current debt
service and other interest payments on any Indebtedness permitted hereunder and
the funding of all escrows and reserved required hereunder).
 
Section 8.10                      Third-Party Restrictions on Indebtedness,
Liens, Investments or Restricted Payments.  No Borrower shall incur or otherwise
suffer to exist or become effective or remain
 
 
72

--------------------------------------------------------------------------------

 
liable on or responsible for any Contractual Obligation limiting the ability of
(a) any Borrower to make Restricted Payments to, or Investments in, or repay
Indebtedness to or otherwise Transfer property to, any other Borrower or (b) any
Borrower to incur or suffer to exist any Lien upon any property of any Borrower,
whether now owned or hereafter acquired, securing any of its Obligations
(including any “equal and ratable” clause and any similar Contractual Obligation
requiring, when a Lien is granted on any property, another Lien to be granted on
such property or any other property), except, in each case (x) pursuant to the
Loan Documents and (y) limitations on Liens (other than those securing any
Obligation) on any property whose acquisition or repair is financed by purchase
money Indebtedness or Permitted Refinancings permitted hereunder in reliance
upon Section (b) set forth in the Contractual Obligations governing such
Indebtedness or Permitted Refinancing or Guaranty Obligations with respect
thereto.
 
Section 8.11                      Modification of Certain Documents.  No
Borrower shall do any of the following:
 
(a)           Except in connection with a Transfer permitted by the terms of
this Agreement, waive or otherwise modify any term of any Related Document
(other than the terms of any Subordinated Debt) or any Constituent Document of,
or otherwise change the capital structure of, any Borrower (including the terms
of any of their outstanding Equity Interests or Equity Equivalents), in each
case except for those modifications and waivers that (x) do not elect, or permit
the election, to treat the Equity Interests or Equity Equivalents of any limited
liability company (or similar entity) as certificated, (y) do not materially
affect the rights and privileges of any Borrower and (z) do not materially
affect the interests of any Secured Party under the Loan Documents or in the
Collateral;
 
(b)           waive or otherwise modify any term of any Subordinated Debt if the
effect thereof on such Subordinated Debt is to (i) increase the interest rate,
(ii) change the due dates for principal or interest, other than to extend such
dates, (iii) modify any default or event of default, other than to delete it or
make it less restrictive, (iv) add any covenant with respect thereto, (v) modify
any subordination provision, (vi) modify any redemption or prepayment provision,
other than to extend the dates therefor or to reduce the premiums payable in
connection therewith or (vii) materially increase any obligation of any Borrower
or confer additional material rights to the holder of such Subordinated Debt in
a manner adverse to any Borrower or any Secured Party.
 
Section 8.12                      Accounting Changes; Fiscal Year.  No Borrower
shall change its (a) accounting treatment or reporting practices, except as
required by GAAP or any Requirement of Law, or (b) its fiscal year or its method
for determining fiscal quarters or fiscal months.
 
Section 8.13                      Margin Regulations.  No Borrower shall use all
or any portion of the proceeds of any credit extended hereunder to purchase or
carry margin stock (within the meaning of Regulation U of the Federal Reserve
Board) in contravention of Regulation U of the Federal Reserve Board.
 
Section 8.14                      Compliance with ERISA.  No ERISA Affiliate
shall cause or suffer to exist (a) any event that could result in the imposition
of a Lien on any asset of any Borrower with respect to any Title IV Plan or
Multiemployer Plan or (b) any other ERISA Event, that would, in the aggregate,
have a Material Adverse Effect.
 
 
73

--------------------------------------------------------------------------------

 
Section 8.15                      Hazardous Materials.  No Borrower shall cause
or suffer to exist any Release of any Hazardous Material at, to or from any real
property owned, leased, subleased or otherwise operated or occupied by any
Borrower that would violate any Environmental Law, form the basis for any
Environmental Liabilities or otherwise adversely affect the value or
marketability of any real property (whether or not owned by any Borrower), other
than such violations, Environmental Liabilities and effects that would not, in
the aggregate, have a material adverse impact on any Borrower or any Facility.
 
ARTICLE IX
 
EVENTS OF DEFAULT
 
Section 9.1                      Definition.  Each of the following shall be an
“Event of Default”:
 
(a)           The Borrowers shall fail to pay (i) any principal of any Loan when
the same becomes due and payable at maturity or (ii) any principal of any Loan
when the same becomes due and payable (other than those set forth in clause (i)
above), any interest on any Loan, any fee under any Loan Document or any other
Obligation (other than those set forth in clause (i) above) and, in the case of
clause (ii), such non-payment continues for a period of 5 days after the due
date therefor; or
 
(b)           any representation, warranty or certification made or deemed made
by or on behalf of any Borrower (or any Responsible Officer thereof) in, or in
connection with, any Loan Document (including in any document delivered in
connection with any Loan Document) shall prove to have been incorrect in any
material respect when made or deemed made; or
 
(c)           any Borrower shall fail to comply with (i) any provision of
Article V, Article VI, Sections 7.1 (Maintenance of Corporate Existence), 7.5
(Insurance), 7.7 (Access to Books and Property), 7.9 (Use of Proceeds) or
Article VIII (Negative Covenants) or (ii) any other provision of any Loan
Document if, in the case of this clause (ii), such failure shall remain
unremedied for thirty (30) days after the earlier of (A) the date on which a
Responsible Officer of such Borrower becomes aware of such failure and (B) the
date on which notice thereof shall have been given to such Borrower by the
Administrative Agent, provided, that in the case of clause (ii), if such failure
cannot be cured within such 30 day period but during such 30 day period
Borrowers have commenced to cure such failure and thereafter have demonstrated
to Administrative Agent that they have diligently pursued same to completion,
such 30 day period shall be extended for an additional 30 days; or
 
(d)           (i) any Borrower shall fail to make any payment when due (whether
due because of scheduled maturity, required prepayment provisions, acceleration,
demand or otherwise) on any Indebtedness of any Borrower (other than the
Obligations or any Hedging Agreement) and, in each case, such failure relates to
Indebtedness having a principal amount of $100,000 or more, (ii) any other event
shall occur or condition shall exist under any Contractual Obligation relating
to any such Indebtedness, if the effect of such event or condition is to
accelerate, or to permit the acceleration of, the maturity of such Indebtedness
or (iii) any such Indebtedness shall become or be declared to be due and
payable, or be required to be prepaid, redeemed, defeased or
 
 
74

--------------------------------------------------------------------------------

 
repurchased (other than by a regularly scheduled required prepayment), prior to
the stated maturity thereof; or
 
(e)           (i) any Borrower shall generally not pay its debts as such debts
become due, shall admit in writing its inability to pay its debts generally or
shall make a general assignment for the benefit of creditors, (ii) any
proceeding shall be instituted by or against (without contest) any Borrower
seeking to adjudicate it a bankrupt or insolvent or seeking liquidation, winding
up, reorganization, arrangement, adjustment, protection, relief, composition of
it or its debts or any similar order, in each case under any Requirement of Law
relating to bankruptcy, insolvency or reorganization or relief of debtors or
seeking the entry of an order for relief or the appointment of a custodian,
receiver, trustee, conservator, liquidating agent, liquidator, other similar
official or other official with similar powers, in each case for it or for any
substantial part of its property and, in the case of any such proceedings
instituted against (but not by or with the consent of) any Borrower, either such
proceedings shall remain undismissed or unstayed for a period of 60 days or more
or any action sought in such proceedings shall occur or (iii) any Borrower shall
take any corporate or similar action or any other action to authorize any action
described in clause (i) or (ii) above; or
 
(f)           one or more judgments, orders or decrees (or other similar
process) shall be rendered against any Borrower (i)(A) in the case of money
judgments, orders and decrees, involving an aggregate amount (excluding amounts
adequately covered by insurance payable to any Borrower, to the extent the
relevant insurer has not denied coverage therefore or for with Borrowers have
set aside adequate reserves) in excess of $250,000 or (B) otherwise, that would
have, in the aggregate, a Material Adverse Effect and (ii)(A) enforcement
proceedings shall have been commenced by any creditor upon any such judgment,
order or decree or (B) such judgment, order or decree shall not have been
vacated or discharged for a period of 60 consecutive days and there shall not be
in effect (by reason of a pending appeal or otherwise) any stay of enforcement
thereof; or
 
(g)           except pursuant to a valid, binding and enforceable termination or
release permitted under the Loan Documents and executed by the Administrative
Agent or as otherwise expressly permitted under any Loan Document, (i) any
provision of any Loan Document shall, at any time after the delivery of such
Loan Document, fail to be valid and binding on, or enforceable against, any
Borrower party thereto or (ii) any Loan Document purporting to grant a Lien to
secure any Obligation shall, at any time after the delivery of such Loan
Document, fail to create a valid and enforceable Lien on any Collateral
purported to be covered thereby or such Lien shall fail or cease to be a
perfected Lien with the priority required in the relevant Loan Document, or any
Borrower shall state in writing that any of the events described in clause (i)
or (ii) above shall have occurred; or
 
(h)           there shall occur any Change of Control; or
 
(i)           there shall occur any uninsured damage to or loss, theft or
destruction of any Facility or portion of the Collateral that exceeds
$250,000 in the aggregate; or
 
(j)           with respect to three (3) or more Facilities, any state or federal
regulatory agency shall have either revoked the licenses or, in the case of any
skilled nursing facility, has issued a
 
 
75

--------------------------------------------------------------------------------

 
denial of payment for new admissions, at such Facilities and all applicable
appeal periods related to such revocation shall have expired.
 
Section 9.2                      Remedies.  During the continuance of any Event
of Default, the Administrative Agent may, and, at the request of the Required
Lenders, shall, in each case by notice to the Parent and in addition to any
other right or remedy provided under any Loan Document or by any applicable
Requirement of Law, do each of the following:  (a) declare all or any portion of
the Commitments terminated, whereupon the Commitments shall immediately be
reduced by such portion or, in the case of a termination in whole, shall
terminate together with any obligation any Lender may have hereunder to make any
Loan or (b) declare immediately due and payable all or part of any Obligation
(including any accrued but unpaid interest thereon), whereupon the same shall
become immediately due and payable, without presentment, demand, protest or
further notice or other requirements of any kind, all of which are hereby
expressly waived by the Parent and the other Borrowers (and, to the extent
provided in any other Loan Document, other Borrowers); provided, however, that,
effective immediately upon the occurrence of the Events of Default specified in
Section 9.1(e)(ii), (x) the Commitments of each Lender to make Loans shall each
automatically be terminated and (y) each Obligation (including in each case any
accrued all accrued but unpaid interest thereon) shall automatically become and
be due and payable, without presentment, demand, protest or further notice or
other requirement of any kind, all of which are hereby expressly waived by
Parent and the other Borrowers (and, to the extent provided in any other Loan
Document, any other Borrower).
 
ARTICLE X
 
THE ADMINISTRATIVE AGENT
 
Section 10.1                      Appointment and Duties.  xiii) Appointment of
Administrative Agent.  Each Lender hereby appoints GECC (together with any
successor Administrative Agent pursuant to Section 10.9) as the Administrative
Agent hereunder and authorizes the Administrative Agent to (i) accept delivery
thereof on its behalf from any Borrower, (ii) take such action on its behalf and
to exercise all rights, powers and remedies and perform the duties as are
expressly delegated to the Administrative Agent under such Loan Documents and
(iii) exercise such powers as are reasonably incidental thereto.
 
(b)           Duties as Collateral and Disbursing Agent.  Without limiting the
generality of clause (a) above, the Administrative Agent shall have the sole and
exclusive right and authority (to the exclusion of the Lenders), and is hereby
authorized on behalf of the Lenders, to (i) act as the disbursing and collecting
agent for the Lenders with respect to all payments and collections arising in
connection with the Loan Documents (including in any proceeding described in
Section 9.1(e)(ii) or any other bankruptcy, insolvency or similar proceeding),
and each Person making any payment in connection with any Loan Document to any
Secured Party is hereby authorized to make such payment to the Administrative
Agent, (ii) file and prove claims and file other documents necessary or
desirable to allow the claims of the Secured Parties with respect to any
Obligation in any proceeding described in Section 9.1(e)(ii) or any other
bankruptcy, insolvency or similar proceeding (but not to vote, consent or
otherwise act on behalf of such Secured Party), (iii) act as collateral agent
for each Secured Party for purposes of the perfection of all Liens created by
such agreements and all other purposes stated therein, (iv) manage,
 
 
76

--------------------------------------------------------------------------------

 
supervise and otherwise deal with the Collateral, (v) take such other action as
is necessary or desirable to maintain the perfection and priority of the Liens
created or purported to be created by the Loan Documents, (vi) except as may be
otherwise specified in any Loan Document, exercise all remedies given to the
Administrative Agent and the other Secured Parties with respect to the
Collateral, whether under the Loan Documents, applicable Requirements of Law or
otherwise and (vii) execute any amendment, consent or waiver under the Loan
Documents on behalf of any Lender that has consented in writing to such
amendment, consent or waiver; provided, however, that the Administrative Agent
hereby appoints, authorizes and directs each Lender to act as collateral
sub-agent for the Administrative Agent and the Lenders for purposes of the
perfection of all Liens with respect to the Collateral, including any deposit
account maintained by a Borrower with, and cash and Cash Equivalents held by,
such Lender, and may further authorize and direct the Lenders to take further
actions as collateral sub-agents for purposes of enforcing such Liens or
otherwise to transfer the Collateral subject thereto to the Administrative
Agent, and each Lender hereby agrees to take such further actions to the extent,
and only to the extent, so authorized and directed.
 
(c)           Limited Duties.  Under the Loan Documents, the Administrative
Agent (i) is acting solely on behalf of the Lenders (except to the limited
extent provided in Section 2.8(b) with respect to the Register and in
Section 10.11), with duties that are entirely administrative in nature,
notwithstanding the use of the defined term “Administrative Agent”, the terms
“agent”, “administrative agent” and “collateral agent” and similar terms in any
Loan Document to refer to the Administrative Agent, which terms are used for
title purposes only, (ii) is not assuming any obligation under any Loan Document
other than as expressly set forth therein or any role as agent, fiduciary or
trustee of or for any Lender or any other Secured Party and (iii) shall have no
implied functions, responsibilities, duties, obligations or other liabilities
under any Loan Document, and each Lender hereby waives and agrees not to assert
any claim against the Administrative Agent based on the roles, duties and legal
relationships expressly disclaimed in clauses (i) through (iii) above.
 
Section 10.2                      Binding Effect.  Each Lender agrees that (i)
any action taken by the Administrative Agent or the Required Lenders (or, if
expressly required hereby, a greater proportion of the Lenders) in accordance
with the provisions of the Loan Documents, (ii) any action taken by the
Administrative Agent in reliance upon the instructions of Required Lenders (or,
where so required, such greater proportion) and (iii) the exercise by the
Administrative Agent or the Required Lenders (or, where so required, such
greater proportion) of the powers set forth herein or therein, together with
such other powers as are reasonably incidental thereto, shall be authorized and
binding upon all of the Secured Parties.
 
Section 10.3                      Use of Discretion.  xiv) No Action without
Instructions.  The Administrative Agent shall not be required to exercise any
discretion or take, or to omit to take, any action, including with respect to
enforcement or collection, except any action it is required to take or omit to
take (i) under any Loan Document or (ii) pursuant to instructions from the
Required Lenders (or, where expressly required by the terms of this Agreement, a
greater proportion of the Lenders).
 
(b)           Right Not to Follow Certain Instructions.  Notwithstanding clause
(a) above, the Administrative Agent shall not be required to take, or to omit to
take, any action (i) unless, upon
 
 
77

--------------------------------------------------------------------------------

 
demand, the Administrative Agent receives an indemnification satisfactory to it
from the Lenders (or, to the extent applicable and acceptable to the
Administrative Agent, any other Secured Party) against all Liabilities that, by
reason of such action or omission, may be imposed on, incurred by or asserted
against the Administrative Agent or any Related Person thereof or (ii) that is,
in the opinion of the Administrative Agent or its counsel, contrary to any Loan
Document or applicable Requirement of Law.
 
Section 10.4                      Delegation of Rights and Duties.  The
Administrative Agent may, upon any term or condition it specifies, delegate or
exercise any of its rights, powers and remedies under, and delegate or perform
any of its duties or any other action with respect to, any Loan Document by or
through any trustee, co-agent, employee, attorney-in-fact and any other Person
(including any Secured Party).  Any such Person shall benefit from this
Article X to the extent provided by the Administrative Agent.
 
Section 10.5                      Reliance and Liability.  xv) The
Administrative Agent may, without incurring any liability hereunder to Lenders,
(i) treat the payee of any Note as its holder until such Note has been assigned
in accordance with Section 11.2(e), (ii) rely on the Register to the extent set
forth in Section 2.8, (iii) consult with any of its Related Persons and, whether
or not selected by it, any other advisors, accountants and other experts
(including advisors to, and accountants and experts engaged by, any Borrower)
and (iv) rely and act upon any document and information (including those
transmitted by Electronic Transmission) and any telephone message or
conversation, in each case believed by it to be genuine and transmitted, signed
or otherwise authenticated by the appropriate parties.
 
(b)           None of the Administrative Agent and its Related Persons shall be
liable to Lenders for any action taken or omitted to be taken by any of them
under or in connection with any Loan Document, and each Lender and each
Borrower, hereby waives and shall not assert any right, claim or cause of action
based thereon, except to the extent of liabilities resulting primarily from the
gross negligence or willful misconduct of the Administrative Agent or, as the
case may be, such Related Person (each as determined in a final, non-appealable
judgment by a court of competent jurisdiction) in connection with the duties
expressly set forth herein.  Without limiting the foregoing, the Administrative
Agent:
 
(i)           shall not be responsible or otherwise incur liability to Lenders
for any action or omission taken in reliance upon the instructions of the
Required Lenders or for the actions or omissions of any of its Related Persons
selected with reasonable care (other than employees, officers and directors of
the Administrative Agent, when acting on behalf of the Administrative Agent);
 
(ii)           shall not be responsible to any Secured Party for the due
execution, legality, validity, enforceability, effectiveness, genuineness,
sufficiency or value of, or the attachment or priority of any Lien created or
purported to be created under or in connection with, any Loan Document;
 
(iii)           makes no warranty or representation, and shall not be
responsible, to any Secured Party for any statement, document, information,
representation or warranty made or furnished by or on behalf of any Related
Person or any Borrower in connection with
 
 
78

--------------------------------------------------------------------------------

 
any Loan Document or any transaction contemplated therein or any other document
or information with respect to any Borrower, whether or not transmitted or
(except for documents expressly required under any Loan Document to be
transmitted to the Lenders) omitted to be transmitted by the Administrative
Agent, including as to completeness, accuracy, scope or adequacy thereof, or for
the scope, nature or results of any due diligence performed by the
Administrative Agent in connection with the Loan Documents; and
 
(iv)           shall not have any duty to ascertain or to inquire as to the
performance or observance of any provision of any Loan Document, whether any
condition set forth in any Loan Document is satisfied or waived, as to the
financial condition of any Borrower or as to the existence or continuation or
possible occurrence or continuation of any Default or Event of Default and shall
not be deemed to have notice or knowledge of such occurrence or continuation
unless it has received a notice from any Borrower, any Lender describing such
Default or Event of Default clearly labeled “notice of default” (in which case
the Administrative Agent shall promptly give notice of such receipt to all
Lenders);
 
and, for each of the items set forth in clauses (i) through (iv) above, each
Lender and each Borrower hereby waives and agrees not to assert (and each
Borrower shall cause each other Borrower to waive and agree not to assert) any
right, claim or cause of action it might have against the Administrative Agent
based thereon, except with respect to the gross negligence or willful misconduct
of the Administrative Agent or any Lender.
 
Section 10.6                      Administrative Agent Individually.  The
Administrative Agent and its Affiliates may make loans and other extensions of
credit to, acquire Equity Interests and Equity Equivalents of, engage in any
kind of business with, any Borrower or Affiliate thereof as though it were not
acting as the Administrative Agent and may receive separate fees and other
payments therefor.  To the extent the Administrative Agent or any of its
Affiliates makes any Loan or otherwise becomes a Lender hereunder, it shall have
and may exercise the same rights and powers hereunder and shall be subject to
the same obligations and liabilities as any other Lender and the terms “Lender”,
“Required Lender” and any similar terms shall, except where otherwise expressly
provided in any Loan Document, include, without limitation, the Administrative
Agent or such Affiliate, as the case may be, in its individual capacity as
Lender or as one of the Required Lenders.
 
Section 10.7                      Lender Credit Decision.  Each Lender
acknowledges that it shall, independently and without reliance upon the
Administrative Agent, any Lender or any of their Related Persons or upon any
document (including the Disclosure Documents) solely or in part because such
document was transmitted by the Administrative Agent or any of its Related
Persons, conduct its own independent investigation of the financial condition
and affairs of each Borrower and make and continue to make its own credit
decisions in connection with entering into, and taking or not taking any action
under, any Loan Document or with respect to any transaction contemplated in any
Loan Document, in each case based on such documents and information as it shall
deem appropriate.  Except for documents expressly required by any Loan Document
to be transmitted by the Administrative Agent to the Lenders, the Administrative
Agent shall not have any duty or responsibility to provide any Lender with any
credit or other information concerning the business, prospects, operations,
property, financial and other
 
 
79

--------------------------------------------------------------------------------

 
condition or creditworthiness of any Borrower or any Affiliate of any Borrower
that may come in to the possession of the Administrative Agent or any of its
Related Persons.
 
Section 10.8                      Expenses; Indemnities.  xvi) Each Lender
agrees to reimburse the Administrative Agent and each of its Related Persons (to
the extent not reimbursed by any Borrower) promptly upon demand for such
Lender’s Pro Rata Share with respect to the Facilities of any costs and expenses
(including fees, charges and disbursements of financial, legal and other
advisors and Other Taxes paid in the name of, or on behalf of, any Borrower)
that may be incurred by the Administrative Agent or any of its Related Persons
in connection with the preparation, execution, delivery, administration,
modification, consent, waiver or enforcement (whether through negotiations,
through any work-out, bankruptcy, restructuring or other legal or other
proceeding or otherwise) of, or legal advice in respect of its rights or
responsibilities under, any Loan Document.
 
(b)           Each Lender further agrees to indemnify the Administrative Agent
and each of its Related Persons (to the extent not reimbursed by any Borrower),
from and against such Lender’s aggregate Pro Rata Share with respect to the
Facilities of the Liabilities (including taxes, interests and penalties imposed
for not properly withholding or backup withholding on payments made to on or for
the account of any Lender) that may be imposed on, incurred by or asserted
against the Administrative Agent or any of its Related Persons in any matter
relating to or arising out of, in connection with or as a result of any Loan
Document, any Related Document or any other act, event or transaction related,
contemplated in or attendant to any such document, or, in each case, any action
taken or omitted to be taken by the Administrative Agent or any of its Related
Persons under or with respect to any of the foregoing; provided, however, that
no Lender shall be liable to the Administrative Agent or any of its Related
Persons to the extent such liability has resulted primarily from the gross
negligence or willful misconduct of the Administrative Agent or, as the case may
be, such Related Person, as determined by a court of competent jurisdiction in a
final non-appealable judgment or order.
 
(c)           To the extent required by any applicable law, the Administrative
Agent may withhold from any payment to any Lender an amount equivalent to any
applicable withholding Tax.  If any payment has been made to any Lender by the
Administrative Agent without the applicable withholding Tax being withheld from
such payment and the Administrative Agent has paid over the applicable
withholding Tax to the Internal Revenue Service or any other Governmental
Authority, or the Internal Revenue Service or any other Governmental Authority
asserts a claim that the Administrative Agent did not properly withhold Tax from
amounts paid to or for the account of any Lender because the appropriate form
was not delivered or was not properly executed or because such Lender failed to
notify the Administrative Agent of a change in circumstance which rendered the
exemption from, or reduction of, withholding Tax ineffective or for any other
reason, such Lender shall indemnify the Administrative Agent fully for all
amounts paid, directly or indirectly, by the Administrative Agent as Tax or
otherwise, including any penalties or interest and together with all expenses
(including legal expenses, allocated internal costs and out-of-pocket expenses)
incurred.
 
Section 10.9                      Resignation of Administrative Agent.  xvii)
The Administrative Agent may resign at any time by delivering notice of such
resignation to the Lenders and the Parent, effective on the date set forth in
such notice or, if not such date is set forth therein, upon the date
 
 
80

--------------------------------------------------------------------------------

 
such notice shall be effective.  If the Administrative Agent delivers any such
notice, the Required Lenders shall have the right to appoint a successor
Administrative Agent.  If, within 30 days after the retiring Administrative
Agent having given notice of resignation, no successor Administrative Agent has
been appointed by the Required Lenders that has accepted such appointment, then
the retiring Administrative Agent shall, on behalf of the Lenders, appoint a
successor Administrative Agent from among the Lenders.  Each appointment under
this clause (a) shall be subject to the prior consent of the Borrowers, which
may not be unreasonably withheld but shall not be required during the
continuance of a Default.
 
(b)           Effective immediately upon its resignation, (i) the retiring
Administrative Agent shall be discharged from its duties and obligations under
the Loan Documents, (ii) the Lenders shall assume and perform all of the duties
of the Administrative Agent until a successor Administrative Agent shall have
accepted a valid appointment hereunder, (iii) the retiring Administrative Agent
and its Related Persons shall no longer have the benefit of any provision of any
Loan Document other than with respect to any actions taken or omitted to be
taken while such retiring the Administrative Agent was, or because such
Administrative Agent had been, validly acting as the Administrative Agent under
the Loan Documents and (iv) subject to its rights under Section 10.3, the
retiring Administrative Agent shall take such action as may be reasonably
necessary to assign to the successor Administrative Agent its rights as
Administrative Agent under the Loan Documents.  Effective immediately upon its
acceptance of a valid appointment as Administrative Agent, a successor
Administrative Agent shall succeed to, and become vested with, all the rights,
powers, privileges and duties of the retiring Administrative Agent under the
Loan Documents.
 
Section 10.10                                Release of Collateral.  Each Lender
hereby consents to the release and hereby directs the Administrative Agent to
release (or, in the case of clause (b)(ii) below, release or subordinate) the
following:
 
(a)           any Borrower from its Obligations hereunder if (i) all of the
Equity Interests of such Borrower are disposed of in a Transfer permitted under
the Loan Documents (including pursuant to a waiver or consent), provided, after
giving effect to such Transfer, Borrowers have complied with the requirements of
Section 7.10, or (ii) all of the assets of a Facility of such Borrower are
disposed of in a Transfer permitted under the Loan Documents (including pursuant
to a waiver or consent), provided, after giving effect to such Transfer,
Borrowers have complied with the requirements of Section 8.4(d); or (iii) the
Facility owned by such Borrower is a Release Facility; and
 
(b)           any Lien held by the Administrative Agent for the benefit of the
Secured Parties against (i) any Collateral that is disposed of by a Borrower in
a Transfer permitted by the Loan Documents (including pursuant to a valid waiver
or consent), to the extent all Liens required to be granted in such Collateral
pursuant to Section 7.10 after giving effect to such Transfer have been granted,
(ii) any property subject to a Lien permitted hereunder in reliance upon
Section 8.2(c) or (d), (iii) any Collateral comprising or located at a Facility
that is a Release Facility; and (iv) all of the Collateral and all the
Borrowers, upon (A) termination of the Commitments, (B) payment and satisfaction
in full of all Loans and all other Obligations that the Administrative Agent has
been notified in writing are then due and payable, (C) deposit of cash
collateral with respect to all contingent Obligations, in amounts and on terms
and conditions and
 
 
81

--------------------------------------------------------------------------------

 
with parties satisfactory to the Administrative Agent and each Indemnitee that
is owed such Obligations and (D) to the extent requested by the Administrative
Agent, receipt by the Secured Parties of liability releases from the Borrowers
each in form and substance acceptable to the Administrative Agent.
 
Each Lender hereby directs the Administrative Agent, and the Administrative
Agent hereby agrees, upon receipt of reasonable advance notice from any
Borrower, to execute and deliver or file such documents and to perform other
actions reasonably necessary to release the guaranties and Liens when and as
directed in this Section 10.10.
 
Section 10.11                                Additional Secured Parties.  The
benefit of the provisions of the Loan Documents directly relating to the
Collateral or any Lien granted thereunder shall extend to and be available to
any Secured Party that is not a Lender as long as, by accepting such benefits,
such Secured Party agrees, as among the Administrative Agent and all other
Secured Parties, that such Secured Party is bound by (and, if requested by the
Administrative Agent, shall confirm such agreement in a writing in form and
substance acceptable to the Administrative Agent) this Article X, Section 11.8
(Right of Setoff), Section 11.9 (Sharing of Payments) and Section 11.20
(Confidentiality) and the decisions and actions of the Administrative Agent and
the Required Lenders (or, where expressly required by the terms of this
Agreement, a greater proportion of the Lenders) to the same extent a Lender is
bound; provided, however, that, notwithstanding the foregoing, (a) such Secured
Party shall be bound by Section 10.8 only to the extent of Liabilities, costs
and expenses with respect to or otherwise relating to the Collateral held for
the benefit of such Secured Party, in which case the obligations of such Secured
Party thereunder shall not be limited by any concept of Pro Rata Share or
similar concept, (b) each of the Administrative Agent and the Lenders shall be
entitled to act at its sole discretion, without regard to the interest of such
Secured Party, regardless of whether any Obligation to such Secured Party
thereafter remains outstanding, is deprived of the benefit of the Collateral,
becomes unsecured or is otherwise affected or put in jeopardy thereby, and
without any duty or liability to such Secured Party or any such Obligation and
(c) such Secured Party shall not have any right to be notified of, consent to,
direct, require or be heard with respect to, any action taken or omitted in
respect of the Collateral or under any Loan Document.
 
ARTICLE XI
 
MISCELLANEOUS
 
Section 11.1                      Amendments, Waivers, Etc.  xviii) No amendment
or waiver of any provision of any Loan Document (other than the Secured Hedging
Agreements and the Existing Hedging Agreement) and no consent to any departure
by any Borrower therefrom shall be effective unless the same shall be in writing
and signed (1) in the case of an amendment, consent or waiver to cure any
ambiguity, omission, defect or inconsistency, by the Administrative Agent and
the Parent, (2) in the case of an amendment granting a new Lien for the benefit
of the Secured Parties or extending an existing Lien over additional property,
by the Administrative Agent and each Borrower directly affected thereby, (3) in
the case of any other waiver or consent, by the Required Lenders (or by the
Administrative Agent with the consent of the Required Lenders), and (4) in the
case of any other amendment, by the Required Lenders (or by the Administrative
Agent with the consent of the Required Lenders) and the Borrowers;
 
 
82

--------------------------------------------------------------------------------

 
provided, however, that no amendment, consent or waiver described in clause (3)
or (4) above shall, unless in writing and signed by each Lender directly
affected thereby (or by the Administrative Agent with the consent of such
Lender), in addition to any other Person the signature of which is otherwise
required pursuant to any Loan Document, do any of the following:
 
(i)           waive any condition specified in Section 3.1, except any condition
referring to any other provision of any Loan Document;
 
(ii)           increase the Commitment of such Lender or subject such Lender to
any additional obligation;
 
(iii)           reduce (including through release, forgiveness, assignment or
otherwise) (A) the principal amount of, the interest rate on, or any obligation
of any Borrower to repay (whether or not on a fixed date), any outstanding Loan
owing to such Lender, or (B) any fee or accrued interest payable to such Lender;
provided, however, that this clause (iii) does not apply to (x) any change to
any provision increasing any interest rate or fee during the continuance of an
Event of Default or to any payment of any such increase or (y) any modification
to any financial covenant set forth in Article V or in any definition set forth
therein or principally used therein;
 
(iv)           waive or postpone any scheduled maturity date or other scheduled
date fixed for the payment, in whole or in part, of principal of or interest on
any Loan or fee owing to such Lender or for the reduction of such Lender’s
Commitment; provided, however, that this clause (iv) does not apply to any
change to mandatory prepayments, including those required under Section 2.4, or
to the application of any payment, including as set forth in Section 2.6;
 
(v)           except as provided in Section 10.10, release any material portion
of the Collateral (it being acknowledged and understood that any Facility shall
be deemed a material portion of the Collateral);
 
(vi)           reduce or increase the proportion of Lenders required for the
Lenders (or any subset thereof) to take any action hereunder or change the
definition of the terms “Required Lenders”, “Pro Rata Share” or “Pro Rata
Outstandings”; or
 
(vii)           amend Section 10.10 (Release of Collateral), Section 11.9
(Sharing of Payments) or this Section 11.1;
 
and provided, further, that (x)(A) any waiver of any payment applied pursuant to
Section 2.6(b) (Application of Mandatory Prepayments) to, and any modification
of the application of any such payment to, the Loans shall require the consent
of the Required Lenders, (B) any change to the definition of the term “Required
Lender” shall require the consent of the Required Lenders and (y) no amendment,
waiver or consent shall affect the rights or duties under any Loan Document of,
or any payment to, the Administrative Agent (or otherwise modify any provision
of Article X or the application thereof), any SPV that has been granted an
option pursuant to Section 11.2(f) unless in writing and signed by the
Administrative Agent, such SPV in addition to any signature otherwise required
and (z) the consent of the Borrowers shall not be required to change any order
 
 
83

--------------------------------------------------------------------------------

 
of priority set forth in Section 2.6.  No amendment, modification or waiver of
this Agreement or any Loan Document altering the ratable treatment of
Obligations arising under any Secured Hedging Agreement resulting in such
Obligations being junior in right of payment to principal of the Loans or
resulting in Obligations owing to any Secured Hedging Counterparty being
unsecured (other than releases of Liens in accordance with the terms hereof), in
each case in a manner adverse to any Secured Hedging Counterparty, shall be
effective without the written consent of GECC.
 
(b)           Each waiver or consent under any Loan Document shall be effective
only in the specific instance and for the specific purpose for which it was
given.  No notice to or demand on any Borrower shall entitle any Borrower to any
notice or demand in the same, similar or other circumstances other than such
notice or demand that is specifically required by the terms of the Loan
Documents.  No failure on the part of any Secured Party to exercise, and no
delay in exercising, any right hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right preclude any other or
further exercise thereof or the exercise of any other right.
 
Section 11.2                      Assignments and Participations; Binding
Effect.  xix) Binding Effect.  This Agreement shall become effective when it
shall have been executed by Parent, the other Borrowers and the Administrative
Agent and when the Administrative Agent shall have been notified by each Lender
that such Lender has executed it.  Thereafter, it shall be binding upon and
inure to the benefit of, but only to the benefit of, Parent, the other Borrowers
(in each case except for Article X), the Administrative Agent, each Lender and,
to the extent provided in Section 10.11, each other Indemnitee and Secured Party
and, in each case, their respective successors and permitted assigns.  Except as
expressly provided in any Loan Document (including in Section 10.9), none of
Parent, the other Borrowers or the Administrative Agent shall have the right to
assign any rights or obligations hereunder or any interest herein.
 
(b)           Right to Assign.  Each Lender may sell, transfer, negotiate or
assign all or a portion of its rights and obligations hereunder (including all
or a portion of its Commitments and its rights and obligations with respect to
Loans) to (i) any existing Lender (other than a Non-Funding Lender), (ii) any
Affiliate or Approved Fund of any existing Lender (other than a Non-Funding
Lender) or (iii) any other Person (other than the Borrowers or any of their
respective Affiliates) acceptable (which acceptance shall not be unreasonably
withheld or delayed) to the Administrative Agent and, as long as no Event of
Default is continuing, the Borrowers (which acceptance shall be deemed to have
been given if the Borrower has not responded within five Business Days of a
request for such acceptance); provided, however, that (x) such Transfers do not
have to be ratable between the Facilities but must be ratable among the
obligations owing to and owed by such Lender and (y) the aggregate outstanding
principal amount (determined as of the effective date of the applicable
Assignment) of the Loans subject to any such Transfer shall be in a minimum
amount of $1,000,000, unless such Transfer is made to an existing Lender or an
Affiliate or Approved Fund of any existing Lender, is of the assignor’s
(together with its Affiliates and Approved Funds) entire interest or is made
with the prior consent of the Parent (to the extent the Parent’s consent is
otherwise required) and the Administrative Agent and (z) such Transfers by
Lenders who are Non-Funding Lenders due to clause (a) of the definition of
Non-Funding Lender shall be subject to the Administrative Agent’s prior written
consent in all instances, unless in connection with such transfer, such
Non-Funding Lender cures, or causes the
 
 
84

--------------------------------------------------------------------------------

 
cure of, its Non-Funding Lender status as contemplated in Section
2.2(d)(ii).  The Administrative Agent’s refusal to accept a Transfer to a Person
that would be (or could reasonably be expected to become) a Non-Funding Lender,
or the imposition of conditions or limitations (including limitations on voting)
upon Transfers to such Persons, shall not be deemed to be unreasonable.
 
(c)           Procedure.  The parties to each Transfer made in reliance on
clause (b) above (other than those described in clause (e) or (f) below) shall
execute and deliver to the Administrative Agent (which shall keep a copy
thereof) an Assignment, together with any existing Note subject to such Transfer
(or any affidavit of loss therefor acceptable to the Administrative Agent), any
tax forms required to be delivered pursuant to Section 2.11(f) and payment by
the assignee to the Administrative Agent of an assignment fee in the amount of
$3,500.  Upon receipt of all the foregoing, and conditioned upon such receipt
and upon the Administrative Agent consenting to such Assignment, from and after
the effective date specified in such Assignment, the Administrative Agent shall
record or cause to be recorded in the Register the information contained in such
Assignment.
 
(d)           Effectiveness.  Subject to the recording of an Assignment by the
Administrative Agent in the Register pursuant to Section 2.8(b), (i) such
assignee shall become a party hereto and, to the extent that rights and
obligations under the Loan Documents have been assigned to such assignee
pursuant to such Assignment, shall have the rights and obligations of a Lender,
(ii) any applicable Note shall be transferred to such assignee through such
entry and (iii) the assignor thereunder shall, to the extent that rights and
obligations under this Agreement have been assigned by it pursuant to such
Assignment, relinquish its rights (except for those surviving the termination of
the Commitments and the payment in full of the Obligations) and be released from
its obligations under the Loan Documents, other than those relating to events or
circumstances occurring prior to such assignment (and, in the case of an
Assignment covering all or the remaining portion of an assigning Lender’s rights
and obligations under the Loan Documents, such Lender shall cease to be a party
hereto except that each Lender agrees to remain bound by Article X, Section 11.8
(Right of Setoff) and Section 11.9 (Sharing of Payments) to the extent provided
in Section 10.11 (Additional Secured Parties)).
 
(e)           Grant of Security Interests.  In addition to the other rights
provided in this Section 11.2, each Lender may grant a security interest in, or
otherwise assign as collateral, any of its rights under this Agreement, whether
now owned or hereafter acquired (including rights to payments of principal or
interest on the Loans), to (A) any federal reserve bank (pursuant to Regulation
A of the Federal Reserve Board), without notice to the Administrative Agent or
(B) any holder of, or trustee for the benefit of the holders of, such Lender’s
securities by notice to the Administrative Agent; provided, however, that no
such holder or trustee, whether because of such grant or assignment or any
foreclosure thereon (unless such foreclosure is made through an assignment in
accordance with clause (b) above), shall be entitled to any rights of such
Lender hereunder and no such Lender shall be relieved of any of its obligations
hereunder.
 
(f)           Participants and SPVs.  In addition to the other rights provided
in this Section 11.2, each Lender may, at no cost to the Borrowers (unless such
assignment or participation is undertaken at the request of Borrowers), (x) with
notice to the Administrative Agent, grant to an SPV the option to make all or
any part of any Loan that such Lender would otherwise be required to make
hereunder (and the exercise of such option by such SPV and the
 
 
85

--------------------------------------------------------------------------------

 
making of Loans pursuant thereto shall satisfy the obligation of such Lender to
make such Loans hereunder) and such SPV may assign to such Lender the right to
receive payment with respect to any Obligation and (y) without notice to or
consent from the Administrative Agent or the Parent, sell participations to one
or more Persons in or to all or a portion of its rights and obligations under
the Loan Documents (including all its rights and obligations with respect to the
Loans); provided, however, that, whether as a result of any term of any Loan
Document or of such grant or participation, (i) no such SPV or participant shall
have a commitment, or be deemed to have made an offer to commit, to make Loans
hereunder, and, except as provided in the applicable option agreement, none
shall be liable for any obligation of such Lender hereunder, (ii) such Lender’s
rights and obligations, and the rights and obligations of the Borrowers and the
Secured Parties towards such Lender, under any Loan Document shall remain
unchanged and each other party hereto shall continue to deal solely with such
Lender, which shall remain the holder of the Obligations in the Register, except
that (A) each such participant and SPV shall be entitled to the benefit of
Sections 2.10 (Breakage Costs; Increased Costs; Capital Requirements) and 2.11
(Taxes), but only to the extent such participant or SPV delivers the tax forms
such Lender is required to collect pursuant to Section 2.11(f) and then only to
the extent of any amount to which such Lender would be entitled in the absence
of any such grant or participation and (B) each such SPV may receive other
payments that would otherwise be made to such Lender with respect to Loans
funded by such SPV to the extent provided in the applicable option agreement and
set forth in a notice provided to the Administrative Agent by such SPV and such
Lender, provided, however, that in no case (including pursuant to clause (A) or
(B) above) shall an SPV or participant have the right to enforce any of the
terms of any Loan Document, and (iii) the consent of such SPV or participant
shall not be required (either directly, as a restraint on such Lender’s ability
to consent hereunder or otherwise) for any amendments, waivers or consents with
respect to any Loan Document or to exercise or refrain from exercising any
powers or rights such Lender may have under or in respect of the Loan Documents
(including the right to enforce or direct enforcement of the Obligations),
except for those described in clauses (iii) and (iv) of Section 11.1(a) with
respect to amounts, or dates fixed for payment of amounts, to which such
participant or SPV would otherwise be entitled and, in the case of participants,
except for those described in Section 11.1(a)(v) (or amendments, consents and
waivers with respect to Section 10.10 to release all or substantially all of the
Collateral).  No party hereto shall institute (and each Borrower shall cause
each other Borrower not to institute) against any SPV grantee of an option
pursuant to this clause (f) any bankruptcy, reorganization, insolvency,
liquidation or similar proceeding, prior to the date that is one year and one
day after the payment in full of all outstanding commercial paper of such SPV;
provided, however, that each Lender having designated an SPV as such agrees to
indemnify each Indemnitee against any Liability that may be incurred by, or
asserted against, such Indemnitee as a result of failing to institute such
proceeding (including a failure to get reimbursed by such SPV for any such
Liability).  The agreement in the preceding sentence shall survive the
termination of the Commitments and the payment in full of the Obligations.
 
(g)           Cooperation.  Each Borrower acknowledges that subject to the terms
and conditions of this Section 11.2, each Lender and its successors and assigns
may (a) sell, transfer or assign this Agreement, the Note and the other Loan
Documents to one or more investors, in whole or in part, in a rated or unrated
public offering or private placement, (b) participate the Loan to one or more
investors in a rated or unrated public offering or private placement, (c)
deposit the Loan Documents with a trust, which trust may sell certificates to
investors evidencing
 
 
86

--------------------------------------------------------------------------------

 
an ownership interest in the trust assets in a rated or unrated public offering
or private placement, or (d) otherwise sell the Loan or interests therein to
investors in a rated or unrated public offering or private placement (the
transactions referred to in clauses (a) through (d) are hereinafter referred to
as “Secondary Market Transactions”). Each Borrower shall cooperate in good faith
with Administrative Agent and Lender in effecting any such Secondary Market
Transactions and shall cooperate in good faith to implement all requirements
reasonably imposed by the participants involved in any Secondary Market
Transaction (including, without limitation, an institutional purchaser,
participant or investor) including, without limitation, (A) all structural or
other changes to the Loan, (B) all modifications to any documents evidencing or
securing the Loan, (C) within 30 days of request by Agent or Lender, (x) the
appointment of an Independent Manager for each Borrower and (y) the delivery of
opinions of counsel, including with respect to non-consolidation, reasonably
acceptable to such other purchasers, participants, or investors as such
purchasers, participants or investors may reasonably require; provided, however,
that Borrowers shall not be required to modify any documents evidencing or
securing the Loan which would (i) modify the interest rate payable under the
Note, (ii) modify the stated maturity of the Note, (iii) modify the amortization
of principal of the Note, (iv) modify or conflict with any other material terms
or covenants of the Loan, (v) increase the Borrowers or Emeritus’ liability or
obligations under the Loan Documents or (vi) reduce the Borrowers or Emeritus’
rights under the Loan Documents. The Borrowers shall provide such information
and documents relating to the Borrowers, Emeritus and the Facilities as may be
reasonably requested in connection with any such Secondary Market Transactions.
Borrowers acknowledge that certain information regarding the Loan, Emeritus and
the Facilities may be included in a private placement memorandum, prospectus or
other disclosure documents prepared and distributed in connection with any
Secondary Market Transaction and Administrative Agent agrees that neither the
Borrowers or Emeritus will be responsible for any such information that is not
approved by Borrowers and/or Emeritus, respectively.
 
Section 11.3                      Costs and Expenses.  Any action taken by any
Borrower under or with respect to any Loan Document, even if required under any
Loan Document or at the request of any Secured Party, shall be at the expense of
such Borrower, and no Secured Party shall be required under any Loan Document to
reimburse any Borrower therefor except as expressly provided therein.  In
addition, each Borrower agrees to pay or reimburse upon demand (a) the
Administrative Agent for all reasonable out-of-pocket costs and expenses
incurred by it or any of its Related Persons in connection with the
investigation, development, preparation, negotiation, execution (but not, unless
undertaken at the request of Borrowers, syndication (which for purposes hereof
shall include a Secondary Market Transaction), interpretation, administration or
servicing fees unless specifically set forth in this Agreement or the other Loan
Documents) of, any modification of any term of or termination of, any Loan
Document, any commitment or proposal letter therefor, any other document
prepared in connection therewith or the consummation of any transaction
contemplated therein (including periodic audits in connection therewith and
environmental audits and assessments), in each case including the reasonable
fees, charges and disbursements of legal counsel to the Administrative Agent or
such Related Persons, fees, costs and expenses incurred in connection with
Intralinks® or any other Electronic System and allocated to the Facilities by
the Administrative Agent in its reasonable discretion and fees, charges and
disbursements of the auditors, appraisers, printers and other of their Related
Persons retained by or on behalf of any of them or any of their Related Persons,
(b) in addition to Section 2.5(b)(ii) hereof, the Administrative Agent for all
reasonable costs and expenses incurred by it or
 
 
87

--------------------------------------------------------------------------------

 
any of its Related Persons in connection with internal audit reviews, field
examinations and Collateral examinations (which shall be reimbursed, in addition
to the out-of-pocket costs and expenses of such examiners, at the per diem rate
per individual charged by the Administrative Agent for its examiners); provided,
that, prior to the occurrence and during the continuance of a Default or an
Event of Default, the Borrowers shall not be responsible for any such expenses
other than the tax administrative fee and (c) each of the Administrative Agent,
its Related Persons, and each Lender for all costs and expenses incurred in
connection with (i) any refinancing or restructuring of the credit arrangements
provided hereunder in the nature of a “work-out”, (ii) the enforcement or
preservation of any right or remedy under any Loan Document, any Obligation,
with respect to the Collateral or any other related right or remedy or (iii) the
commencement, defense, conduct of, intervention in, or the taking of any other
action with respect to, any proceeding (including any bankruptcy or insolvency
proceeding) related to any Borrower, Loan Document, Obligation (or the response
to and preparation for any subpoena or request for document production relating
thereto), including reasonable fees and disbursements of counsel (but
specifically excluding allocated costs of internal counsel).
 
Section 11.4                      Indemnities.  xx) Each Borrower agrees to
indemnify, hold harmless and defend the Administrative Agent, each Lender, each
Person (other than the Borrowers) that is a party to a Secured Hedging
Agreement, each Person (other than the Borrowers) that is a party to the
Existing Hedging Agreement and each of their respective Related Persons (each
such Person being an “Indemnitee”) from and against all Liabilities (including
brokerage commissions, fees and other compensation) that may be imposed on,
incurred by or asserted against any such Indemnitee in any matter relating to or
arising out of, in connection with or as a result of (i) any Loan Document, any
Related Document, any Disclosure Document, any Obligation (or the repayment
thereof), the use or intended use of the proceeds of any Loan, any Related
Transaction, or any securities filing of, or with respect to, any Borrower, (ii)
any commitment letter, proposal letter or term sheet with any Person or any
Contractual Obligation, arrangement or understanding with any broker, finder or
consultant, in each case entered into by or on behalf of the Seller, any
Borrower or any Affiliate of any of them in connection with any of the foregoing
and any Contractual Obligation entered into in connection with any Electronic
Systems or other Electronic Transmissions, (iii) any actual or prospective
investigation, litigation or other proceeding, whether or not brought by any
such Indemnitee or any of its Related Persons, any holders of securities or
creditors (and including attorneys’ fees in any case), whether or not any such
Indemnitee, Related Person, holder or creditor is a party thereto, and whether
or not based on any securities or commercial law or regulation or any other
Requirement of Law or theory thereof, including common law, equity, contract,
tort or otherwise, or (iv) any other act, event or transaction related,
contemplated in or attendant to any of the foregoing (collectively, the
“Indemnified Matters”); provided, however, that each Borrower shall not have any
liability under this Section 11.4 to any Indemnitee with respect to any
Indemnified Matter, and no Indemnitee shall have any liability with respect to
any Indemnified Matter other than (to the extent otherwise liable), to the
extent such liability has resulted primarily from the gross negligence or
willful misconduct of any Indemnitee.  Furthermore, each Borrower waives and
agrees not to assert against any Indemnitee, and shall cause each other Borrower
to waive and not assert against any Indemnitee, any right of contribution with
respect to any Liabilities that may be imposed on, incurred by or asserted
against any Related Person.
 
 
88

--------------------------------------------------------------------------------

 
(b)           Without limiting the foregoing, “Indemnified Matters” includes all
Environmental Liabilities, including those arising from, or otherwise involving,
or any actual, alleged or prospective damage to property or natural resources or
harm or injury alleged to have resulted from any Release of Hazardous Materials
on, upon or into such property or natural resource or any property on or
contiguous to any real property of any Borrower, whether or not, with respect to
any such Environmental Liabilities, any Indemnitee is a mortgagee pursuant to
any leasehold mortgage, a mortgagee in possession, or the successor-in-interest
to any Related Person, in each case except to the extent such Environmental
Liabilities (i) are incurred solely following foreclosure by any Secured Party
or following any Secured Party having become the successor-in-interest to any
Borrower and (ii) are attributable solely to acts of such Indemnitee.
 
Section 11.5                      Survival.  Any indemnification or other
protection provided to any Indemnitee pursuant to any Loan Document (including
pursuant to Section 2.11 (Taxes), Section 2.10 (Breakage Costs; Increased Costs;
Capital Requirements), Article X (The Administrative Agent), Section 11.3 (Costs
and Expenses), Section 11.4 (Indemnities) or this Section 11.5 and also
including Guaranty Obligations for which Lender has recourse to the party
obligated thereunder) and all representations and warranties made in any Loan
Document shall (A) survive the termination of the Commitments and the payment in
full of other Obligations and (B) inure to the benefit of any Person that at any
time held a right thereunder (as an Indemnitee or otherwise) and, thereafter,
its successors and permitted assigns, other than any person who has taken an
interest herein or in the Facilities through foreclosure, deed-in-lieu or
similar transaction, unless such person taking such interest through
foreclosure, deed-in-lieu or similar transaction is a Lender, the Administrative
Agent or any of their Affiliates.
 
Section 11.6                      Limitation of Liability for Certain
Damages.  In no event shall any Indemnitee be liable on any theory of liability
for any special, indirect, consequential or punitive damages (including any loss
of profits, business or anticipated savings).  Each Borrower hereby waives,
releases and agrees (and shall cause each other Borrower to waive, release and
agree) not to sue upon any such claim for any special, indirect, consequential
or punitive damages, whether or not accrued and whether or not known or
suspected to exist in its favor.
 
Section 11.7                      Lender-Creditor Relationship.  The
relationship between the Lenders and the Administrative Agent, on the one hand,
and the Borrowers, on the other hand, is solely that of lender and creditor.  No
Secured Party has any fiduciary relationship or duty to any Borrower arising out
of or in connection with, and there is no agency, tenancy or joint venture
relationship between the Secured Parties and the Borrowers by virtue of, any
Loan Document or any transaction contemplated therein.
 
Section 11.8                      Right of Setoff.  Each of the Administrative
Agent, each Lender and each Affiliate (including each branch office thereof) of
any of them is hereby authorized, without notice or demand (each of which is
hereby waived by each Borrower), at any time and from time to time during the
continuance of any Event of Default and to the fullest extent permitted by
applicable Requirements of Law, to set off and apply any and all deposits
(whether general or special, time or demand, provisional or final) at any time
held and other Indebtedness, claims or other obligations at any time owing by
the Administrative Agent, such Lender or any of their respective Affiliates to
or for the credit or the account of any Borrower against any Obligation of any
Borrower now or hereafter existing, whether or not any demand was made under any
Loan 
 
 
89

--------------------------------------------------------------------------------

 
Document with respect to such Obligation and even though such Obligation may be
unmatured.  Each of the Administrative Agent, each Lender agrees promptly to
notify the Borrowers and the Administrative Agent after any such setoff and
application made by such Lender or its Affiliates; provided, however, that the
failure to give such notice shall not affect the validity of such setoff and
application.  The rights under this Section 11.8 are in addition to any other
rights and remedies (including other rights of setoff) that the Administrative
Agent, the Lenders and their Affiliates and other Secured Parties may have.
 
Section 11.9                      Sharing of Payments, Reinstatement Etc.  If
any Lender, directly or through an Affiliate or branch office thereof, obtains
any payment of any Obligation of any Borrower (whether voluntary, involuntary or
through the exercise of any right of setoff or the receipt of any Collateral or
“proceeds” (as defined under the applicable UCC) of Collateral) other than
pursuant to Sections 2.10 (Breakage Costs; Increased Costs; Capital
Requirements), 2.11 (Taxes) and 2.12 (Substitution of Lenders) and such payment
exceeds the amount such Lender would have been entitled to receive if all
payments had gone to, and been distributed by, the Administrative Agent in
accordance with the provisions of the Loan Documents, such Lender shall purchase
for cash from other Secured Parties such participations in their Obligations as
necessary for such Lender to share such excess payment with such Secured Parties
to ensure such payment is applied as though it had been received by the
Administrative Agent and applied in accordance with this Agreement (or, if such
application would then be at the discretion of the Borrowers, applied to repay
the Obligations in accordance herewith); provided, however, that (a) if such
payment is rescinded or otherwise recovered from such Lender in whole or in
part, such purchase shall be rescinded and the purchase price therefor shall be
returned to such Lender without interest and (b) such Lender shall, to the
fullest extent permitted by applicable Requirements of Law, be able to exercise
all its rights of payment (including the right of setoff) with respect to such
participation as fully as if such Lender were the direct creditor of such
Borrower in the amount of such participation.
 
If any payments of money or transfers of property made to Administrative Agent
(for the benefit of Lenders) by any Borrower should for any reason subsequently
be declared to be, or in Administrative Agent’s counsel’s good faith opinion be
determined to be, fraudulent (within the meaning of any state or federal law
relating to fraudulent conveyances), preferential or otherwise voidable or
recoverable in whole or in part for any reason (hereinafter collectively called
“voidable transfers”) under the Bankruptcy Code or any other federal or state
law and Administrative Agent or any Lender is required to repay or restore, or
in Administrative Agent’s counsel’s opinion may be so liable to repay or
restore, any such voidable transfer, or the amount or any portion thereof, then
as to any such voidable transfer or the amount repaid or restored and all
reasonable costs and expenses (including reasonable attorneys’ fees) of
Administrative Agent and Lenders related thereto, such Borrower’s liability
hereunder shall automatically be revived, reinstated and restored and shall
exist as though such voidable transfer had never been made.
 
Section 11.10                                Marshaling; Payments Set Aside.  No
Secured Party shall be under any obligation to marshal any property in favor of
any Borrower or any other party or against or in payment of any Obligation.  To
the extent that any Secured Party receives a payment from any Borrower, from the
proceeds of the Collateral, from the exercise of its rights of setoff, any
enforcement action or otherwise, and such payment is subsequently, in whole or
in part, invalidated, declared to be fraudulent or preferential, set aside or
required to be repaid to a
 
 
90

--------------------------------------------------------------------------------

 
trustee, receiver or any other party, then to the extent of such recovery, the
obligation or part thereof originally intended to be satisfied, and all Liens,
rights and remedies therefor, shall be revived and continued in full force and
effect as if such payment had not occurred.
 
Section 11.11                                Notices.  xxi) Addresses.  All
notices, demands, requests, approvals, consents, directions and other
communications required or expressly authorized to be made by this Agreement
shall, whether or not specified to be in writing but unless otherwise expressly
specified to be given by any other means, be given in writing and (i) addressed
to:
 
 
if to the Borrowers:
BREA Emeritus LLC

 
c/o Emeritus Corporation

 
3131 Elliott Avenue, Suite 500

 
Seattle, Washington  98121

 
Attention:  Eric Mendelsohn

 
Tel:  (206) 301-4493

 
Fax:  (206) 357-7388

 
 
With a copy to:
The Nathanson Group PLLC

 
600 University Street, Suite 2000

 
Seattle, WA 98101-1195

 
Randi S. Nathanson

 
Tel:  (206) 623-6239 x 620

 
Fax: (206) 299-9335

 
                                if to the
 

 
Administrative Agent:
General Electric Capital Corporation

 
Loan No. 70004286

 
500 West Monroe Street

 
Chicago, IL 60661

 
Attention:  Jeffrey Muchmore

 
Facsimile:  (866) 254-1971

 
 
With a copy to:
General Electric Capital Corporation

 
2 Bethesda Metro Center, Suite 600

 
Bethesda, Maryland  20814

 
 
Attention:  Manager, Portfolio Management Group
 

 
 
Facsimile:  (301) 347-3150



 
with copy to:
5804 Trailridge Drive

 
Austin, TX 78731

 
 
Attention: Diana Pennington, Chief Counsel

 
Tel:  (512) 458-8625

 
Fax:  (866) 221-0433

 
 
91

--------------------------------------------------------------------------------

 
 
or (ii) addressed to such other address as shall be notified in writing (A) in
the case of any Borrower, the Administrative Agent, to the other parties hereto
and (B) in the case of all other parties, to the Parent and the Administrative
Agent.

 
(b)           Effectiveness.  All communications described in clause (a) above
and all other notices, demands, requests and other communications made in
connection with this Agreement shall be effective and be deemed to have been
received (i) if delivered by hand, upon personal delivery, (ii) if delivered by
overnight courier service, one Business Day after delivery to such courier
service, (iii) if delivered by United States mail, 5 days after being deposited
in the mails, and (iv) if delivered by facsimile, upon sender’s receipt of
confirmation of proper transmission; provided, however, that no communications
to the Administrative Agent pursuant to Article II or Article X shall be
effective until received by the Administrative Agent, and any communications
delivered pursuant to clause (iv) shall be immediately followed by a hard copy
sent pursuant to clauses (i), (ii) or (iii).
 
Section 11.12                                Electronic Transmissions.  xxii)
Authorization.  Subject to the provisions of Section 11.11(a), each of the
Administrative Agent, the Borrowers, the Lenders and each of their Related
Persons is authorized (but not required) to transmit, post or otherwise make or
communicate, in its sole discretion, Electronic Transmissions in connection with
any Loan Document and the transactions contemplated therein.  Each Borrower and
each Secured Party hereby acknowledges and agrees, and each Borrower shall cause
each other Borrower to acknowledge and agree, that the use of Electronic
Transmissions is not necessarily secure and that there are risks associated with
such use, including risks of interception, disclosure and abuse and each
indicates it assumes and accepts such risks by hereby authorizing the
transmission of Electronic Transmissions.
 
(b)           Signatures.  Subject to the provisions of Section 11.11(a), (i)(A)
no posting to any Electronic System shall be denied legal effect merely because
it is made electronically, (B) each Electronic Signature on any such posting
shall be deemed sufficient to satisfy any requirement for a “signature” and
(C) each such posting shall be deemed sufficient to satisfy any requirement for
a “writing”, in each case including pursuant to any Loan Document, any
applicable provision of any UCC, the federal Uniform Electronic Transactions
Act, the Electronic Signatures in Global and National Commerce Act and any
substantive or procedural Requirement of Law governing such subject matter, (ii)
each such posting that is not readily capable of bearing either a signature or a
reproduction of a signature may be signed, and shall be deemed signed, by
attaching to, or logically associating with such posting, an Electronic
Signature, upon which each Secured Party and each Borrower may rely and assume
the authenticity thereof, (iii) each such posting containing a signature, a
reproduction of a signature or an Electronic Signature shall, for all intents
and purposes, have the same effect and weight as a signed paper original and
(iv) each party hereto or beneficiary hereto agrees not to contest the validity
or enforceability of any posting on any Electronic System or Electronic
Signature on any such posting under the provisions of any applicable Requirement
of Law requiring certain documents to be in writing or signed; provided,
however, that nothing herein shall limit such party’s or beneficiary’s right to
contest whether any posting to any Electronic System or Electronic Signature has
been altered after transmission.
 
 
92

--------------------------------------------------------------------------------

 
(c)           Separate Agreements.  All uses of an Electronic System shall be
governed by and subject to, in addition to Section 11.11 and this Section 11.12,
separate terms and conditions posted or referenced in such Electronic System and
related Contractual Obligations executed by Secured Parties and Borrowers in
connection with the use of such Electronic System.
 
(d)           Limitation of Liability.  ALL ELECTRONIC SYSTEMS AND ELECTRONIC
TRANSMISSIONS SHALL BE PROVIDED “AS IS” AND “AS AVAILABLE”.  NONE OF
ADMINISTRATIVE AGENT OR ANY OF ITS RELATED PERSONS WARRANTS THE ACCURACY,
ADEQUACY OR COMPLETENESS OF ANY ELECTRONIC SYSTEMS OR ELECTRONIC TRANSMISSION,
AND EACH DISCLAIMS ALL LIABILITY FOR ERRORS OR OMISSIONS THEREIN.  NO WARRANTY
OF ANY KIND IS MADE BY THE ADMINISTRATIVE AGENT OR ANY OF ITS RELATED PERSONS IN
CONNECTION WITH ANY ELECTRONIC SYSTEMS OR ELECTRONIC COMMUNICATION, INCLUDING
ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD-PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS.  Each Borrower and each Secured Party agrees (and each Borrower shall
cause each other Borrower to agree) that the Administrative Agent has no
responsibility for maintaining or providing any equipment, software, services or
any testing required in connection with any Electronic Transmission or otherwise
required for any Electronic System.
 
Section 11.13                                Governing Law.  This Agreement,
each other Loan Document that does not expressly set forth its applicable law,
and the rights and obligations of the parties hereto and thereto shall be
governed by, and construed and interpreted in accordance with, the law of the
State of New York.
 
Section 11.14                                Jurisdiction.  xxiii) Submission to
Jurisdiction.  Any legal action or proceeding with respect to any Loan Document
may be brought in the courts of the State of New York located in the City of New
York, Borough of Manhattan, or of the United States of America for the Southern
District of New York and, by execution and delivery of this Agreement, each
Borrower hereby accepts for itself and in respect of its property, generally and
unconditionally, the jurisdiction of the aforesaid courts.  The parties hereto
(and, to the extent set forth in any other Loan Document, each other Borrower)
hereby irrevocably waive any objection, including any objection to the laying of
venue or based on the grounds of forum non conveniens, that any of them may now
or hereafter have to the bringing of any such action or proceeding in such
jurisdictions.
 
(b)           Service of Process.  Each Borrower hereby irrevocably waives
personal service of any and all legal process, summons, notices and other
documents and other service of process of any kind and consents to such service
in any suit, action or proceeding brought in the United States of America with
respect to or otherwise arising out of or in connection with any Loan Document
by any means permitted by applicable Requirements of Law, including by the
mailing thereof (by registered or certified mail, postage prepaid) to the
address of the Borrowers specified in Section 11.11 (and shall be effective when
such mailing shall be effective, as provided therein).  Each Borrower (and, to
the extent set forth in any other Loan Document, each other Borrower) agrees
that a final judgment in any such action or proceeding shall be conclusive
 
 
93

--------------------------------------------------------------------------------

 
and may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by law.
 
(c)           Non-Exclusive Jurisdiction.  Nothing contained in this
Section 11.14 shall affect the right of the Administrative Agent or any Lender
to serve process in any other manner permitted by applicable Requirements of
Law.
 
Section 11.15                                Waiver of Jury Trial.  EACH PARTY
HERETO HEREBY IRREVOCABLY WAIVES TRIAL BY JURY IN ANY SUIT, ACTION OR PROCEEDING
WITH RESPECT TO, OR DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN
CONNECTION WITH, ANY LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED THEREIN OR
RELATED THERETO (WHETHER FOUNDED IN CONTRACT, TORT OR ANY OTHER THEORY).  EACH
PARTY HERETO (A) CERTIFIES THAT NO OTHER PARTY AND NO RELATED PERSON OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THE LOAN DOCUMENTS, AS APPLICABLE, BY THE MUTUAL WAIVERS AND CERTIFICATIONS
IN THIS SECTION 11.15.
 
Section 11.16                                Severability.  Any provision of any
Loan Document being held illegal, invalid or unenforceable in any jurisdiction
shall not affect any part of such provision not held illegal, invalid or
unenforceable, any other provision of any Loan Document or any part of such
provision in any other jurisdiction.
 
Section 11.17                                Execution in Counterparts.  This
Agreement may be executed in any number of counterparts and by different parties
in separate counterparts, each of which when so executed shall be deemed to be
an original and all of which taken together shall constitute one and the same
agreement.  Signature pages may be detached from multiple separate counterparts
and attached to a single counterpart.  Delivery of an executed signature page of
this Agreement by facsimile transmission or Electronic Transmission shall be as
effective as delivery of a manually executed counterpart hereof.
 
Section 11.18                                Entire Agreement.  The Loan
Documents embody the entire agreement of the parties and supersede all prior
agreements and understandings relating to the subject matter thereof and any
prior letter of interest, commitment letter, confidentiality and similar
agreements involving any Borrower and any of the Administrative Agent, any
Lender or any of their respective Affiliates relating to a financing of
substantially similar form, purpose or effect.  In the event of any conflict
between the terms of this Agreement and any other Loan Document, the terms of
this Agreement shall govern (unless such terms of such other Loan Documents are
necessary to comply with applicable Requirements of Law, in which case such
terms shall govern to the extent necessary to comply therewith).
 
Section 11.19                                Use of Name.  Each Borrower agrees,
and shall cause each other Borrower to agree, that it shall not, and none of its
Affiliates shall, issue any press release or other public disclosure (other than
any document filed with any Governmental Authority relating to a public offering
of the Equity Interests of any Borrower) using the name, logo or otherwise
referring to
 
 
94

--------------------------------------------------------------------------------

 
GECC or of any of its Affiliates, the Loan Documents or any transaction
contemplated therein to which the Secured Parties are party without at least
2 Business Days’ prior notice to GECC and without the prior consent of GECC
except to the extent required to do so under applicable Requirements of Law and
then, only after consulting with GECC prior thereto.
 
Section 11.20                                Non-Public Information;
Confidentiality.  xxiv) Each Lender acknowledges and agrees that it may receive
material non-public information hereunder concerning the Borrowers and their
Affiliates and securities and agrees to use such information in compliance with
all relevant policies, procedures and Contractual Obligations and applicable
Requirements of Laws (including United States federal and state security laws
and regulations).
 
(b)           Each Lender and the Administrative Agent agrees to use all
reasonable efforts to maintain, in accordance with its customary practices, the
confidentiality of information obtained by it pursuant to any Loan Document and
designated in writing by any Borrower as confidential, except that such
information may be disclosed (i) with such Borrower’s consent, (ii) to Related
Persons of such Lender or the Administrative Agent, as the case may be, that are
advised of the confidential nature of such information and are instructed to
keep such information confidential, (iii) to the extent such information
presently is or hereafter becomes available to such Lender or the Administrative
Agent, as the case may be, on a non-confidential basis from a source other than
any Borrower, (iv) to the extent disclosure is required by applicable
Requirements of Law or other legal process or requested or demanded by any
Governmental Authority, (v) to the National Association of Insurance
Commissioners or any similar organization, any examiner or any nationally
recognized rating agency or otherwise to the extent consisting of general
portfolio information that does not identify Borrowers, (vi) to current or
prospective assignees, SPVs grantees of any option described in Section 11.2(f)
or participants, direct or contractual counterparties to any Hedging Agreement
permitted hereunder and to their respective Related Persons, in each case to the
extent such assignees, participants, counterparties or Related Persons agree to
be bound by provisions substantially similar to the provisions of this
Section 11.20 and (vii) in connection with the exercise of any remedy under any
Loan Document.  In the event of any conflict between the terms of this
Section 11.20 and those of any other Contractual Obligation entered into with
any Borrower (whether or not a Loan Document), the terms of this Section 11.20
shall govern.  Any Person required to maintain the confidentiality of
information as provided in this Section 11.20 shall be considered to have
complied with its obligation to do so if such Person has exercised the same
degree of care to maintain the confidentiality of such Information as such
Person would accord its own confidential information.
 
Section 11.21                                Patriot Act Notice.  Each Lender
subject to the USA Patriot Act of 2001 (31 U.S.C. 5318 et seq.) hereby notifies
each Borrower that, pursuant to Section 326 thereof, it is required to obtain,
verify and record information that identifies each Borrower, including the name
and address of such Borrower and other information allowing such Lender to
identify such Borrower in accordance with such act.
 
Section 11.22                                Limitation of
Liability.  Notwithstanding anything to the contrary contained in this
Agreement, except as expressly set forth in the Limited Recourse Guaranty or the
Environmental Indemnity, no present or future “Constituent Partner” in or of any
Borrower and no present or future advisor, trustee, director, officer, employee,
beneficiary, member, shareholder, participant, advisor, principal or agent in or
of any Borrower shall have any
 
 
95

--------------------------------------------------------------------------------

 
personal liability, directly or indirectly, under or in connection with this
Agreement, and Lenders and their successors and assigns and, without limitation,
all other persons and entities, hereby waive any and all such personal
liability.  “Constituent Partner” means any person or entity that is a partner
in, member or shareholder of any Borrower, or any person or entity that directly
or indirectly through one or more limited liability companies, partnership or
other entities, is a partner in, member or shareholder of any Borrower;
provided, however, in no event shall the Parent be a “Constituent Partner”.
 
Section 11.23                                Actions in
Concert.  Notwithstanding anything herein or in the other Loan Documents to the
contrary, each Lender hereby agrees with each other Lender that no Lender shall
take any action to protect or enforce its rights against any Borrower arising
out of this Agreement or any other Loan Document (including exercising any
rights of setoff) without first obtaining the prior written consent of the
Administrative Agent or the Required Lenders, as applicable, it being the intent
of the Lenders that any such action to protect or enforce rights under this
Agreement and the other Loan Documents shall be taken in concert and at the
direction or with the consent of the Administrative Agent or the Required
Lenders, as applicable.
 
[SIGNATURE PAGES FOLLOW]
 


 
96 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.
 
BORROWERS
 
BREA Emeritus LLC, a Delaware limited liability company
 
 
By:
Emeritus Corporation, a Washington corporation, its Sole Member

 


 
 
By:
/s/ Eric Mendelsohn
 

 
Eric Mendelsohn

 
SVP Corporate Development

 




 
 

--------------------------------------------------------------------------------

 


BREA East Mesa LLC
BREA Peoria LLC
BREA Sun City West LLC
BREA Tucson LLC
BREA Brea LLC
BREA Citrus Heights LLC
BREA Whittier LLC
BREA Denver LLC
BREA Colorado Springs LLC
BREA Boynton Beach LLC
BREA Sarasota LLC
BREA Dunedin LLC
BREA Palmer Ranch LLC
BREA Decatur LLC
BREA Atlanta Gardens LLC
BREA Atlanta Court LLC
BREA Smyrna LLC
BREA Overland Park LLC
BREA Charlotte LLC
BREA Wayne LLC
BREA Emerson LLC
BREA West Orange LLC
BREA Reno LLC
BREA Roanoke LLC,
each a Delaware limited liability company
 
 
By:
BREA Emeritus LLC, a Delaware limited liability company, its sole member

 
 
By:
Emeritus Corporation, a Washington corporation, its Sole Member

 
   
By: /s/ Eric Mendelsohn

 
Eric Mendelsohn

 
SVP Corporate Development

 


 


 
 

--------------------------------------------------------------------------------

 






   General Electric Capital Corporation
                           as Administrative Agent and a Lender
 
 
   
By: /s/ Dague Retzlaff

 
Name: Dague Retzlaff

 
Title:   Its Duly Authorized Signatory

 


 


 


 
 

--------------------------------------------------------------------------------

 


SCHEDULE I
 
Commitments
 
Lender
 
Commitment
 
GE Capital
  $ 220,000,000  



 




 
Schedule I 

--------------------------------------------------------------------------------

 


SCHEDULE II
Allocated Loan Amounts/Release of Collateral


Part I:
Allocated Loan Amounts


Facility
 
Amount
 
Emeritus at East Mesa
  $ 7,350,000  
Emeritus at Peoria
  $ 10,526,000  
Emeritus at Sun City West
  $ 7,482,000  
Emeritus at Catalina Foothills
  $ 13,345,000  
Emeritus at Brea
  $ 7,003,000  
Emeritus at Citrus Heights
  $ 2,977,000  
Emeritus at Whittier
  $ 3,881,000  
Emeritus at Denver
  $ 5,644,000  
Emeritus at Colorado Springs
  $ 4,237,000  
Emeritus at Boynton Village
  $ 6,751,000  
Emeritus at Sarasota
  $ 9,070,000  
Emeritus at Dunedin
  $ 8,895,000  
Osprey Point on Palmer Ranch (ALF) and Palmer Ranch Healthcare and
Rehabilitation (SNF)
  $ 26,775,000  
Emeritus at Decatur
  $ 6,898,000  
Emeritus at Sandy Springs Place
  $ 5,886,000  
Emeritus at Sandy Springs
  $ 8,549,000  
Emeritus at Vinings Place
  $ 2,764,000  
The Court at Overland Park
  $ 2,871,000  
Emeritus at South Park
  $ 10,136,000  
Emeritus at Wayne
  $ 18,518,000  
Emeritus at Emerson
  $ 13,345,000  
Emeritus at West Orange
  $ 18,041,000  
Emeritus at Reno
  $ 11,057,000  
Emeritus at Roanoke
  $ 8,002,000  
TOTAL
  $ 220,000,000  

 
 
Schedule II - 1

--------------------------------------------------------------------------------

 
Part II:
Release of Collateral




Emeritus at Citrus Heights


Emeritus at Vinings Place




 
  Schedule II - 2

--------------------------------------------------------------------------------

 


SCHEDULE 2.2
Amortization Schedule




[PROVIDED SEPARATELY]




 
Schedule 2.2 

--------------------------------------------------------------------------------

 


SCHEDULE 4.2
Consents/Notices


Consents


None




Notices




State Licensing Unit
Notice/Filing Required
Georgia Department of Community Health
Post-closing notice.
   
Kansas Department on Aging
Post-closing filing of Part II of the Application for Adult Care Home License.
   
New Jersey Department of Health and Senior Services
Post-closing notice.









 
Schedule 4.2 

--------------------------------------------------------------------------------

 


Schedule 4.14
 
Environmental Matters
 
Facility
Environmental Update
Emeritus at Catalina Foothills
Epic #D6527
Cuong Dinh visit on Sept. 6, 2006
Resident Capacity: 96
Built 1997
In response to the environmental site visit conducted on September 6, 2006, a
mold O & M plan is currently in effect at this facility.
 
Emeritus at Brea
Epic #D6526
Jerl Smith visit on Sept. 6, 2006
Resident Capacity: 110
Built 1989
In response to the potential presence of minor levels of lead, since the
environmental site visit in September 2006,  the recommendation that Borrower
notify tenants to purge their faucets for at least 30 seconds if not used for an
extended time period (several days) has been implemented.
Emeritus at Whittier
Epic #D6524
Jerl Smith visit on Sept. 6, 2006
Resident Capacity: 88
Built 1972
In response to the environmental site visit conducted on September 6, 2006, an
asbestos O & M plan is currently in effect at this facility.
Emeritus at Sarasota
Epic #D6520
Ray Becker visit on Sept. 7, 2006
Resident Capacity: 127
Built 1987
In response to the potential presence of minor levels of lead, since the
environmental site visit in September 2006,  the recommendation that Borrower
notify tenants to purge their faucets for at least 30 seconds if not used for an
extended time period (several days) has been implemented.
Emeritus at Dunedin
Epic #D6519
Ray Becker visit on Sept. 11, 2006
Resident Capacity: 120
Built 1987
In response to the finding during the environmental site visit in September 2006
of poor paint and gas storage in maintenance shed, Borrower has found more
suitable storage for these items.
Osprey Pointe on Palmer Ranch (ALF) & Palmer Ranch Healthcare & Rehabilitation
(SNF)
Epic #D6518
Ray Becker visit on Sept. 5, 2006
Resident Capacity: 178
Built 1999
In response to the finding during the environmental site visit in September 2006
that two 55-gallon drums and several small containers of diesel storage were not
located within secondary containment, Borrower has found more suitable storage
for these items.
Emeritus at Sandy Springs Place
Epic #D6515
Tamekia White visit on Sept. 6, 2006
Resident Capacity: 56
Built 1997
In response to the environmental site visit conducted on September 6, 2006, a
mold O & M plan is currently in effect at this facility.
Emeritus at West Orange
Epic #D6509
Ryan Williams visit on Sept. 6, 2006
Resident Capacity: 116
Built 1998
As a result of historical environmental concerns with potential groundwater
contamination, Borrower may be required by the New Jersey Department of
Environmental Protection to conduct two rounds of MW-2 sampling. As of the
Restatement Date, however, no such request has been received.



 


 
Schedule 4.14 - 1 

--------------------------------------------------------------------------------

 


Schedule 4.16
 
Real Property and Beds/Units
 

 
Facility
Number of Licensed Beds/Units
1.
Emeritus at East Mesa
6145 East Arbor Avenue
Mesa, Arizona 85206
County: Maricopa
Record Owner: BREA East Mesa LLC
56
2.
Emeritus at Peoria
9296 West Union Hills Drive
Peoria, Arizona 85382
County: Maricopa
Record Owner: BREA Peoria LLC
56
3.
Emeritus at Sun City West
21739 N. 151st Avenue
Sun City West, Arizona 85375
County: Maricopa
Record Owner: BREA Sun City West LLC
56
4.
Emeritus at Catalina Foothills
3701 N. Swan Road
Tucson, Arizona 85718
County: Pima
Record Owner: BREA Tucson LLC
96
5.
Emeritus at Brea
285 West Central Avenue
Brea, California 92821
County: Orange
Record Owner: BREA Brea LLC
110
6.
Emeritus at Citrus Heights
7375 Stock Ranch Road
Citrus Heights, California 95621
County: Sacramento
Record Owner: BREA Citrus Heights LLC
56
7.
Emeritus at Whittier
8101 S. Painter Avenue
Whittier, California 90602
County: Los Angeles
Record Owner: BREA Whittier LLC
88
8.
Emeritus at Denver
3790 W. Quincy Avenue
Denver, Colorado  80236
County: Denver
Record Owner: BREA Denver LLC
68
9.
Emeritus at Colorado Springs
2850 North Academy Boulevard
Colorado Springs, Colorado 80917
County: El Paso
Record Owner: BREA Colorado Springs LLC
60
10.
Emeritus at Boynton Village
1935 South Federal Highway
Boynton Beach, Florida 33435
County: Palm Beach
Record Owner: BREA Boynton Beach LLC
127
11.
Emeritus at Sarasota
5501 Swift Road
Sarasota, Florida 34231
County: Sarasota
Record Owner: BREA Sarasota LLC
127
12.
Emeritus at Dunedin
880 Patricia Avenue
Dunedin, Florida 34698
County: Pinellas
Record Owner: BREA Dunedin LLC
120
13.
Osprey Pointe on Palmer Ranch (ALF)
5111 Palmer Ranch Parkway
Sarasota, Florida 34238
County: Sarasota
Record Owner: BREA Palmer Ranch LLC
118
Palmer Ranch Healthcare & Rehabilitation (SNF)
5111 Palmer Ranch Parkway
Sarasota, Florida 34238
County: Sarasota
Record Owner: BREA Palmer Ranch LLC
60
14.
Emeritus at Decatur
475 Irvin Court
Decatur, Georgia 30030
County: DeKalb
Record Owner: BREA Decatur LLC
60
15.
Emeritus at Sandy Springs
1260 Hightower Trail
Atlanta, Georgia  30350
County: Fulton
Record Owner: BREA Atlanta Gardens LLC
109
16.
Emeritus at Sandy Springs Place
1262 Hightower Trail
Atlanta, Georgia  30350
County: Fulton
Record Owner: BREA Atlanta Court LLC
56
17.
Emeritus at Vinings Place
4375 Beach Haven Trail, SE
Smyrna, Georgia  30080
County: Cobb
Record Owner: BREA Smyrna LLC
56
18.
The Court at Overland Park
11000 Oakmont
Overland Park, Kansas 66210
County: Johnson
Record Owner: BREA Overland Park LLC
56
19.
Emeritus at South Park
5326 Park Road
Charlotte, North Carolina 28209
County: Mecklenburg
Record Owner: BREA Charlotte LLC
56
20.
Emeritus at Wayne
820 Hamburg Turnpike
Wayne, New Jersey 07470
County: Passaic
Record Owner: BREA Wayne, LLC
105
21.
Emeritus at Emerson
590 Old Hook Road
Emerson, New Jersey 07630
County: Bergen
Record Owner: BREA Emerson LLC
105
22.
Emeritus at West Orange
520 Prospect Avenue
West Orange, New Jersey 07052
County: Essex
Record Owner: BREA West Orange LLC
116
23.
Emeritus at Reno
3105 Plumas Street
Reno, Nevada 89509
County: Washoe
Record Owner: BREA Reno LLC
56
24.
Emeritus at Roanoke
1127 Persinger Road, SW
Roanoke, Virginia 24015
County: Roanoke
Record Owner: BREA Roanoke LLC
56
 
 
TOTAL
 
2,029



 
Schedule  4.16 - 1-4

--------------------------------------------------------------------------------

 


Schedule 7.2
 
Licenses and Third Party Payor Programs
 
Facility
Licenses
Third Party Payor Programs
Emeritus at East Mesa
6145 East Arbor Avenue
Mesa, Arizona 85206
 
Licensee:  BREA East Mesa LLC
License # AL6354C
Exp. 9/30/11
56 Beds
Evercare/United Healthcare
 
Bridgeway
 
SCAN
Emeritus at Sun City West
21739 North 151st Ave
Sun City West, AZ 85375
 
Licensee: BREA Sun City West LLC
License # AL6361C
Exp. 10/31/11
56 Beds
Evercare/United Healthcare
 
Bridgeway
 
SCAN
Emeritus at Catalina Foothills
3701 North Swan Rd
Tucson, AZ 85718
 
Licensee:  BREA Tucson LLC
License # AL6357C
Exp. 11/30/11
96 Beds
Pima County
Emeritus at Peoria
9296 West Union Hills Drive
Peoria, Arizona 85382
Licensee: BREA Peoria LLC
License # AL6356C
Exp. 10/31/11
56 Beds
None
Emeritus at Brea
285 West Central Avenue
Brea, California 92821
Licensee: BREA Brea LLC
Facility # 306003639
Effective 5/1/2007 (no stated expiration)
110 Beds
None
Emeritus at Citrus Heights
7375 Stock Ranch Road
Citrus Heights, California 95621
Licensee: BREA Citrus Heights LLC
Facility # 347003712
Effective 5/1/2007 (no stated expiration)
56 Beds
None
Emeritus at Whittier
8101 S. Painter Avenue
Whittier, California 90602
Licensee: BREA Whittier LLC
Facility # 197606945
Effective 5/1/2007 (no stated expiration)
88 Beds
None
Emeritus at Colorado Springs
2850 North Academy Boulevard
Colorado Springs, Colorado 80917
Licensee: BREA Colorado Springs LLC
License # 2305S9
Exp. 11/30/11
60 Beds
 
Colorado Medicaid
 
Rocky Mountain PACE
Emeritus at Denver
3790 West Quincy Ave
Denver, CO 80236
 
Licensee: BREA Denver LLC
License # 2304CA
Exp. 11/30/11
68 Beds
Total Long-Term Care
Osprey Pointe on Palmer Ranch (ALF)
5111 Palmer Ranch Parkway
Sarasota, Florida 34238
Licensee: BREA Palmer Ranch LLC
License # AL9737
Exp: 11/30/12
1118 Beds
American Eldercare
Palmer Ranch Healthcare & Rehabilitation (SNF)
5111 Palmer Ranch Parkway
Sarasota, Florida 34238
Licensee: BREA Palmer Ranch LLC
License # SNF130471010
Exp: 11/30/12
60 Beds
First Coastal
Emeritus at Boynton Village
1935 South Federal Highway
Boynton Beach, Florida 33435
Licensee: BREA Boynton Beach LLC
License # AL8189
Exp. 8/10/11
127 Beds
Amerigroup
 
American Eldercare
 
Tango
Emeritus at Dunedin
880 Patricia Avenue
Dunedin, Florida 34698
Licensee: BREA Dunedin LLC
License # AL5404
Exp. 11/30/12
120 Beds
Evercare/United Healthcare
 
American Eldercare
Emeritus at Sarasota
5501 Swift Road
Sarasota, Florida 34231
Licensee: BREA Sarasota LLC
License # AL7102
Exp. 11/30/12
127 Beds
Evercare/United Healthcare
 
Universal Choices Program
Emeritus at Decatur
475 Irvin Court
Decatur, Georgia 30030
Licensee: BREA Decatur, LLC
License #: 044-03-024-1
Effective March 10, 2011 (no stated expiration)
60 Beds
None
Emeritus at Sandy Springs
1260 Hightower Trail
Atlanta, Georgia  30350
Licensee: BREA Atlanta Gardens, LLC
License #: 060-03-036-1
Effective March 10, 2011 (no stated expiration)
109 Beds
None
Emeritus at Sandy Springs Place
1262 Hightower Trail
Atlanta, Georgia  30350
Licensee: BREA Atlanta Court, LLC
License #: 060-03-038-1
Effective March 10, 2011 (no stated expiration)
56 Beds
None
Emeritus at Vinings Place
4375 Beach Haven Trail SE
Smyrna, Georgia  30080
Licensee: BREA Smyrna, LLC
License #: 033-03-022-1
Effective March 10, 2011 (no stated expiration)
56 Beds
None
The Court at Overland Park
11000 Oakmont
Overland Park, Kansas 66210
Licensee: BREA Overland Park LLC
License # N046047
Effective 12/1/06 (no stated expiration)
56 Beds
None
Emeritus at Wayne
820 Hamburg Tnpk
Wayne, New Jersey 07470
 
Licensee:  BREA Wayne LLC
Facility #70a003
Exp. 11/30/11
105 Beds
New Jersey Medicaid
Emeritus at Emerson
590 Old Hook Rd
Emerson, New Jersey 07630
 
Licensee: BREA Emerson LLC
Facility #05a004
Exp. 11/30/11
105 Beds
New Jersey Medicaid
Emeritus at West Orange
520 Prospect Ave
West Orange, New Jersey 07052
 
Licensee:  BREA West Orange LLC
Facility #30a001
Exp. 11/30/11
116 Beds
New Jersey Medicaid
Emeritus at South Park
5326 Park Rd
Charlotte, North Carolina 28209
Licensee:  BREA Charlotte LLC
License #HAL-060-085
Exp. 12/31/11
56 Beds
North Carolina Medicaid
 
Mecklenburg County
 
 
Emeritus at Reno
3105 Plumas Street
Reno, Nevada 89509
Licensee: BREA Reno LLC
License # 1884AGZ-22
Exp: 12/31/11
56 Beds
None
Emeritus at Roanoke
1127 Persinger Road, SW
Roanoke, Virginia 24015
Licensee: BREA Roanoke LLC
License # RO-10-188
Exp: 5/31/12
56 Beds
None



 


 
Schedule 7.2 - 1-4 

--------------------------------------------------------------------------------

 


Schedule 8.1(b)
 
Existing Indebtedness
 
NONE
 




 


 
Schedule 8.1(b) 

--------------------------------------------------------------------------------

 


Schedule 8.2
 
Existing Liens
 
NONE
 


 


 


 
Schedule 8.2 

--------------------------------------------------------------------------------

 


Schedule 8.3
 
Existing Investments
 
NONE
 




 
Schedule 8.3 

--------------------------------------------------------------------------------

 


EXHIBIT B
 
TO
 
CREDIT AGREEMENT
 
FORM OF ASSIGNMENT
 
This ASSIGNMENT, dated as of the Effective Date, is entered into between the
Assignor and the Assignee (each as defined below).
 
The parties hereto hereby agree as follows:
 
Borrowers:
BREA Emeritus LLC and each of its subsidiaries listed on Exhibit A of the Credit
Agreement (the “Borrowers”)
Administrative Agent:
General Electric Capital Corporation, as administrative agent and collateral
agent for the Lenders (in such capacity and together with its successors and
permitted assigns, the “Administrative Agent”)
Credit Agreement:
Second Amended and Restated Credit Agreement, dated as of June 1, 2011, among
the Borrowers, the Lenders party thereto and the Administrative Agent (as the
same may be amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”; capitalized terms used herein without definition
are used as defined in the Credit Agreement)
Trade Date:
__________, ____
Effective Date:
__________, ____





Assignor
(collectively, the “Assignors”)
Assignee
(collectively, the “Assignees”)
Aggregate amount of Commitments
or principal
amount of Loans for all Lenders
Aggregate amount of Commitments or principal amount of Loans Assigned
Percentage Assigned
[Name of Assignor]
[Name of Assignee] [Affiliate][Approved Fund] of [Name of Lender]
$______________
$______________
__._____%
[Name of Assignor]
[Name of Assignee] [Affiliate][Approved Fund] of [Name of Lender]
$______________
$______________
__._____%
[Name of Assignor]
[Name of Assignee] [Affiliate][Approved Fund] of [Name of Lender]
$______________
$______________
__._____%





[THE REMAINDER OF THIS PAGE WAS INTENTIONALLY LEFT BLANK]
 


 
B-1 

--------------------------------------------------------------------------------

 


Section 1.                      Assignment.  Each Assignor hereby sells and
assigns to the Assignee set forth above opposite such Assignor, and such
Assignee hereby purchases and assumes from such Assignor, such Assignor’s rights
and obligations in its capacity as Lender under the Credit Agreement (including
Liabilities owing to or by such Assignor thereunder) and the other Loan
Documents, in each case to the extent related to the amounts identified above
opposite such Assignor (such Assignor’s “Assigned Interest”).
 
Section 2.                      Representations, Warranties and Covenants of
Assignors.  Each Assignor severally but not jointly (a) represents and warrants
to its corresponding Assignee and the Administrative Agent that (i) it has full
power and authority, and has taken all actions necessary for it, to execute and
deliver this Assignment and to consummate the transactions contemplated hereby
and (ii) it is the legal and beneficial owner of its Assigned Interest and that
such Assigned Interest is free and clear of any Lien and other adverse claims,
(b) makes no other representation or warranty and assumes no responsibility,
including with respect to the aggregate amount of the Loan, the percentage of
the Loan represented by the amounts assigned, any statements, representations
and warranties made in or in connection with any Loan Document or any other
document or information furnished pursuant thereto, the execution, legality,
validity, enforceability or genuineness of any Loan Document or any document or
information provided in connection therewith and the existence, nature or value
of any Collateral, (c) assumes no responsibility (and makes no representation or
warranty) with respect to the financial condition of any Borrower or the
performance or nonperformance by any Borrower of any obligation under any Loan
Document or any document provided in connection therewith and (d) attaches any
Notes held by it evidencing at least in part the Assigned Interest of such
Assignor (or, if applicable, an affidavit of loss or similar affidavit therefor)
and requests that the Administrative Agent exchange such Notes for new Notes in
accordance with Section 2.8(e) of the Credit Agreement.
 
Section 3.                      Representations, Warranties and Covenants of
Assignees.  Each Assignee severally but not jointly (a) represents and warrants
to its corresponding Assignor and the Administrative Agent that (i) it has full
power and authority, and has taken all actions necessary for such Assignee, to
execute and deliver this Assignment and to consummate the transactions
contemplated hereby, (ii) to the extent indicated above, is an Affiliate or an
Approved Fund of the Lender set forth above and (iii) it is sophisticated with
respect to decisions to acquire assets of the type represented by the Assigned
Interest assigned to it hereunder and either such Assignee or the Person
exercising discretion in making the decision for such assignment is experienced
in acquiring assets of such type, (b) appoints and authorizes the Administrative
Agent to take such action as administrative agent and collateral agent on its
behalf and to exercise such powers under the Loan Documents as are delegated to
the Administrative Agent by the terms thereof, together with such powers as are
reasonably incidental thereto, (c) shall perform in accordance with their terms
all obligations that, by the terms of the Loan Documents, are required to be
performed by it as a Lender, (d) confirms it has received such documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and shall continue to make its own credit
decisions in taking or not taking any action under any Loan Document
independently and without reliance upon any Secured Party and based on such
documents and information as it shall deem appropriate at the time, (e)
acknowledges and agrees that, as a Lender, it may receive material non-public
information and confidential information concerning the Borrowers and their
Affiliates and Securities and agrees
 
 
B-2

--------------------------------------------------------------------------------

 
to use such information in accordance with Section 11.20 of the Credit
Agreement, (f) specifies as its applicable lending offices (and addresses for
notices) the offices at the addresses set forth beneath its name on the
signature pages hereof, (g) shall pay to the Administrative Agent an assignment
fee in the amount of $3,500 to the extent such fee is required to be paid under
Section 11.2(c) of the Credit Agreement and (h) to the extent required pursuant
to Section 2.11(f) of the Credit Agreement, attaches two completed originals of
Forms W-8ECI, W-8BEN or W-9.
 
Section 4.                      Determination of Effective Date;
Register.  Following the due execution and delivery of this Assignment by each
Assignor, each Assignee and, to the extent required by Section 11.2(b) of the
Credit Agreement, the Borrowers, this Assignment (including its attachments)
will be delivered to the Administrative Agent for its acceptance and recording
in the Register.  The effective date of this Assignment (the “Effective Date”)
shall be the later of (i) the acceptance of this Assignment by the
Administrative Agent and (ii) the recording of this Assignment in the
Register.  The Administrative Agent shall insert the Effective Date when known
in the space provided therefor at the beginning of this Assignment.
 
Section 5.                      Effect.  As of the Effective Date, (a) each
Assignee shall be a party to the Credit Agreement and, to the extent provided in
this Assignment, have the rights and obligations of a Lender under the Credit
Agreement and (b) each Assignor shall, to the extent provided in this
Assignment, relinquish its rights (except those surviving the termination of the
Commitments and payment in full of the Obligations) and be released from its
obligations under the Loan Documents other than those obligations relating to
events and circumstances occurring prior to the Effective Date.
 
Section 6.                      Distribution of Payments.  On and after the
Effective Date, the Administrative Agent shall make all payments under the Loan
Documents in respect of each Assigned Interest of any Assignor (a) in the case
of amounts accrued to but excluding the Effective Date, to such Assignor and (b)
otherwise, to the corresponding Assignee.
 
Section 7.                      Miscellaneous.  This Assignment is a Loan
Document and, as such, is subject to certain provisions of the Credit Agreement,
including Sections 1.5 (Interpretation), 11.14(a) (Submission to Jurisdiction)
and 11.15 (Waiver of Jury Trial) thereof.  On and after the Effective Date, this
Assignment shall be binding upon, and inure to the benefit of, the Assignors,
Assignees, the Administrative Agent and their Related Persons and their
successors and assigns.  This Assignment shall be governed by, and be construed
and interpreted in accordance with, the law of the State of New York.  This
Assignment may be executed in any number of counterparts and by different
parties in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which taken together shall constitute one and the
same agreement.  Signature pages may be detached from multiple separate
counterparts and attached to a single counterpart.  Delivery of an executed
signature page of this Assignment by facsimile transmission or Electronic
Transmission shall be as effective as delivery of a manually executed
counterpart of this Assignment.
 
[SIGNATURE PAGES FOLLOW]
 


 
B-3 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have caused this Assignment to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.
 
[NAME OF ASSIGNOR]
 
     as Assignor
 


 
By:______________________________________                  
 
Name:
 
Title:
 


 
[NAME OF ASSIGNEE]
 
      as Assignee
 


 
By:_____________________________________
 
Name:
 
Title:
 


 
Lending Office for LIBOR Rate Loans:
 


 
[Insert Address (including contact name, fax number and e-mail address)]
 


 
Lending Office (and address for notices)
 
     for any other purpose:
 


 
[Insert Address (including contact name, fax number and e-mail address)]
 


 
 

--------------------------------------------------------------------------------

 


ACCEPTED and AGREED
 
this _____ day of _______________
 


 
GENERAL ELECTRIC CAPITAL CORPORATION
     as Administrative Agent
 
By:  ________________________________                                                                         
    Name:
   Title:
 


 
 

--------------------------------------------------------------------------------

 




BREA EMERITUS LLC, a Delaware limited
liability company1
 
By: Emeritus Corporation, a Washington corporation,
its Sole Member
 
By:     ____________________________________                                                                           
 
Name:
        Title:
 
BREA East Mesa LLC
BREA Peoria LLC
BREA Sun City West LLC
BREA Tucson LLC
BREA Brea LLC
BREA Citrus Heights LLC
BREA Whittier LLC
BREA Denver LLC
BREA Colorado Springs LLC
BREA Boynton Beach LLC
BREA Sarasota LLC
BREA Dunedin LLC
BREA Palmer Ranch LLC
BREA Decatur LLC
BREA Atlanta Gardens LLC
BREA Atlanta Court LLC
BREA Smyrna LLC
BREA Overland Park LLC
BREA Charlotte LLC
BREA Wayne LLC
BREA Emerson LLC
BREA West Orange LLC
BREA Reno LLC
BREA Roanoke LLC,
each a Delaware limited liability company
 


 
By: BREA EMERITUS LLC, a Delaware limited
liability company
 
By: Emeritus Corporation, a Washington corporation,
          its Sole Member
 


 



--------------------------------------------------------------------------------

 
1 To the extent required pursuant to Section 11.2(b) of the Credit Agreement
 


 
 

--------------------------------------------------------------------------------

 


EXHIBIT C
TO
CREDIT AGREEMENT
 
FORM OF COMPLIANCE CERTIFICATE
 
_______________, ____
 
This certificate is delivered pursuant to Section 6.1(d) of, and in connection
with the consummation of the transactions contemplated in, the Second Amended
and Restated Credit Agreement, dated as of June 1, 2011 (as the same may be
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among BREA Emeritus LLC (the “Parent”) and each of its
subsidiaries listed on Exhibit A of the Credit Agreement (together with the
Parent, collectively, the “Borrowers”), the Lenders party thereto and General
Electric Capital Corporation, as administrative agent and collateral agent for
the Lenders (the “Administrative Agent”).  Capitalized terms used herein and not
otherwise defined herein are used herein as defined in the Credit Agreement.
 
The undersigned, a duly authorized Responsible Officer of the Parent having the
name and title set forth below under his signature, hereby certifies, on behalf
of the Borrowers for the benefit of the Secured Parties and pursuant to Section
6.1 of the Credit Agreement that such Responsible Officer of the Parent is
familiar with the Credit Agreement and that, in accordance with each of the
following sections of the Credit Agreement, each of the following is true on the
date hereof, both before and after giving effect to any Loan to be made on or
before the date hereof:
 
(a)           In accordance with Section 6.1[(b)/(c)] of the Credit Agreement,
attached hereto as Annex A are the Financial Statements for the [Fiscal
Quarter/Fiscal Year] ended __________, ____ required to be delivered pursuant to
Section 6.1 (b)/(c)] of the Credit Agreement.  Such Financial Statements fairly
present in all material respects the Consolidated financial position, results of
operations and cash flow of the Parent as at the dates indicated therein and for
the periods indicated therein in accordance with GAAP.
 
(b)           In accordance with Section 6.1(d) of the Credit Agreement,
attached hereto as Annex B are the calculations used to determine the
Consolidated Project Yield, to determine compliance with the Consolidated
Project Yield covenant contained in Article V of the Credit Agreement that is
tested on a quarterly basis.
 
(c)           In accordance with Section 6.1(d) of the Credit Agreement, no
Event of Default is continuing as of the date hereof except as provided for on
Annex C[-1] attached hereto, with respect to each of which the Borrowers propose
to take the actions set forth on Annex C[-1] and attached as Annex C[-2] are
complete and correct copies of each survey deficiency or similar report received
by any Borrower in the preceding Fiscal Quarter.
 
 
 

--------------------------------------------------------------------------------

 
(d)           In accordance with Section 6.1(e) of the Credit Agreement, (i) the
[Corporate Chart attached hereto as Annex D-1] [last Corporate Chart delivered
pursuant to such Section)], is correct and complete as of the date hereof, (ii)
all documents (including updated schedules as to locations of Collateral and
acquisition of Intellectual Property or real property) required to be delivered
pursuant to the Loan Documents by any Borrower in the preceding Fiscal Quarter
have been delivered thereunder (or such delivery requirement was otherwise duly
waived or extended) and (iii) complete and correct copies of all documents
modifying any term of any Constituent Document of any Borrower or any Subsidiary
or joint venture thereof on or prior to the date hereof have been delivered to
the Administrative Agent [or are attached hereto as Annex D[-2]].
 
(e)           In accordance with Section 6.1(g) of the Credit Agreement,
attached hereto as Annex E is a discussion and analysis of the financial
condition and results of operations of the Borrowers for the portion of the
Fiscal Year elapsed on or prior to the date hereof discussing the reasons for
any significant variations from the Projections for such period and the figures
for the corresponding period in the previous Fiscal Year.
 
(f)           In accordance with Section 6.1(h) of the Credit Agreement,
attached hereto as Annex F is a correct and complete summary of the outstanding
balances of all significant intercompany Indebtedness as of the last day of the
Fiscal Quarter covered by the Financial Statements attached hereto as Annex A.
 
(g)           In accordance with Section 6.1(i) of the Credit Agreement,
attached hereto as Annex G is a complete and correct copy of each management
letter or similar letter or report received by any Borrower from any independent
registered certified public accountant (including the Borrowers’ Accountants) in
connection with such Financial Statements or any audit thereof.
 
(h)           In accordance with Section 6.1(j) of the Credit Agreement,
attached hereto as Annex H is a complete and correct summary of all changes to
any material insurance coverage maintained as of the date thereof by any
Borrower since such changes were last delivered to the Administrative Agent.
 


 


 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the undersigned has executed this certificate on the date
first written above.
 
BREA Emeritus LLC, a Delaware limited liability company
 
 
By:
Emeritus Corporation, a Washington corporation, its Administrative Member

 


 
 
By:
 _______________________________________  

 
 
Name:

 
Title:

 


 


 


 
 

--------------------------------------------------------------------------------

 


ANNEX A
TO
COMPLIANCE CERTIFICATE OF BREA EMERITUS LLC
DATED _____________


 
FINANCIAL STATEMENTS
 


 


 


 
C-3 

--------------------------------------------------------------------------------

 


ANNEX B
TO
COMPLIANCE CERTIFICATE OF BREA EMERITUS LLC
DATED _____________


 
FINANCIAL CALCULATIONS
 


 


 


 
C-4 

--------------------------------------------------------------------------------

 


ANNEX C[-1]
TO
COMPLIANCE CERTIFICATE OF BREA EMERITUS LLC
DATED _____________


 
CONTINUING EVENTS OF DEFAULT
 


 


 
C-5 

--------------------------------------------------------------------------------

 


ANNEX C[-2]
TO
COMPLIANCE CERTIFICATE OF BREA EMERITUS LLC
DATED _____________


 
COPIES OF SURVEY, DEFICIENCY OR SIMILAR REPORT
 








 
C-6 

--------------------------------------------------------------------------------

 






ANNEX D[-1]
TO
COMPLIANCE CERTIFICATE OF BREA EMERITUS LLC
DATED _____________


 
CORPORATE CHART
 


 


 
C-7 

--------------------------------------------------------------------------------

 


ANNEX D[-2]
TO
COMPLIANCE CERTIFICATE OF BREA EMERITUS LLC
DATED _____________


 
MODIFICATIONS TO CONSTITUENT DOCUMENTS
 


 
C-8 

--------------------------------------------------------------------------------

 


ANNEX E
TO
COMPLIANCE CERTIFICATE OF BREA EMERITUS LLC
DATED _____________


 
MANAGEMENT DISCUSSION AND ANALYSIS
 


 


 
C-9 

--------------------------------------------------------------------------------

 


ANNEX F
TO
COMPLIANCE CERTIFICATE OF BREA EMERITUS LLC
DATED _____________


 
INTERCOMPANY INDEBTEDNESS
 


 
C-10 

--------------------------------------------------------------------------------

 


ANNEX G
TO
COMPLIANCE CERTIFICATE OF BREA EMERITUS LLC
DATED _____________


 
MANAGEMENT LETTERS
 


 


 


 
C-11 

--------------------------------------------------------------------------------

 


ANNEX H
TO
COMPLIANCE CERTIFICATE OF BREA EMERITUS LLC
DATED _____________


 
SUMMARY OF CHANGES TO MATERIAL INSURANCE COVERAGE


 
C-12 

--------------------------------------------------------------------------------

 

